Exhibit 10.1

Execution Version

 

 

 

AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT

dated as of

April 28, 2016

among

HYSTER-YALE MATERIALS HANDLING, INC.

and

HYSTER-YALE GROUP, INC.,

as U.S. Borrowers,

HYSTER-YALE NEDERLAND B.V.,

HYSTER-YALE INTERNATIONAL B.V.

HYSTER-YALE HOLDING B.V.,

and

HYSTER-YALE CAPITAL HOLDING B.V.

as Dutch Borrowers,

HYSTER-YALE UK LIMITED

and

HYSTER-YALE CAPITAL UK LIMITED

as UK Borrowers,

any other Borrowers party hereto from time to time

and

certain Persons party hereto from time to time as Guarantors,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent and Security Trustee,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Managers

and

CITIBANK, N.A.,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.  

SECTION 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

     2   

1.1

 

Definitions

     2   

1.2

 

Accounting Terms

     60   

1.3

 

Uniform Commercial Code/Australian PPSA

     60   

1.4

 

Certain Matters of Construction

     61   

1.5

 

Currency Equivalents

     61   

SECTION 2.

 

CREDIT FACILITIES

     62   

2.1

 

Revolver Commitment

     62   

2.2

 

U.S

     68   

2.3

 

Foreign Letter of Credit Facility

     71   

2.4

 

Resignation of Issuing Bank

     74   

2.5

 

Interest Rate Fluctuations

     74   

SECTION 3.

 

INTEREST, FEES AND CHARGES

     74   

3.1

 

Interest

     74   

3.2

 

Fees

     77   

3.3

 

Computation of Interest, Fees, Yield Protection

     77   

3.4

 

Reimbursement Obligations

     78   

3.5

 

Illegality

     78   

3.6

 

Inability to Determine Rates

     79   

3.7

 

Increased Costs; Capital Adequacy

     79   

3.8

 

Mitigation

     81   

3.9

 

Funding Losses

     81   

3.10

 

Maximum Interest

     81   

SECTION 4.

 

LOAN ADMINISTRATION

     82   

4.1

 

Manner of Borrowing and Funding Loans

     82   

4.2

 

Defaulting Lender

     85   

4.3

 

Number and Amount of Australian Bank Bill Rate Loans and LIBOR Loans;
Determination of Rate

     85   

4.4

 

Borrower Agents

     86   

4.5

 

One Obligation

     86   

4.6

 

Effect of Termination

     87   

SECTION 5.

 

PAYMENTS

     87   

5.1

 

General Payment Provisions

     87   

5.2

 

Repayment of Loans

     87   

5.3

 

Payment of Other Obligations

     88   

5.4

 

Marshaling; Payments Set Aside

     88   

5.5

 

Application and Allocation of Payments

     88   

5.6

 

Dominion Account

     91   

5.7

 

Account Stated

     91   

5.8

 

Taxes

     91   

5.9

 

Lender Tax Information

     108   

5.10

 

Guaranties

     110   

5.11

 

Foreign Domiciled Obligors

     115   

 

i



--------------------------------------------------------------------------------

SECTION 6.

 

CONDITIONS PRECEDENT

     115   

6.1

 

Conditions Precedent to Restatement

     115   

6.2

 

Conditions Precedent to All Credit Extensions

     117   

SECTION 7.

 

COLLATERAL

     117   

7.1

 

Grant of Security Interest

     117   

7.2

 

Lien on Deposit Accounts; Cash Collateral

     119   

7.3

 

PP&E Collateral

     119   

7.4

 

Pledged Collateral

     120   

7.5

 

Other Collateral

     124   

7.6

 

Limitations

     124   

7.7

 

Further Assurances

     124   

7.8

 

Excluded Creation and Perfection Actions

     124   

SECTION 8.

 

COLLATERAL ADMINISTRATION

     125   

8.1

 

Borrowing Base Certificates

     125   

8.2

 

Administration of Accounts

     125   

8.3

 

Administration of Inventory

     127   

8.4

 

Administration of Equipment

     128   

8.5

 

Administration of Deposit Accounts

     128   

8.6

 

General Provisions

     128   

8.7

 

Power of Attorney

     130   

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES

     131   

9.1

 

General Representations and Warranties

     131   

9.2

 

Complete Disclosure

     139   

SECTION 10.

 

COVENANTS AND CONTINUING AGREEMENTS

     139   

10.1

 

Affirmative Covenants

     139   

10.2

 

Negative Covenants

     148   

10.3

 

Financial Covenant

     159   

SECTION 11.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     159   

11.1

 

Events of Default

     159   

11.2

 

Remedies upon Default

     161   

11.3

 

License

     162   

11.4

 

Setoff

     162   

11.5

 

Remedies Cumulative; No Waiver

     162   

SECTION 12.

 

AGENT AND SECURITY TRUSTEE

     163   

12.1

 

Appointment, Authority and Duties of Agent

     163   

12.2

 

European Security Trustee

     164   

12.3

 

Australian Security Trustee

     169   

12.4

 

Agreements Regarding Collateral and Reports

     169   

12.5

 

Reliance By Agent

     171   

12.6

 

Action Upon Default

     171   

12.7

 

Ratable Sharing

     171   

12.8

 

Indemnification

     172   

 

ii



--------------------------------------------------------------------------------

12.9

 

Limitation on Responsibilities of Agent

     172   

12.10

 

Successor Agent and Co-Agents

     172   

12.11

 

Due Diligence and Non-Reliance

     173   

12.12

 

Remittance of Payments and Collections

     173   

12.13

 

Individual Capacities

     174   

12.14

 

Titles

     174   

12.15

 

Bank Product Providers

     174   

12.16

 

Withholding Taxes

     174   

12.17

 

No Third Party Beneficiaries

     175   

SECTION 13.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     175   

13.1

 

Successors and Assigns

     175   

13.2

 

Participations

     175   

13.3

 

Assignments

     176   

13.4

 

Replacement of Certain Lenders

     177   

13.5

 

Lender Loss Sharing Agreement

     178   

SECTION 14.

 

MISCELLANEOUS

     179   

14.1

 

Consents, Amendments and Waivers

     179   

14.2

 

Indemnity

     180   

14.3

 

Notices and Communications

     181   

14.4

 

Performance of Obligors’ Obligations

     182   

14.5

 

Credit Inquiries

     182   

14.6

 

Severability

     182   

14.7

 

Cumulative Effect; Conflict of Terms

     183   

14.8

 

Counterparts; Execution

     183   

14.9

 

Entire Agreement; Existing Loan Agreement Amended and Restated

     183   

14.10

 

Relationship with Lenders

     183   

14.11

 

No Advisory or Fiduciary Responsibility

     184   

14.12

 

Confidentiality

     184   

14.13

 

Australian PPSA Provisions

     185   

14.14

 

GOVERNING LAW

     186   

14.15

 

Consent to Forum

     186   

14.16

 

Waivers by Obligors

     187   

14.17

 

Patriot Act Notice

     188   

14.18

 

Australian Anti-Money Laundering Provisions

     188   

14.19

 

NO ORAL AGREEMENT

     189   

14.20

 

Italian Transparency Rules

     189   

14.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     189   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Assignment
Notice Exhibit C    Form of Joinder Agreement Exhibit D    Form of Notice of
Foreign Borrowing Exhibit E    Form of Notice of Foreign Continuation/Conversion
Exhibit F    Form of Compliance Certificate Schedule 1.1(a)    Foreign Revolver
Commitment Schedule 1.1(b)    U.S. Revolver Commitment Schedule 1.1(c)   
Financial Institutions Schedule 1.1(d)    Permitted Asset Dispositions Schedule
1.1(e)    Real Estate Related Documents Schedule 1.1(f)    Existing Foreign
Letters of Credit Schedule 1.1(g)    Existing U.S. Letters of Credit Schedule
3.7    Mandatory Costs Rate Schedule 7.4    Pledged Collateral Schedule 8.5   
Deposit Accounts Schedule 8.6.1    Business Locations Schedule 9.1.4    Names
and Capital Structure; Subsidiaries Schedule 9.1.10    Royalties Schedule 9.1.14
   Restrictive Agreements Schedule 9.1.15    Litigation Schedule 9.1.17    Plans
Schedule 9.1.19    Labor Contracts Schedule 10.1.11    Post-Closing Actions

 

iv



--------------------------------------------------------------------------------

Schedule 10.2.1(p)    Debt of Bolzoni Entities Schedule 10.2.1    Permitted
Existing Debt Schedule 10.2.2    Existing Liens Schedule 10.2.4    Existing
Investments Schedule 10.2.8    Permitted Existing Accommodation Obligations
Schedule 10.2.16    Existing Affiliate Transactions

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT

THIS AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT is dated as of
April 28, 2016, among HYSTER-YALE MATERIALS HANDLING, INC., a Delaware
corporation (“Parent”), HYSTER-YALE GROUP, INC., a Delaware corporation (“HYG”,
and together with Parent, the “Initial U.S. Borrowers”), HYSTER-YALE NEDERLAND
B.V., a private company with limited liability incorporated under the laws of
the Netherlands having its corporate seat in Nijmegen (“HYN BV”), HYSTER-YALE
INTERNATIONAL B.V., a private company with limited liability incorporated under
the laws of the Netherlands having its corporate seat in Nijmegen (“HY
International”), HYSTER-YALE HOLDING B.V., a private company with limited
liability incorporated under the laws of the Netherlands having its corporate
seat in Nijmegen (“HY Holding BV”), HYSTER-YALE CAPITAL HOLDING B.V., a private
company with limited liability incorporated under the laws of the Netherlands
having its corporate seat in Nijmegen (“HY Capital Holding BV”, and together
with HYN BV, HY International, and HY Holding BV, the “Initial Dutch
Borrowers”), HYSTER-YALE UK LIMITED, a company incorporated in England and Wales
with company number 02636775 (“HY UK”), HYSTER-YALE CAPITAL UK LIMITED, a
company incorporated in England and Wales with company number 10090448 (“HY UK
Capital”, and together with HY UK, the “Initial UK Borrowers” and, together with
the Initial Dutch Borrowers and the Initial U.S. Borrowers, the “Initial
Borrowers” and each, an “Initial Borrower”), the Persons party to this Agreement
from time to time as Guarantors (as defined herein), the financial institutions
party to this Agreement from time to time as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent and security trustee for itself and the other Secured
Parties (as defined herein) (together with any successor agent appointed
pursuant to Section 12.10, the “Agent”).

R E C I T A L S:

Certain of the Initial Borrowers, the Agent, the Persons party from time to time
thereto as guarantors and each lender from time to time party thereto have
previously entered into that certain Loan, Security and Guaranty Agreement dated
as of December 18, 2013 (as amended, modified, or supplemented prior to the date
hereof, the “Existing Loan Agreement”), pursuant to which such lenders have made
certain loans to and issued certain letters of credit for the benefit of certain
of the Initial Borrowers.

The Initial Borrowers have requested an increase to the existing revolving
commitments, an extension of the current maturity date, and certain other
modifications to the Existing Loan Agreement, and the Agent and the Lenders have
indicated their willingness to amend and restate the Existing Loan Agreement on
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree to amend and restate the Existing Loan Agreement in its entirety as
follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Accommodation Obligation: any Contractual Obligation, contingent or otherwise,
of one Person with respect to any Debt, obligation or liability of another, if
the primary purpose or intent thereof by the Person incurring the Accommodation
Obligation is to provide assurance to the obligee of such Debts, obligation or
liability of another that such Debt, obligation or liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders thereof will be protected (in whole or in part) against loss in
respect thereof including, without limitation, direct and indirect guarantees,
endorsements (except for collection or deposit in the ordinary course of
business), notes co-made or discounted, recourse agreements, take-or-pay
agreements, keep well agreements, agreements to purchase or repurchase such
Debt, obligation or liability or any security therefor or to provide funds for
the payment or discharge thereof, agreements to maintain solvency, assets, level
of income, or other financial condition, and agreements to make payment other
than for value received. The amount of any Accommodation Obligation shall be
equal to the lesser of (a) the principal amount payable under such Accommodation
Obligation (if quantifiable) and (b) the portion of the obligation so guaranteed
or otherwise supported.

Account: as defined in the UCC or the Australian PPSA, as applicable, including
all rights to payment for goods sold or leased, or for services rendered,
whether or not they have been earned by performance.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounting Changes: with respect to any Person, changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
of the Financial Accounting Standards Board or the American Institute of
Certified Public Accountants (or any successor thereto or any agency with
similar functions).

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of Parent or any Subsidiary
with another Person.

Adjusted Consolidated EBITDA: for any period, Consolidated EBITDA plus operating
losses associated with Nuvera Fuel Cells, LLC in an amount not to exceed (A) 5%
of Consolidated EBITDA for any consecutive four fiscal quarter period ending on
or before December 31, 2017, (B) 3.75% of Consolidated EBITDA for the trailing
four fiscal quarter period ending March 31, 2018, (C) 2.5% of Consolidated
EBITDA for the trailing four fiscal quarter period ending June 30, 2018 and
(D) 1.25% of Consolidated EBITDA for the trailing four fiscal quarter period
ending September 30, 2018 (with no further add backs thereafter with respect to
this definition).

 

2



--------------------------------------------------------------------------------

Affiliate: with respect to a specified Person, any branch of such Person or any
other Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise,
and in respect of any Person which is an Australian Domiciled Obligor, also has
the meaning provided in section 50AA of the Australian Corporations Act.
“Controlling” and “Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys, including, without limitation, the Security Trustee.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Amended and Restated Loan, Security and Guaranty Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

Agreement Currency: as defined in Section 1.5.2.

Allocable Amount: as defined in Section 5.10.3(b).

AML Legislation: any applicable anti-money laundering, anti-terrorist financing,
terrorism, economic or trade sanctions and “know your client” policies,
regulations, laws or rules, including any guidelines or orders thereunder
(including the Patriot Act).

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Lenders: (a) with respect to the Foreign Borrowers, the Foreign
Lenders and (b) with respect to the U.S. Borrowers, the U.S. Lenders.

Applicable Margin: with respect to any Loan and any other Obligations specified
below, the respective margin set forth below, based on the Borrowers’ average
daily Total Excess Availability expressed as a percentage of the average daily
Total Borrowing Base for the most recent Fiscal Quarter determined as of the
most recent determination date:

 

Level

  

Total Excess
Availability

   Australian Bank Bill
Rate Loans, Foreign
Base Rate Loans
and LIBOR Loans      U.S. Base Rate
Loans  

I

   £ 33%      1.75%         0.75%   

II

   > 33% £ 66%      1.50%         0.50%   

III

   > 66%      1.25%         0.25%   

 

3



--------------------------------------------------------------------------------

For the period from the Closing Date through September 30, 2016, the Applicable
Margin shall be determined as if Level II were applicable. Thereafter, the
Applicable Margin shall be subject to increase or decrease by Agent on the first
day of the calendar month following each Fiscal Quarter end. If Agent is unable
to calculate average daily Total Excess Availability for a Fiscal Quarter due to
a Borrower Agent’s failure to deliver any Borrowing Base Certificate when
required hereunder, then, at the option of Agent or Required Lenders, the
Applicable Margin shall be determined as if Level I were applicable until the
first day of the calendar month following its receipt.

Appointee: as defined in Section 12.2.3(a).

Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor or Subsidiary, including (a) a disposition
of Property in connection with a sale-leaseback transaction or synthetic lease
and (b) any issuance of any additional Equity Interests by an Obligor or any of
its Subsidiaries (other than issuances (i) by Parent, (ii) to such Obligor’s or
Subsidiary’s existing parent, (iii) of directors’ qualifying shares and (iv) to
another Obligor or Subsidiary).

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise satisfactory to Agent.

Australia: the Commonwealth of Australia.

Australian Bank Bill Rate: a per annum rate of interest (rounded up to the
nearest 1/8th of 1%) equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or
comparable or successor rate approved by Agent, determined by it at or about
10:30 a.m. (Sydney time) two Business Days prior to an interest period, for a
term equivalent to such period, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that in no event shall the Australian Bank Bill Rate be less
than zero.

Australian Bank Bill Rate Loan: a Foreign Loan, or portion thereof, funded in
Australian Dollars to an Australian Borrower and bearing interest calculated by
reference to the Australian Bank Bill Rate.

 

4



--------------------------------------------------------------------------------

Australian Base Rate: for any day, a per annum rate of interest (rounded up to
the nearest 1/8th of 1%) equal to the “cash rate”, or comparable or successor
rate approved by Agent, determined by it at or about 10:30 a.m. (Sydney time) on
such day, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that in no event shall the Australian Base Rate be less than zero. Any change in
such rate shall take effect at the opening of business on the applicable
Business Day.

Australian Borrowers: each Foreign Subsidiary organized under the laws of
Australia or any state or territory thereof that, after the date hereof, has
executed a supplement or joinder to this Agreement in accordance with
Section 10.1.9(a) or Section 10.1.9(c), as applicable, and has satisfied the
other requirements set forth in Section 10.1.9(a) or Section 10.1.9(c), as
applicable, in order to become an Australian Borrower.

Australian Borrower Activation Date: the first date on which a Foreign
Subsidiary organized under the laws of Australia or any state or territory
thereof becomes an Australian Borrower hereunder in accordance with
Section 10.1.9(c).

Australian Corporations Act: the Corporations Act 2001 (Cth) of Australia.

Australian Credit Facility: that certain Guaranteed Multi Option Facility, dated
August 15, 2000, among Hyster-Yale Asia-Pacific Pty Ltd. ACN 000 297 914,
Citibank, N.A. and Citibank Limited, as amended, restated, supplemented or
otherwise modified from time to time or as the same may be refinanced or
replaced; provided that such refinancing or replacement, taken as a whole, is on
terms no less favorable to Hyster-Yale Asia-Pacific Pty Ltd. ACN 000 297 914
than the terms of the existing Australian Credit Facility prior to such
replacement or refinancing; provided, further, that such refinancing or
replacement shall not be in an aggregate principal amount greater than the
commitments under the Australian Credit Facility on the Closing Date.

Australian Dollars: the lawful currency of Australia.

Australian Domiciled Obligor: each Australian Borrower and each other Foreign
Subsidiary organized under the laws of Australia or any state or territory
thereof that, after the date hereof, in accordance with Section 10.1.9(a) or
otherwise, has executed a supplement or joinder to this Agreement or otherwise
entered into a guaranty in order to become an Obligor, and “Australian Domiciled
Obligors” means all such Persons, collectively.

Australian Double Tax Treaty: as defined in Section 5.8.9(a).

Australian Loans: each of the Australian Bank Bill Rate Loans, the LIBOR Loans
and the Foreign Base Rate Loans funded to Australian Borrowers.

Australian Pension Plan: a superannuation, retirement benefit or pension fund
(whether established by deed or under any statute of Australia or any state or
territory of Australia) contributed to by, or to which there is or may be an
obligation to contribute by, any Obligor in respect of its Australian employees
and officers or former employees and officers.

 

5



--------------------------------------------------------------------------------

Australian PPSA: the Personal Property Security Act 2009 (Cth) of Australia and
the regulations made thereunder.

Australian Security Agreements: (a) each specific security agreement among any
Australian Domiciled Obligor and the Australian Security Trustee (which will not
include security over the PP&E Collateral of any Australian Domiciled Obligor
unless Equipment and Real Estate of Australian Domiciled Obligors are eligible
for inclusion in the Foreign Borrowing Base), (b) each featherweight general
security agreement among any Australian Domiciled Obligor and the Australian
Security Trustee, (c) any Deposit Account Control Agreements among any
Australian Domiciled Obligor and the Australian Security Trustee, and (d) any
Securities Account Control Agreements among any Australian Domiciled Obligor and
the Australian Security Trustee.

Australian Security Trust: the trust established under the Australian Security
Trust Deed.

Australian Security Trust Deed: (a) any security trust deed entered into among
the Australian Domiciled Obligors, the Agent, the Australian Security Trustee
and the Foreign Facility Secured Parties in accordance with Section 12.3 of this
Agreement, and (b) any accession deed entered into among an Australian Domiciled
Obligor or a Foreign Facility Secured Party and the Australian Security Trustee
from time to time thereto.

Australian Security Trustee: Bank of America (Australia) or any successor
security trustee appointed under the Australian Security Trust Deed.

Australian Subsidiaries: Hyster-Yale Australia Holding Pty Limited ACN 101 464
073, Hyster-Yale Asia-Pacific Pty Ltd. ACN 000 297 914, NMHG Distribution Pty
Limited ACN 053 370 291, and any other Foreign Subsidiaries organized under the
laws of Australia or any state or territory thereof from time to time in
accordance with Section 10.2.9 of this Agreement.

Availability: Foreign Excess Availability and/or U.S. Excess Availability, as
the context may require.

Availability Reserve: the Foreign Availability Reserve and/or the U.S.
Availability Reserve, as the context may require.

Bail-In Action: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation: means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

6



--------------------------------------------------------------------------------

Bank of America (Australia): Bank of America, National Association, ARBN 064 874
531 (acting through its Australia branch).

Bank of America (London): Bank of America (acting through its London branch).

Bank of America Indemnitees: Bank of America, Bank of America (Australia), Bank
of America (London) and their respective officers, directors, employees,
Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; (d) prior to the
Australian Borrower Activation Date, (i) working capital credit facilities
extended by Citibank, N.A. or its Affiliates to Parent’s Subsidiaries in
Australia and China and (ii) letters of credit issued by Citibank, N.A. or its
Affiliates to Parent’s Subsidiaries in Australia and China, in an aggregate
amount for this clause (d) not to exceed $10,000,000 at any time and (e) other
banking products or services, other than Letters of Credit.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: Foreign Base Rate and/or U.S. Base Rate, as the context requires.

Base Rate Loan: a Foreign Base Rate Loan and/or U.S. Base Rate Loan, as the
context requires.

Board of Directors: with respect to any Person, the board of directors of such
Person or any committee thereof duly authorized to act on behalf of such Board.

Board of Governors: the Board of Governors of the Federal Reserve System.

Bolzoni Acquisition Agreement: that certain Share Purchase Agreement dated
February 14, 2016 by and among Parent, as purchaser, and Emilio Bolzoni, Roberto
Scotti, Franco Bolzoni, Paolo Mazzoni and Pier Luigi Magnelli, as sellers.

Bolzoni Entities: means (a) Bolzoni Holdco and (b) following Bolzoni Holdco’s
acquisition thereof pursuant to the Bolzoni Acquisition Agreement, (i) Penta
Holding S.p.A., a corporation organized under the laws of Italy, and
(ii) Bolzoni S.p.A., a corporation organized under the laws of Italy, and each
of its Subsidiaries.

Bolzoni Holdco: Hyster-Yale Capital Holding Italy, S.r.l., a company organized
under the laws of Italy.

Borrowed Money: with respect to any Obligor and its Subsidiaries, without
duplication, its (a) Debt that (i) arises from the lending of money by any
Person to such Obligor or such Subsidiary, (ii) is evidenced by notes, drafts,
bonds, debentures, credit documents or similar instruments, (iii) accrues
interest or is a type upon which interest charges are customarily paid
(excluding trade payables owing in the Ordinary Course of Business), or (iv) was
issued or assumed as full or partial payment for Property; (b) Capital Leases;
(c) reimbursement obligations with respect to letters of credit; and
(d) guaranties of any Debt of the foregoing types owing by another Person.

 

7



--------------------------------------------------------------------------------

Borrower: each Foreign Borrower and each U.S. Borrower and, collectively,
Borrowers.

Borrower Agent and Borrower Agents: as defined in Section 4.4(b).

Borrower Group: Foreign Borrowers or U.S. Borrowers, as the context may require.

Borrower Group Commitment: with respect to the commitment of (a) a Foreign
Lender, its Foreign Revolver Commitment and (b) a U.S. Lender, its U.S. Revolver
Commitment. The term “Borrower Group Commitments” means (i) the Borrower Group
Commitment of all Foreign Lenders or (ii) the Borrower Group Commitment of all
U.S. Lenders, as the context requires. To the extent any Lender has more than
one Borrower Group Commitment, each such Commitment shall be considered as a
separate Commitment for purposes of this definition.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as other Reports and information provided by
Agent to Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: the Foreign Borrowing Base and/or the U.S. Borrowing Base, as
the context requires.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which U.S. Borrower Agent certifies the Total Borrowing Base and each
individual Borrowing Base.

Business Activity Report: to the extent required, notice of a business activity
or other report from the appropriate Governmental Authority in the jurisdiction
in which an obligor of Collateral is located to enforce rights in or against
Collateral or such obligor.

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are closed; and when used with
reference to (a) a LIBOR Loan, the term shall also exclude any day on which
banks are not open for the transaction of banking business in London, England,
(b) a Foreign Loan, shall also exclude any day (i) on which banks are not open
for the transaction of banking business in London, England and (ii) in respect
of any such Loan denominated in Euros, any day that is not a TARGET Day and
(c) an Australian Loan, shall also exclude any day on which banks are not open
for the transaction of banking business in Sydney, New South Wales, Australia.

CAM Exchange: the exchange of the U.S. Lenders’ interests and the Foreign
Lenders’ interests provided for in Section 13.5.

 

8



--------------------------------------------------------------------------------

CAM Exchange Date: the date which Agent in its discretion designates as the “CAM
Exchange Date” by notice to the Lenders as a result of the occurrence of (a) any
Event of Default under Section 11.1(h) or (b) an acceleration of Loans and
termination of the Commitments pursuant to Section 11.2.

CAM Percentage: as to each Lender, a fraction (expressed as a percentage),
(a) the numerator of which shall be the aggregate amount of such Lender’s
Commitment immediately prior to the CAM Exchange Date, and (b) the denominator
of which shall be the aggregate amount of the Commitments of all the Lenders
immediately prior to the CAM Exchange Date.

Capital Expenditures: all liabilities incurred or expenditures made by Parent or
any Subsidiary (whether payable in cash or other Property or accrued as a
liability (but without duplication)) during such period that, in conformity with
GAAP, are required to be classified as capital expenditures but excluding
(a) interest capitalized relating to and during construction of Property,
(b) expenditures made in connection with the replacement or restoration of
Property to the extent reimbursed or financed from insurance or condemnation
proceeds not constituting net cash proceeds of sale of such Property and
(c) expenditures made with the proceeds from the sales of similar Property to
the extent such sales and reinvestments are otherwise permitted under this
Agreement.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent or Security Trustee to Cash Collateralize any Obligations.

Cash Collateral Account: the Foreign Cash Collateral Account and/or U.S. Cash
Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent or Security Trustee, as
security for the payment of Obligations, in an amount equal to (a) with respect
to LC Obligations, 105% of the aggregate LC Obligations, and (b) with respect to
any inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including fees, expenses and indemnification hereunder. “Cash Collateralization”
has a correlative meaning.

Cash Dominion Event: the occurrence of any one of the following events:
(a) Total Excess Availability shall be less than ten percent (10%) of the
Commitments at any time, (b) U.S. Excess Availability shall be less than ten
percent (10%) of the U.S. Revolver Commitments at any time, or (c) (i) an Event
of Default under Section 11.1(a) or 11.1(h) shall have occurred and be
continuing or (ii) any other Event of Default shall have occurred and be
continuing and Agent shall have determined, in its sole discretion or at the
direction of the Required Lenders, to effect a Cash Dominion Event as a result
of such Event of Default; provided that, (A) to the extent that the Cash
Dominion Event has occurred due to (1) clause (a) of this definition, if Total
Excess Availability shall have exceeded ten percent (10)% of the Commitments,
(2) clause (b) of this definition, if U.S. Excess Availability shall have
exceeded ten percent (10%) of the U.S. Revolver Commitments and (3) clause (c)
of this definition, if the Event of Default shall have

 

9



--------------------------------------------------------------------------------

been cured or waived to Agent’s satisfaction and no other Event of Default has
occurred and is continuing, in each case for subclauses (1) through (3), for at
least thirty (30) consecutive days, and (B) if no more than three (3) Cash
Dominion Events have previously been cured, then the Cash Dominion Event shall
cease to exist; provided, further, that, the Borrowers may consent to cash
sweeps and other transfers implemented pursuant to Section 5.6 as a result of
any notice or direction given by Agent during the existence of a Cash Dominion
Event remaining in effect after a Cash Dominion Event has ceased to exist and,
if no such consent is granted, Agent shall have a reasonable period of time
following the end of a Cash Dominion Event to terminate the cash sweeps and
other transfers existing pursuant to Section 5.6 as a result of any notice or
direction given by Agent during the existence of a Cash Dominion Event.
Notwithstanding the foregoing, from and after the PP&E Component Implementation
Date each of the above-listed percentages shall instead be twelve and one-half
percent (12.5%).

Cash Equivalents: (a) marketable direct obligations issued or unconditionally
guaranteed by the U.S. government and backed by the full faith and credit of the
U.S. government; (b) repurchase agreements on obligations of the type specified
in clause (a) above with respect to which, at the time of acquisition, the
senior long-term debt of the party agreeing to repurchase such obligations is
rated AAA (or better) by S&P or Aaa (or better) by Moody’s; (c) domestic and
eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the U.S., any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies (fully protected against currency
fluctuations), which, at the time of acquisition, are rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s; (d) commercial paper of U.S. and foreign
banks and bank holding companies and their subsidiaries and U.S. and foreign
finance, commercial industrial or utility companies which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s;
(e) marketable direct obligations of any state of the U.S. or any political
subdivision of any such state given on the date of such investment the highest
credit rating by Moody’s and S&P; or (f) securities of money market funds rated
Am (or better) by S&P or A (or better) by Moody’s; provided, that the maturities
of any such Cash Equivalents referred to in clauses (a), (c), (d) and (e) shall
not exceed 270 days.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

CERCLIS: as defined in Section 9.1.13(e).

CFC: an entity that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

CFC Holdco: a Domestic Subsidiary substantially all of the assets of which
consist of Equity Interests of CFCs and with no material business activities
other than the ownership of the Equity Interests of CFCs.

 

10



--------------------------------------------------------------------------------

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: the occurrence of any of the following:

(a) any Person or group of Persons (within the meaning of Section 13(d) or 14(d)
of the Securities Exchange Act) other than one or more Permitted Holders, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 promulgated
by the Commission under said Act), either directly or indirectly, of
thirty-three percent (33%) or more of the total voting power of the outstanding
Voting Stock of Parent; provided, however, that the Permitted Holders
beneficially own (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act), directly or indirectly, in the aggregate a lesser percentage of
the total voting power of the Voting Stock of Parent than such other Person and
do not have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board of Directors of Parent;

(b) individuals who on the Closing Date constituted the Board of Directors of
Parent (together with any new directors whose election by the Board of Directors
of Parent or whose nomination for election by the stockholders of Parent was
approved by the Permitted Holders or by a vote of a majority of the directors of
Parent then still in office who were either directors on the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Parent then in
office;

(c) the adoption of a plan relating to the liquidation or dissolution of any
Obligor (other than to the extent permitted in Section 10.2.7);

(d) the merger or consolidation of any Obligor with or into another Person or
the merger of another Person with or into any Obligor, or the sale of all or
substantially all the assets of any Obligor to another Person, other than a
transaction permitted by Section 10.2.5 and 10.2.7; or

(e) one hundred percent (100%) of the Equity Interests of any Borrower (other
than Parent) ceasing to be owned (directly or indirectly) by Parent, or one
hundred percent (100%) of the Equity Interests of any Borrower (other than
Parent) ceasing to be pledged to Agent pursuant to the applicable Security
Documents.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs,

 

11



--------------------------------------------------------------------------------

reasonable attorneys’ fees and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations or replacement of Agent or any Lender)
incurred by any Indemnitee or asserted against any Indemnitee by any Obligor or
other Person, in any way relating to (a) any Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents
(including action taken under or in relation to the Australian PPSA, including
any registration or any response to an amendment demand or a request under
section 275 of the Australian PPSA), (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended from time to time (except as
otherwise provided herein).

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments (not to exceed the Maximum Facility Amount), which amount shall on
the Closing Date be equal to $240,000,000 consisting of (a) $100,000,000 in
respect of the Foreign Revolver Commitments and (b) $140,000,000 in respect of
the U.S. Revolver Commitments.

Commitment Termination Date: the Foreign Revolver Commitment Termination Date
and/or the U.S. Revolver Commitment Termination Date, as the context may
require.

Compliance Certificate: a certificate, in the form of Exhibit F, by which the
U.S. Borrower Agent certifies, among other things, certain matters in
Section 10.1.2 and compliance with the financial covenant set forth in
Section 10.3 (which financial covenant will be calculated thereon whether or not
a Trigger Period is in effect).

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated EBITDA: for any period, (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income for such
period, but without duplication, the aggregate amount of (i) non-cash expense
relating to stock compensation; (ii) depreciation and amortization expense,
(iii) Consolidated Interest Expense, (iv) foreign, federal, state and local
income taxes, (v) extraordinary losses, (vi) equity in losses of unconsolidated
Subsidiaries and Affiliates, (vii) accruals for long-term deferred compensation

 

12



--------------------------------------------------------------------------------

(net of cash payments of deferred compensation accrued in prior periods),
(viii) losses from minority interests in Affiliates, (ix) non-cash charges and
expenses incurred outside of the Ordinary Course of Business (including the
cumulative effect of any Accounting Changes but excluding any non-cash charge
that relates to the write-down or write-off of Accounts or Inventory and,
following the PP&E Component Implementation Date, Equipment and Real Estate),
provided, that if any such non-cash charges or expenses represent(s) an accrual
or reserve for potential cash items in any future period the cash payment
thereof in such future period shall be subtracted from Consolidated EBITDA
during such period, (x) non-cash expenses relating to the mark to market
provision for derivative instruments, (xi) cash receipts related to the
termination of any derivative instrument that, as of the end of the prior
period, had a net gain since the inception of such derivative instrument,
(xii) cash dividends or distributions received from joint ventures in which U.S.
Borrowers directly or indirectly own a minority interest, (xiii) acquisition
costs associated with the Acquisition of the Bolzoni Entities in an aggregate
amount not to exceed $10,000,000 incurred prior to December 31, 2016, and
(xiv) restructuring costs associated with the Acquisition of the Bolzoni
Entities in an amount not to exceed $3,000,000 in any trailing twelve month
period, minus (c) to the extent included in determining Consolidated Net Income
for such period, but without duplication, (i) non-cash income relating to stock
compensation, (ii) extraordinary gains, (iii) equity in earnings of
unconsolidated Subsidiaries and Affiliates for such period, (iv) income from
minority interests in Affiliates (other than cash dividends or distributions
received from joint ventures in which Parent directly or indirectly owns a
minority interest), (v) non-cash gains outside of the Ordinary Course of
Business (including the cumulative effect of any Accounting Changes),
(vi) non-cash income relating to the mark to market provision for derivative
instruments, and (vii) cash payments related to the termination of any
derivative instrument that, as of the end of the prior period, had a net loss
since the inception of such derivative instrument.

Consolidated Interest Expense: for any period, all as determined in conformity
with GAAP, (a) total interest expense, whether paid or accrued (without
duplication) (including the interest component of Capital Lease obligations), of
Parent and its Subsidiaries on a consolidated basis, including, without
limitation, all recurring bank loan fees and commissions, discounts and other
fees and charges owed with respect to letters of credit, but excluding, however,
amortization of discount, interest paid in property other than cash or any other
interest expense not payable in cash, plus (b) any net payments made during such
period under Hedging Agreements providing interest rate protection minus (c) any
net payments received during such period under Hedging Agreements providing
interest rate protection, plus (d) to the extent deducted in determining
Consolidated Interest Expense, any interest income.

Consolidated Net Income: for any period, the net earnings (or loss) after taxes
of Parent and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP.

Contaminant: any man-made or naturally occurring waste, pollutant, hazardous
substance, radioactive substance or material, toxic substance, hazardous waste,
radioactive waste, special waste, petroleum or petroleum-derived substance or
waste, mold, asbestos in any form or condition, polychlorinated biphenyls, or
any hazardous or toxic constituent thereof and includes, but is not limited to,
these terms as defined in Environmental, Health or Safety Applicable Law.

 

13



--------------------------------------------------------------------------------

Contractual Obligation: as applied to any Person, means any provision of any
Equity Interest issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
Property is bound, or to which it or any of its Property is subject.

Contribution Notice: a contribution notice issued by the Pensions Regulator in
the UK under section 38 or section 47 of the Pensions Act 2004 (UK).

Controller: the meaning given to it in section 9 of the Australian Corporations
Act.

Credit and Collection Policies: the credit and collection policy of each
Borrower and each originator of Accounts owned by a Borrower, each in form and
substance satisfactory to Agent.

CTA: the Corporation Tax Act 2009 (United Kingdom).

Customary Permitted Liens: each of the following:

(a) Liens (other than Environmental Liens and Liens in favor of the PBGC) with
respect to the payment of taxes, assessments or governmental charges in all
cases which are not yet due or which are not required to be paid pursuant to
Section 10.1.6;

(b) statutory Liens of landlords and Liens of mechanics, carriers, materialmen,
consignors, warehousemen, or workmen and other Liens imposed by law created in
the Ordinary Course of Business in each case for amounts not yet due or which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP, provided that the foregoing shall not include statutory or
contractual rights of title retention on Inventory;

(c) Liens (other than any Lien in favor of the PBGC) incurred or deposits made
in the Ordinary Course of Business in connection with worker’s compensation,
unemployment insurance or other types of social security benefits or to secure
the performance of bids, tenders, surety, appeal and performance bonds, trade
contracts (not constituting Debt), regulatory or statutory obligations,
government contracts or other obligations of a like nature provided in the
Ordinary Course of Business; provided that all such Liens do not in the
aggregate detract from the value of Parent’s or any of its Subsidiaries’ assets
or Property or impair the use thereof in the operation of their respective
businesses; and

(d) Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Estate which do not
interfere with the ordinary conduct of the business of Parent or any of its
Subsidiaries.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, at any time, without duplication, (a) all
indebtedness, obligations or other liabilities of such Person (i) for Borrowed
Money or evidenced by debt

 

14



--------------------------------------------------------------------------------

securities, debentures, acceptances, notes or other similar instruments, and any
past due accrued interest, fees and charges relating thereto, (ii) in respect of
obligations (A) to redeem, repurchase or exchange for cash any Equity Interests
of such Person or (B) to pay cash dividends (or equivalent cash distributions)
in respect of any Equity Interest (but only to the extent such dividends have
been declared), (iii) with respect to letters of credit issued for such Person’s
account (contingent or otherwise), (iv) to pay the deferred purchase price of
property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Accommodation Obligations, or (vii) under conditional sale or other title
retention agreements relating to property purchased by such Person; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of Hedging Agreements, such indebtedness, obligations and other liabilities
deemed to be equal to the fair market value thereof, as determined in accordance
with GAAP, net of liabilities owed to such Person by the counterparties thereon;
(d) all preferred stock subject (upon the occurrence of any contingency or
otherwise) to mandatory redemption; and (e) all contingent Contractual
Obligations with respect to any of the foregoing. Other than for the purposes of
any leverage test herein, the Debt of a Person shall include any recourse Debt
of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or (e) has become the subject of a Bail-in
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority’s ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the U.S. or from enforcement of judgments or
writs of attachment on its assets, or permits such Lender or Governmental
Authority to repudiate or otherwise to reject such Lender’s agreements.

Deposit Account: (a) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing, (b) any “ADI account” as such term is defined in the
Australian PPSA and in any event shall include all accounts and sub-accounts
relating to any of the foregoing, and (c) with respect to any such Deposit
Account located outside of the U.S. and Australia, any bank account with a
deposit function.

 

15



--------------------------------------------------------------------------------

Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent’s Lien or otherwise grant control to Agent on such account.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Designated Obligations: all Obligations of the Borrowers with respect to
(a) principal and interest under the Loans, (b) unreimbursed drawings under
Letters of Credit and interest hereon, and (c) fees under Section 3.2.

Dilution Percent: the percent, determined for the U.S. Borrowers’ or the Foreign
Borrowers’ (as applicable) most recent trailing twelve month period, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts of such Persons,
divided by (b) gross sales of such Persons.

Direction: as defined in Section 5.8.8.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.

Document: as defined in the UCC (and/or with respect to any Document an
Australian Domiciled Obligor, a “document of title” as defined in the Australian
PPSA) or any other Applicable Law, as applicable.

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Spot Rate to obtain the
stated amount of the other currency.

Dollars: lawful money of the U.S.

Domestic Subsidiary: each Subsidiary of Parent organized in the U.S., any state
thereof or the District of Columbia.

Dominion Account: with respect to (a) the Foreign Domiciled Obligors, each
Foreign Dominion Account and (b) the U.S. Domiciled Obligors, each U.S. Dominion
Account.

Dutch Borrowers: (a) the Initial Dutch Borrowers and (b) each other Foreign
Subsidiary organized under the laws of the Netherlands that, after the date
hereof, has executed a supplement or joinder to this Agreement in accordance
with Section 10.1.9(a) and has satisfied the other requirements set forth in
Section 10.1.9(a) in order to become a Dutch Borrower.

 

16



--------------------------------------------------------------------------------

Dutch Domiciled Obligor: each Dutch Borrower, HY Distribution, and each other
Foreign Subsidiary organized under the laws of the Netherlands that, after the
date hereof, in accordance with Section 10.1.9(a) or otherwise, has executed a
supplement or joinder to this Agreement or otherwise entered into a guaranty in
order to become an Obligor, and “Dutch Domiciled Obligors” means all such
Persons, collectively.

Dutch Security Agreements: each pledge (including, without limitation, each
pledge over movable assets (undisclosed and non-possessory) and each pledge of
receivables) or security agreement among any Dutch Domiciled Obligor and Agent
or the European Security Trustee.

Dutch VAT Recipient: as defined in Section 5.8.7(c)(ii).

EEA Financial Institution: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority: means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Eligible Accounts: the Eligible Foreign Accounts and/or Eligible U.S. Accounts,
as the context may require.

Eligible Account Currencies: Dollars, Euros, Sterling, Australian Dollars and
such other currencies determined by the Agent in its discretion.

Eligible Account Debtor Jurisdiction: (i) Australia, the United Kingdom, the
Netherlands and the U.S. and (ii) so long as Total Excess Availability is
greater than 20% of the aggregate Commitments, any other country that is a
member of the Organization for Economic Cooperation and Development and approved
from time to time by Agent in its discretion (unless disapproved from time to
time by Agent), which shall initially include Austria, Belgium, Denmark,
Finland, France, Germany, Ireland, the Republic of Italy, Japan, Luxembourg, New
Zealand, Norway, Portugal, Spain, Sweden and Switzerland (together, in each
case, with any state, province or territory thereof, as applicable), provided,
however, if at any time Total Excess Availability is less than 20% of the
aggregate Commitments, any such jurisdiction shall continue to be an Eligible
Account Debtor Jurisdiction solely to the extent that the Agent determines, in
its discretion, that Agent or a Security Trustee has a duly perfected and
enforceable Lien in the Accounts of Accounts Debtors organized or located in
such jurisdiction under the Applicable Law of such jurisdiction.

 

17



--------------------------------------------------------------------------------

Eligible Assignee: subject to the requirements of Section 13.3.3, a Person that
is (a) a Lender, an Affiliate of a Lender or an Approved Fund; (b) any other
financial institution approved by Agent (which approval by Agent shall not be
unreasonably withheld or delayed) and U.S. Borrower Agent (which approval by
U.S. Borrower Agent shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after notice of
the proposed assignment) that extends revolving credit facilities of this type
in its Ordinary Course of Business; and (c) during any Event of Default, any
Person acceptable to Agent in its discretion.

Eligible Equipment: appraised Equipment of any Foreign Borrower (excluding
Australian Borrowers), with respect to the Foreign Borrowing Base, or any U.S.
Borrower, with respect to the U.S. Borrowing Base, other than the following
Equipment:

(a) such Borrower does not have good title to such Equipment;

(b) such Equipment is not subject to a first priority perfected Lien (which, in
the case of Equipment located in any jurisdiction of the United Kingdom, shall
mean a first priority fixed charge (and shall not mean a first priority floating
charge)) in favor of Agent governed by the laws of the jurisdiction in which the
Equipment in question is located or such Equipment is subject to any other Liens
of any nature whatsoever, except for Customary Permitted Liens described in
clause (a) of the definition thereof which do not have priority over the Lien in
favor of Agent;

(c) the full purchase price for such Equipment has not been paid by such
Borrower;

(d) with respect to (i) a Dutch Borrower, such Equipment is not located in the
Netherlands, (ii) a UK Borrower, such Equipment is not located in England and
Wales or Northern Ireland, and (iii) a U.S. Borrower, such Equipment is not
located in the U.S.;

(e) such Equipment is (i) located on premises owned by such Borrower which
premises are not free and clear of all Liens (other than Liens in favor of Agent
or Customary Permitted Liens) unless such Borrower shall have delivered to Agent
a mortgagee waiver in form and substance reasonably satisfactory to Agent or
(ii) located on premises leased by such Borrower or in the possession of a
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, and the lessor or such Person has not delivered a Lien Waiver
(unless a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by Agent in its Permitted
Discretion);

(f) such Equipment is not in good working order and condition (ordinary wear and
tear excepted) or is not used or held for use by such Borrower in the Ordinary
Course of Business of such Borrower;

(g) such Equipment is subject to any agreement which restricts the ability of
such Borrower to use, sell, transport or dispose of such Equipment or which
restricts Agent’s ability to take possession of, sell or otherwise dispose of
such Equipment;

 

18



--------------------------------------------------------------------------------

(h) any representation, warranty or covenant with respect to such Equipment
contained in any of the Loan Documents has been breached; and

(i) such Equipment constitutes “fixtures” under the Applicable Laws of the
jurisdiction in which such Equipment is located and/or, in respect of any
Equipment located in the Netherlands, ‘bodemzaken’ within the meaning of the
Dutch tax collection act (Invorderingswet 1990).

The Agent reserves the right in its Permitted Discretion to create, from time to
time, additional categories of ineligible Equipment.

Eligible Foreign Account: any Account of a Foreign Borrower: (a) the Account
Debtor of which is not domiciled in a country (i) the national governmental
authority of which is in default of its foreign debts or has prohibited the sale
of foreign exchange or is in debt moratorium, or shall have ceased to be a
member of the International Monetary Fund, or (ii) with respect to which the
U.S. shall have imposed economic sanctions under Title 31 Part 500 et. seq. of
the U.S. Code of Federal Regulations; (b) (i) the Account Debtor of which is
located in an Eligible Account Debtor Jurisdiction, (ii) which is an Eligible
L/C Backed Foreign Account or (iii) which is an Eligible Supported Foreign
Account; (c) the Account Debtor of which is not an Affiliate of any Borrower or
a Governmental Authority, and is otherwise approved of by Agent; (d) (i) with
respect to Accounts purchased by HY UK pursuant to a Receivables Sale Agreement,
true sale opinions with respect to such transfers have been delivered to the
satisfaction of Agent and the representations and warranties set forth in
Section 9.1.28 are true and correct in all respects, and (ii) with respect to
any Accounts purchased by HY UK pursuant to a Receivables Sale Agreement
described under clause (b) of the definition thereof, HY UK and the originator
of such Accounts shall have provided such documentation and satisfied such
conditions as the Agent may require (including that the originator of such
Accounts become a Guarantor); (e) to the extent all Accounts owing by the
Account Debtor thereof to Foreign Borrowers do not exceed a credit limit
determined by Agent; (f) with respect to which less than 50% of all Accounts of
a Foreign Borrower owing by the Account Debtor thereof are ineligible for any
reason other than a failure to satisfy clause (e) above; (g) the Account Debtor
of which has not suffered a bankruptcy, insolvency or similar event, or had an
administrator or analogous officer appointed, and the terms of which have not
been re-written, extended or restructured due to such Account Debtor’s inability
to pay; (h) the term of which is not longer than 90 days unless otherwise
permitted by Agent in its sole discretion; (i) which does not remain unpaid for
more than 60 days from the due date or 90 days from the invoice date thereof,
unless otherwise permitted by Agent in its sole discretion, or which Agent does
not otherwise believe the payment thereunder is insecure or may not be paid due
to the Account Debtor’s financial condition; (j) which, pursuant to the
applicable Foreign Borrower’s Credit and Collection Policy, has not been or
should not have been written off as uncollectible; (k) which arises out of a
sale of goods (or rendering of services) by a Foreign Borrower made in the
Ordinary Course of Business; (l) which is in conformity with the
representations, warranties and covenants in the Loan Documents; (m) which does
not contravene any laws, rules or regulations applicable thereto and with
respect to which no party to the contract related thereto is in violation of any
such law, rule or regulation (including doing business and local licensing
requirements); (n) (i) which is not subject to any right of setoff, offset,
rescission, recoupment, counterclaim or defense or any dispute by the Account
Debtor thereof (provided that only 125.0% of the amount subject to

 

19



--------------------------------------------------------------------------------

setoff, offset, rescission, recoupment, counterclaim, defense or dispute shall
be deemed ineligible) and (ii) if the Account Debtor or any of its Affiliates is
also such Foreign Borrower’s supplier or creditor and such Account is or may
become subject to any right of setoff by the Account Debtor, such Account Debtor
has entered into an agreement with the Agent with respect to the waiver of
rights of setoff; (o) which was originated (or, solely with respect to purchases
by HY UK in accordance with clause (d) above, originated by a Dutch Borrower or
other Obligor) in accordance with all applicable requirements of the applicable
Foreign Borrower’s Credit and Collection Policies; (p) that represents the
lawful, valid and binding obligation of the Account Debtor thereunder
enforceable in accordance with its terms; (q) the sale of which is not on a
“shipped not billed”, bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment or any other repurchase or return basis; (r) the goods,
the delivery of which has given rise to such Account, have been delivered to and
have not been rejected by the Account Debtor thereunder, or the services, the
performance of which has given rise to such Account, have been performed and
have not been rejected by the Account Debtor thereunder; (s) in which Agent has
a valid, legal or equitable Lien in respect of which notice has been given to
the relevant Account Debtor and which is free and clear of any other Liens
(other than Customary Permitted Liens described in clause (a) of the definition
thereof); (t) such Foreign Borrower (or if such Accounts are originated by an
Obligor party to a Receivables Sale Agreement, such originator) has filed and
maintained effective a current Business Activity Report with the appropriate
Governmental Authority in the jurisdiction in which the Account Debtor is
located to the extent such jurisdiction requires such filing in order to enforce
rights in or against Collateral or obligors of Collateral located in such
jurisdiction (except in the case such Foreign Borrower is qualified to transact
business in such jurisdiction as a foreign corporation); (u) which does not
arise out of or in connection with a retainage or similar arrangement; (v) which
does not arise out of or in connection with a transaction described in
clause (b)(iii) of the defined term “Financing Guarantee”; (w) which is not
evidenced by an instrument; (x) if the sale of Inventory giving rise to such
Account is through an agent of a UK Borrower (including, without limitation, an
Affiliate acting as agent for a UK Borrower), the agency agreement applicable
thereto (i) shall be in form and substance reasonably satisfactory to Agent,
(ii) shall be enforceable and in full force and effect under all applicable
laws, and (iii) shall have been collaterally assigned to Agent pursuant to
documentation in form and substance reasonably satisfactory to Agent (and, as to
the matters described in clauses (ii) and (iii) above, Agent has received such
opinions of counsel as Agent may reasonably request); and (y) which is not
otherwise deemed ineligible by Agent in its Permitted Discretion.

Eligible Foreign Inventory: Inventory owned by a Foreign Borrower: (a) with
respect to which Agent or a Security Trustee has a valid and perfected first
priority Lien, first floating charge or similar non-possessory interest
(subject, in each case, only to Customary Permitted Liens described in clause
(a) of the definition thereof), (b) with respect to which no representation,
warranty or covenant contained in any Loan Document has been breached, (c) which
is not in, Agent’s Permitted Discretion, obsolete, unmerchantable or subject to
any statutory, contractual or other title retention or similar agreement or
arrangement, (d) (i) located on the premises of a UK Borrower in England and
Wales or Northern Ireland, a Dutch Borrower in the Netherlands or an Australian
Borrower in Australia (as applicable) or (ii) in transit from the premises or
warehouses of any U.S. Borrower to the premises of any Foreign Borrower or in
transit from the premises of any Foreign Borrower to the premises of such or any
other Foreign Borrower and as to which the issuer of the related bill of lading
(or other applicable document

 

20



--------------------------------------------------------------------------------

issued by a transporter under applicable law with respect to Inventory in
transit) and the agent at the destination named in such bill of lading (or other
applicable document issued by a transporter under applicable law with respect to
Inventory in transit) have executed a Lien Waiver, and (iii) as to which the
related bill of lading (or other applicable document issued by a transporter
under applicable law with respect to Inventory in transit) is not a negotiable
bill of lading (or negotiable document), and (e) which Agent deems to be
Eligible Foreign Inventory, based on such credit and collateral considerations
as Agent deems appropriate in its Permitted Discretion. Except as otherwise
agreed to by Agent, no Inventory of any Foreign Borrower shall be Eligible
Foreign Inventory if such Inventory is located, stored, used or held at leased
premises or the premises of a third party unless other appropriate action
satisfactory to Agent shall have been taken to make the rights of Agent in such
Inventory effective against third parties, with respect to such location. The
Agent reserves the right to create, from time to time, additional categories of
ineligible Inventory.

Eligible Inventory: the Eligible Foreign Inventory and/or Eligible U.S.
Inventory, as the context may require.

Eligible L/C Backed Foreign Account: an Eligible Foreign Account of a Foreign
Borrower which arises with respect to a sale to an Account Debtor located in any
country (other than an approved country specified or referred to in
clause (b)(i) of the defined term “Eligible Foreign Account”) and with respect
to which the Account Debtor’s obligations (or that portion of such obligations
which is acceptable to Agent) are secured by a letter of credit, guaranty or
eligible bankers’ acceptance having terms, and from such issuers and
confirmation banks, as are reasonably acceptable to Agent (which letter of
credit, guaranty or acceptance is subject to the valid legal or equitable first
priority Lien in respect of which notice has been given to the relevant obligor
in favor of Agent (other than Customary Permitted Liens described in clause
(a) of the definition thereof) under the Foreign Security Documents in a manner
reasonably satisfactory to Agent).

Eligible L/C Backed U.S. Account: an Eligible U.S. Account of a U.S. Borrower
the Account Debtor of which does not meet the criteria set forth in
clause (a)(i) of the definition of “Eligible U.S. Account”, is not an Affiliate
of such U.S. Borrower, and with respect to which the Account Debtor’s
obligations (or that portion of such obligations which is acceptable to Agent)
are secured by a letter of credit, guaranty or eligible bankers’ acceptance
having terms, and from such issuers and confirmation banks, as are reasonably
acceptable to Agent (which letter of credit, guaranty or acceptance is subject
to the first priority Lien of Agent (other than Customary Permitted Liens
described in clause (a) of the definition thereof) under this Agreement in a
manner reasonably satisfactory to Agent).

Eligible Real Estate: appraised owned Real Estate of any Foreign Borrower
(excluding Australian Borrowers), with respect to the Foreign Borrowing Base, or
any U.S. Borrower, with respect to the U.S. Borrowing Base, but Real Estate
shall not be Eligible Real Estate unless it meets each of the following
requirements (provided, however, that for Real Estate located outside the U.S.,
the following are only required to the extent such requirements (or their
equivalents) are available in the relevant jurisdiction where such Real Estate
is located):

(a) the Real Estate Related Documents have been delivered to Agent in form,
scope and substance satisfactory to Agent;

 

21



--------------------------------------------------------------------------------

(b) evidence of zoning compliance has been delivered to Agent in the form of an
industry standard zoning report issued by a reputable national provider of
zoning services or other form of report reasonably acceptable to Agent;

(c) Agent is satisfied that all actions necessary or desirable in order to
create a perfected first priority Lien (subject to Customary Permitted Liens) on
such Real Estate have been taken, including the filing and recording of
Mortgages;

(d) if required by Agent, a Local Counsel Opinion has been delivered;

(e) with respect to (i) a Dutch Borrower, such Real Estate is located in the
Netherlands, (ii) a UK Borrower, such Real Estate is located in England and
Wales or Northern Ireland, and (iii) a U.S. Borrower, such Real Estate is
located in the U.S.; provided, however, that, with respect to this clause (iii),
Agent, in its discretion, may determine that Real Estate located in the State of
New York is not Eligible Real Estate;

(f) no representation, warranty or covenant with respect to such Real Estate
contained in any of the Loan Documents has been breached; and

(g) to the extent requested, Agent shall have received such other reports,
mortgage tax affidavits and declarations and other similar information and
related certifications as are usual and customary for similar credit facilities
and in form and substance reasonably acceptable to Agent.

The Agent reserves the right, in its Permitted Discretion from time to time, to
create additional categories of ineligible Real Estate.

Eligible Supported Foreign Account: an Eligible Foreign Account of a Foreign
Borrower which arises with respect to sales to Account Debtors in any country
(other than an approved country specified or referred to in clause (b)(i) of the
defined term “Eligible Foreign Account”), and which is fully supported by credit
insurance (subject to the policy percentage and deductible) payable to such
Foreign Borrower on terms and conditions and from a financial institution
satisfactory to Agent; provided that such credit insurance (a) shall be in full
force and effect and not in dispute and (b) shall have been collaterally
assigned to Agent pursuant to documentation in form and substance reasonably
satisfactory to Agent.

Eligible Supported U.S. Account: an Eligible U.S. Account of a U.S. Borrower the
Account Debtor of which does not meet the criteria set forth in clause (a)(i) of
the definition of “Eligible U.S. Account”, and which is fully supported by
credit insurance (subject to the policy percentage and deductible) payable to
such U.S. Borrower on terms and conditions and from a financial institution
satisfactory to Agent; provided that such credit insurance (a) shall be in full
force and effect and not in dispute and (b) shall have been collaterally
assigned to Agent pursuant to documentation in form and substance reasonably
satisfactory to Agent.

 

22



--------------------------------------------------------------------------------

Eligible U.S. Account: an Account owned by a U.S. Borrower: (a) (i) the Account
Debtor of which is located in the U.S. or Canada, is not an Affiliate of any
U.S. Borrower (other than a Financing Affiliate as provided in clause
(iv) below), is not a foreign Governmental Authority, and is otherwise approved
of by Agent, (ii) is an Eligible L/C Backed U.S. Account, (iii) is an Eligible
Supported U.S. Account, or (iv) the Account Debtor of which is a Financing
Affiliate and the Financing Agreement specified in clause (b) of the definition
thereof is in full force and effect; (b) to the extent the aggregate amount of
all Accounts owing by the Account Debtor thereof to the U.S. Borrowers do not
exceed a credit limit determined by Agent in its Permitted Discretion; (c) with
respect to which less than 50% of all Accounts owing by the Account Debtor
thereof to the U.S. Borrowers are ineligible for any reason other than a failure
to satisfy clause (b) above; (d) the Account Debtor of which has not suffered a
bankruptcy, insolvency or similar event and the terms of which have not been
re-written, extended or restructured due to such Account Debtor’s inability to
pay; (e) the term of which is not longer than 90 days unless otherwise permitted
by Agent in its sole discretion; (f) which does not remain unpaid for more than
60 days from the due date or 90 days from the invoice date thereof, unless
otherwise permitted by Agent in its sole discretion, or which Agent does not
otherwise believe the payment thereunder is insecure or may not be paid due to
the Account Debtor’s financial condition; (g) which, pursuant to the applicable
U.S. Borrower’s Credit and Collection Policy, has not been or should not have
been written off as uncollectible; (h) which arises out of (i) a sale of goods
(or rendering of services) or (ii) a rental by such U.S. Borrower as the lessor
of goods owned by such U.S. Borrower for periods of time less than or equal to
90 days (but only to the extent of unpaid invoices for rent in arrears), and, in
each case, is made in the Ordinary Course of Business; (i) which is in
conformity with the representations, warranties and covenants in the Loan
Documents; (j) which does not contravene any laws, rules or regulations
applicable thereto and with respect to which no party to the contract related
thereto is in violation of any such law, rule or regulation (including doing
business and local licensing requirements); (k) (i) which is not subject to any
right of setoff, offset, rescission, recoupment, counterclaim or defense or any
dispute by the Account Debtor thereof (provided that only 125.0% of the amount
subject to setoff, offset, rescission, recoupment, counterclaim, defense or
dispute shall be deemed ineligible) and (ii) if the Account Debtor or any of its
Affiliates is also such U.S. Borrower’s supplier or creditor and such Account is
or may become subject to any right of setoff by the Account Debtor, such Account
Debtor has entered into an agreement with the Agent with respect to the waiver
of rights of setoff; (l) which was originated in accordance with all applicable
requirements of the applicable U.S. Borrower’s Credit and Collection Policies;
(m) that represents the genuine, legal, valid and binding obligation of the
Account Debtor thereunder enforceable in accordance with its terms; (n) the sale
of which is not on a “shipped not billed”, bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis; (o) the goods, the delivery of which has given rise to such Account, have
been delivered to and not rejected by the Account Debtor thereunder, or the
services, the performance of which has given rise to such Account, have been
performed and have not been rejected by the Account Debtor thereunder; (p) in
which Agent has a valid and perfected first priority security interest and which
is free and clear of any other Liens (other than Customary Permitted Liens
described in clause (a) of the definition thereof), and, if such Account
constitutes “chattel paper” within the meaning of the UCC, such U.S. Borrower
has complied with Section 7.5.2; (q) such U.S. Borrower has filed and maintained
effective a current Business Activity Report with the appropriate Governmental
Authority in the jurisdiction in which the

 

23



--------------------------------------------------------------------------------

Account Debtor is located to the extent such jurisdiction requires such filing
in order to enforce rights in or against Collateral or obligors of Collateral
located in such jurisdiction (except in the case such U.S. Borrower is qualified
to transact business in such jurisdiction as a foreign corporation); (r) which
does not arise out of or in connection with a retainage or similar arrangement;
(s) which does not arise out of or in connection with a transaction described in
clause (b)(iii) of the defined term “Financing Guarantee”; (t) which is not
evidenced by an instrument; and (u) which is not otherwise deemed ineligible by
Agent in its Permitted Discretion.

Eligible U.S. Inventory: Inventory owned by a U.S. Borrower: (a) with respect to
which Agent has a valid and perfected first priority Lien (subject, in each
case, only to Customary Permitted Liens described in clause (a) of the
definition thereof), (b) with respect to which no representation, warranty or
covenant contained in any of the Loan Documents has been breached, (c) which is
not, in Agent’s Permitted Discretion, obsolete, unmerchantable or subject to any
statutory, contractual or other title retention or similar agreement or
arrangement, (d) (i) located in the U.S. or (ii) in transit to the U.S. from a
Foreign Borrower and as to which the issuer of the related bill of lading and
the agent at the destination named in such bill of lading have executed a Lien
Waiver, and (e) which the Agent deems to be Eligible U.S. Inventory, based on
such credit and collateral considerations as Agent deems appropriate in its
Permitted Discretion. Except as otherwise agreed to by Agent, no Inventory of
any U.S. Borrower shall be Eligible U.S. Inventory if such Inventory is located,
stored, used or held at leased premises or the premises of a bailee unless
(i) Agent shall have received a Lien Waiver from such third party unless, solely
with respect to Inventory located in the U.S. (including its territories and
possessions), the U.S. Borrowers are not required to use commercially reasonable
efforts to obtain a Lien Waiver at the location thereof pursuant to
Section 8.6.1 and (ii) appropriate UCC financing statements shall have been
filed or, in the case of Inventory which is located, stored, used or held
outside the U.S. (including its territories and possessions), other appropriate
action satisfactory to Agent shall have been taken to make the rights of Agent
in such Inventory effective against third parties, with respect to such
location. Agent reserves the right to create, from time to time, additional
categories of ineligible Inventory.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Agreement: an agreement of an Obligor to indemnify Agent and
Lenders from liability under Environmental, Health or Safety Applicable Law with
respect to Real Estate subject to a Mortgage.

Environmental, Health or Safety Applicable Law: all Applicable Law derived from
or relating to federal, state, local and foreign laws, regulations, orders,
ordinances, rules, permits, licenses or other binding determination of any
Governmental Authority relating to or addressing the indoor or outdoor
environment, public or worker health or safety, including but not limited to
CERCLA, any other law, regulation, or order relating to the use, Release,
handling, or disposal of any Contaminant, any law, regulation, or order relating
to Remedial Action and any law, regulation, or order relating to workplace or
worker safety and health, and such Applicable Laws as are promulgated by the
specifically authorized agent or agents responsible for administering such
Applicable Law.

 

24



--------------------------------------------------------------------------------

Environmental Lien: a Lien in favor of any Governmental Authority for any
(a) liabilities under any Environmental, Health or Safety Applicable Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental, Health or Safety Applicable Law, or with respect to any
Release, environmental pollution or hazardous materials, including any
complaint, summons, citation, order, claim, demand or request for correction,
remediation or otherwise.

Environmental Property Transfer Acts: any Applicable Law that conditions,
restricts, prohibits or requires any notification or disclosure triggered by the
closure of any Property or the transfer, sale or lease of any Property or deed
or title for any Property for environmental reasons, including, but not limited
to, any so-called “Environmental Cleanup Responsibility Act”, “Responsible
Transfer Act”, or “Industrial Site Recovery Act”.

Equipment Amortization Factor: with respect to any date of determination, one
(1) minus a fraction, the numerator of which is the number of full Fiscal
Quarters of Parent elapsed as of such date (including any such Fiscal Quarter
ending on such date) since the date prior to the PP&E Component Implementation
Date on which an equipment appraisal was completed and the denominator of which
is 20.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the
provision of a notice of intent to terminate a Pension Plan under
Section 4041(c) of ERISA, the termination of a Multiemployer Plan under
Section 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) the determination that any

 

25



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan is considered an at risk plan or that any
Multiemployer Plan in critical or endangered status under the Code, ERISA or the
Pension Protection Act of 2006; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate.

EU Bail-In Legislation Schedule: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro: the “euro”, the official monetary unit of the member nations of European
Monetary Union.

European Security Agreements: the Dutch Security Agreements and the UK Security
Agreements.

European Security Trustee: Bank of America (London) or any successor security
trustee appointed in accordance with Section 12.2.14.

Event of Default: as defined in Section 11.1.

Excluded Assets: (a) Equity Interests in any Subsidiary that is engaged solely
in retail operations and which Equity Interests were or are acquired, directly
or indirectly, by Parent in a workout with such retailer and (b) any lease,
license, contract or agreement to which any U.S. Domiciled Obligor is a party or
any of its rights or interests thereunder if and only for so long as the grant
of a security interest or Lien under this Agreement (i) is prohibited by
Applicable Law or would constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein
pursuant to Applicable Law or (ii) would constitute or result in a breach,
termination or default under any such lease, license, contract or agreement (in
each case other than to the extent that any such term thereof would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other Applicable Law or principles of equity);
provided that such lease, license, contract or agreement will be an Excluded
Asset only to the extent and for so long as the consequences specified above
will result and will cease to be an Excluded Asset and will become Collateral,
immediately and automatically, at such time as such consequences will no longer
result.

Excluded Deposit Accounts: any Deposit Account exclusively used for payroll,
payroll taxes or employee benefits.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

 

26



--------------------------------------------------------------------------------

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by a Recipient’s net income (however
denominated), franchise Taxes and branch profits Taxes (i) as a result of such
Recipient being organized under the laws of, or having its principal office or
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), or (ii) constituting Other Connection Taxes;
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of a Lender with respect to its interest in a Loan or Commitment
pursuant to a law in effect when the Lender acquires such interest (except
pursuant to an assignment request by Borrower Agent under Section 13.4) or
changes its Lending Office, unless the Taxes were payable to its assignor
immediately prior to such assignment or to the Lender immediately prior to its
change in Lending Office; (c) Taxes attributable to a Recipient’s failure to
comply with Section 5.9; and (d) U.S. federal withholding Taxes imposed pursuant
to FATCA.

Existing Foreign Letters of Credit: means each of the letters of credit issued
for the account of any Foreign Borrower outstanding immediately prior to the
Closing Date and listed on Schedule 1.1(f).

Existing Letters of Credit: the Existing Foreign Letters of Credit and/or the
Existing U.S. Letters of Credit, as the context may require.

Existing Loan Agreement: as defined in the recitals to this Agreement.

Existing U.S. Letters of Credit: means each of the letters of credit issued for
the account of any U.S. Borrower outstanding under the Existing Loan Agreement
immediately prior to the Closing Date and listed on Schedule 1.1(g).

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the exercise
of any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ and auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

 

27



--------------------------------------------------------------------------------

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

FCPA: as defined in Section 9.3.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall such rate be less than zero.

Fee Letter: the fee letter agreement among Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Parent dated as of April 1, 2016.

FILO Loan: a loan made by the participating Lenders to one or more of the
Borrowers pursuant to Section 2.1.7(b).

Financial Institution: (a) any Financing Affiliate, (b) any financial
institution listed on Schedule 1.1(c) and (c) any financial institution from
time to time approved by Agent (such approval not to be unreasonably withheld).

Financial Officer: the chief financial officer, treasurer or controller of U.S.
Borrower Agent.

Financial Support Direction: a financial support direction issued by the
Pensions Regulator in the UK under Section 43 of the Pensions Act 2004.

Financing Affiliate: means HYGFS or any other Affiliate of the Borrowers party
to a Financing Agreement pursuant to clause (b) of the definition thereof.

Financing Agreements: (a) (i) the International Operating Agreement, dated
April 15, 1998, as amended, restated, supplemented or otherwise modified from
time to time, between HYG and General Electric Capital Corporation and (ii) the
Amended and Restated European Operating Agreement, dated July 1, 2008, as
amended, restated, supplemented or otherwise modified from time to time, between
HY UK and GE Capital Solutions Europe Limited, (b) the Second Amended and
Restated Joint Venture and Shareholders Agreement, dated November 21, 2013, as
amended, restated, supplemented or otherwise modified from time to time, between
HYG and Wells Fargo Financial Leasing, Inc. and (c) any agreement or program
entered into with a Financial Institution on substantially the same terms, or
for substantially the same purpose, as the agreements referred to in clause (a)
or (b) above or otherwise as consented to by

 

28



--------------------------------------------------------------------------------

Agent, such consent not to be unreasonably withheld, as any of the same may be
(x) renewed, amended or restated from time to time on substantially the same
terms or otherwise as consented to by Agent, such consent not to be unreasonably
withheld or (y) replaced from time to time as consented to by Agent, such
consent not to be unreasonably withheld.

Financing Guarantee: (a) guarantees or repurchase or recourse obligations of
Parent or a Subsidiary, incurred in the Ordinary Course of Business consistent
with past practice, of Debt incurred by a dealer or customer of a dealer, for
the purchase or lease of property substantially all of which is manufactured or
sold by Parent or such Subsidiary, the proceeds of which Debt are used by such
dealer or customer primarily to pay the purchase or lease price of such property
and any related reasonable fees and expenses (including financing fees);
provided, however, that (i) any guarantees or repurchase or recourse obligations
of an Obligor are solely with respect to Debt for the purchase or lease of
property manufactured or sold by such Obligor, (ii)(A) with respect to property
located in the U.S., the Debt so guaranteed is secured by a perfected first
priority Lien on such property in favor of the holder of the Debt or Parent or
such Subsidiary and (B) with respect to property located outside of the U.S.,
the Debt so guaranteed is secured by a Lien or other similar security interest
to the extent commercially practicable in the jurisdiction in which such
property is located and (iii) if Parent or such Subsidiary is required to make
payment with respect to such guaranty, it will have the right to receive one or
more of the following: (A) the title to such property (if applicable), (B) a
valid assignment of a perfected first priority Lien or other similar security
interest in the property or (C) the net proceeds of any resale of such property
and (b) a lease finance transaction under which (i) Parent or any Subsidiary
sells property to a Financial Institution, (ii) such Financial Institution, as
lessor, enters into an Operating Lease with respect to such property with Parent
or such Subsidiary, as lessee, and (iii) Parent or such Subsidiary, as the case
may be, as lessor, enters into an Operating Lease with respect to such property
with a customer, as lessee.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on December 31st of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and its Subsidiaries for the most recent four Fiscal Quarters, of
(a) Adjusted Consolidated EBITDA minus Capital Expenditures (except those
financed with Borrowed Money other than Loans) to (b) Fixed Charges.

Fixed Charges: the sum of (a) cash Consolidated Interest Expense, (b) scheduled
principal payments made on Borrowed Money (including the principal component of
Capital Lease obligations), (c) all foreign, federal, state and local income
taxes and all franchise taxes that are calculated based on net income paid in
cash during such period (net of any cash tax refunds received during such period
but not less than $0) and (d) Distributions made.

FLSA: the Fair Labor Standards Act of 1938.

 

29



--------------------------------------------------------------------------------

Foreign Allocated U.S. Availability: U.S. Excess Availability designated by the
U.S. Borrower Agent in a Borrowing Base Certificate or otherwise in accordance
with Section 8.1 for application to clause (c) of the Foreign Borrowing Base.

Foreign Allocated U.S. Availability Reserve: the aggregate amount of the U.S.
Borrowing Base allocated by U.S. Borrower Agent in a Borrowing Base Certificate
or otherwise in accordance with Section 8.1 for inclusion by Foreign Borrowers
in the Foreign Borrowing Base.

Foreign Availability Reserves: the sum (without duplication) of (a) the Foreign
Inventory Reserve; (b) the Foreign Dilution Reserve; (c) the Foreign Rent and
Charges Reserve; (d) the Foreign Bank Product Reserve; (e) the Foreign Priority
Payables Reserve; (f) the Foreign Credit Insurance Reserve; and (g) such
additional reserves, in such amounts and with respect to such matters, as the
Agent may establish in its Permitted Discretion.

Foreign Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations of the Foreign Domiciled Obligors.

Foreign Base Rate: (a) with respect to Loans denominated in Euros, Sterling and
Dollars that are funded outside the U.S., LIBOR for such currency for a 30 day
interest period as in effect on the first Business Day of the current calendar
month and (b) with respect to Loans denominated in Australian Dollars, the
Australian Base Rate; provided, that in no event shall the Foreign Base Rate be
less than zero.

Foreign Base Rate Loan: a Foreign Loan, or portion thereof, funded in Sterling,
Dollars, Australian Dollars or Euros and bearing interest calculated by
reference to the Foreign Base Rate.

Foreign Borrower: any of the Australian Borrowers, the Dutch Borrowers, the UK
Borrowers and any other Foreign Subsidiary organized under the laws of England
and Wales, the Netherlands or Australia that joins this Agreement as a Borrower
hereunder.

Foreign Borrower Agent: as defined in Section 4.4(a).

Foreign Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Foreign Revolver Commitments; or (b) the sum, without
duplication, of the following (expressed in Dollars based on the Dollar
Equivalent thereof):

(a) 85% of the Value of Eligible Foreign Accounts, plus

(b) the lesser of (i) 75% of the Value of Eligible Foreign Inventory and
(ii) 85% of the NOLV Percentage of Eligible Foreign Inventory, plus

 

30



--------------------------------------------------------------------------------

(c) Foreign Allocated U.S. Availability for the Foreign Borrowers, plus

(d) from and after the PP&E Component Implementation Date, the PP&E Component
for Foreign Borrowers at such time, minus

(e) the Foreign Availability Reserves.

Foreign Cash Collateral Account: a demand deposit, money market or other account
established by the Agent at Bank of America (London), Bank of America
(Australia) or such other financial institution as the Agent may select in its
discretion, which account shall be subject to the Agent’s or Security Trustee’s
Liens and under the sole control of Agent or Security Trustee.

Foreign Credit Insurance Reserve: an amount equal to the deductible and/or
policy percentage for all credit insurance in respect of all Eligible Supported
Foreign Accounts.

Foreign Dilution Reserve: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion, in an amount equal to the
Value of the Eligible Foreign Accounts multiplied by 1.0% for each percentage
point (or portion thereof) that Foreign Borrowers’ Dilution Percent exceeds
5.0%.

Foreign Domiciled Obligor: each of the Australian Domiciled Obligors, the Dutch
Domiciled Obligors, the UK Domiciled Obligors and any Foreign Facility Guarantor
(excluding U.S. Domiciled Obligors) and “Foreign Domiciled Obligors” means all
such Persons, collectively.

Foreign Dominion Account: each Deposit Account established by the Foreign
Domiciled Obligors at Bank of America, Bank of America (London), Bank of America
(Australia) or another bank acceptable to Agent or Security Trustee, over which
Agent or Security Trustee has exclusive or springing control pursuant to a
Deposit Account Control Agreement; provided that such Deposit Account is a
collection account and not also an operating or disbursement account.

Foreign Excess Availability: the Foreign Borrowing Base minus Foreign Revolver
Usage.

Foreign Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Foreign Facility Obligations, including Property
of the Foreign Facility Guarantors pledged to secure the Foreign Facility
Obligations under their guarantee of the Foreign Facility Obligations.

Foreign Facility Guarantor: each U.S. Facility Guarantor, HY Italy and each
other Foreign Subsidiary that guarantees payment and performance of any Foreign
Facility Obligations (but excluding, for the avoidance of doubt, the Bolzoni
Entities).

Foreign Facility Obligations: all Obligations of the Foreign Domiciled Obligors
(but excluding, for the avoidance of doubt, the U.S. Facility Obligations).

 

31



--------------------------------------------------------------------------------

Foreign Facility Secured Parties: Agent, Security Trustees, Foreign Issuing
Bank, Foreign Lenders and Secured Bank Product Providers of Bank Products to
Foreign Domiciled Obligors.

Foreign Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of the Foreign Borrowers, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

Foreign Issuing Bank: (a) Bank of America (London) or any Affiliate of Bank of
America (London), (b) Bank of America (Australia) or any Affiliate of Bank of
America (Australia), (c) any Foreign Lender or Affiliate thereof as issuer of
the Existing Foreign Letters of Credit, (d) if selected by Foreign Borrower
Agent, any other Foreign Lender or Affiliate thereof that agrees to issue
Foreign Letters of Credit, or (e) any replacement issuer appointed pursuant to
Section 2.4.

Foreign Issuing Bank Indemnitees: Foreign Issuing Bank and its officers,
directors, employees, Affiliates, agents and attorneys.

Foreign LC Application: an application by Foreign Borrower Agent to the Foreign
Issuing Bank for issuance of a Foreign Letter of Credit, in form and substance
satisfactory to the Foreign Issuing Bank and Agent.

Foreign LC Conditions: the following conditions necessary for issuance of a
Foreign Letter of Credit: (a) each of the conditions set forth in Section 6.2
being satisfied or waived; (b) after giving effect to such issuance, the
aggregate Foreign LC Obligations do not exceed the Foreign Letter of Credit
Sublimit, no Foreign Overadvance exists and Foreign Revolver Usage does not
exceed the Foreign Borrowing Base; (c) the Foreign Letter of Credit and payments
thereunder are denominated in Euros, Sterling, Australian Dollars, Dollars or
other currency satisfactory to Agent and the Foreign Issuing Bank; and (d) the
purpose and form of the proposed Foreign Letter of Credit are satisfactory to
Agent and the Foreign Issuing Bank in their discretion.

Foreign LC Documents: all documents, instruments and agreements (including
Foreign LC Requests and Foreign LC Applications) delivered by Foreign Borrowers
or any other Foreign Domiciled Obligor to Foreign Issuing Bank or Agent in
connection with any Foreign Letter of Credit.

Foreign LC Obligations: the Dollar Equivalent of the sum (without duplication)
of (a) all amounts owing by Foreign Borrowers for drawings under Foreign Letters
of Credit; and (b) the Stated Amount of all outstanding Foreign Letters of
Credit.

Foreign LC Request: a request for issuance of a Foreign Letter of Credit, to be
provided by Foreign Borrower Agent to the Foreign Issuing Bank, in form
satisfactory to Agent and the Foreign Issuing Bank.

 

32



--------------------------------------------------------------------------------

Foreign Lender: each Lender that has issued a Foreign Revolver Commitment or, if
the Foreign Revolver Commitments have been terminated, that has a Foreign Loan
or a participation in any Foreign LC Obligation.

Foreign Letter of Credit: any standby or documentary letter of credit, bank
guaranty, documentary bankers acceptance or similar instrument issued by Foreign
Issuing Bank for the account of a Foreign Borrower or another Foreign Domiciled
Obligor, including the Existing Foreign Letters of Credit.

Foreign Letter of Credit Sublimit: $20,000,000.

Foreign Loan: a Loan made by Foreign Lenders to Foreign Borrowers pursuant to
Section 2.1.1(b), which Loan shall be denominated in Sterling, Dollars,
Australian Dollars or Euros and either a LIBOR Loan, a Foreign Base Rate Loan
or, with respect to Loans denominated in Australian Dollars only, an Australian
Bank Bill Rate Loan, and including any Foreign Swingline Loan, Foreign
Overadvance Loan, Foreign Protective Advance and deemed Loan advanced under
Section 2.3.2(a).

Foreign Overadvance: as defined in Section 2.1.5.

Foreign Overadvance Loan: a Foreign Base Rate Loan made to a Foreign Borrower
when a Foreign Overadvance exists or is caused by the funding thereof.

Foreign Plan: any employee benefit plan or arrangement other than a UK Pension
Plan (a) maintained or contributed to by any Obligor or Subsidiary that is not
subject to the laws of the U.S.; or (b) mandated by a government other than the
U.S. for employees of any Obligor or Subsidiary.

Foreign Priority Payables Reserve: on any date of determination, a reserve in
such amount as the Agent may determine in its Permitted Discretion which
reflects the full amount of any liabilities or amounts which (by virtue of any
Liens, choate or inchoate, or any statutory provision) rank or are capable of
ranking in priority to the Agent’s and/or the Security Trustee’s Liens and/or
for amounts which may represent costs relating to the enforcement of such Liens
including, without limitation, (a) amounts due to employees in respect of unpaid
wages, long service leave, retrenchment, payment in lieu of notice and holiday
pay (including in all respects amounts protected by or payable pursuant to the
Fair Work Act 2009 (Cth) of Australia), (b) the “prescribed part” of floating
charge realisations held for unsecured creditors, (c) the expenses and
liabilities incurred by any administrator (or other insolvency officer) and any
remuneration of such administrator (or other insolvency officer), (d) the
amounts in the future, currently or past due and not contributed, remitted or
paid in respect of any occupational pension schemes and state scheme premiums,
including any Australian Pension Plan, together with any charges which may be
levied by a Governmental Authority as a result of any default in payment
obligations in respect of any Australian Pension Plan, and (e) any preferential
claims as set out in the Australian Corporations Act, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance and all amounts deducted or withheld and not paid and remitted when
due under the Taxation Administration Act 1953 (Cth) of Australia (but excluding
Pay as You Go income withholding tax).

 

33



--------------------------------------------------------------------------------

Foreign Protective Advances: as defined in Section 2.1.6.

Foreign Reimbursement Date: as defined in Section 2.3.2(a).

Foreign Rent and Charges Reserve: the aggregate of (a) all past due rent and
other amounts owing by a Foreign Domiciled Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

Foreign Revolver Commitment: for any Foreign Lender, its obligation to make
Foreign Loans and to issue Foreign Letters of Credit, in the case of Foreign
Issuing Bank, or participate in Foreign LC Obligations, in the case of the other
Foreign Lenders, to Foreign Borrowers up to the maximum principal amount shown
on Schedule 1.1(a), as hereafter modified pursuant to Section 2.1.4,
Section 2.1.7 or Section 2.1.8 or an Assignment and Acceptance to which it is a
party. “Foreign Revolver Commitments” means the aggregate amount of such
commitments of all Foreign Lenders.

Foreign Revolver Commitment Increase: as defined in Section 2.1.7(a).

Foreign Revolver Commitment Termination Date: the earliest to occur of (a) the
U.S. Revolver Commitment Termination Date (without regard to the reason
therefor); (b) the date on which Foreign Borrower Agent terminates the Foreign
Revolver Commitments pursuant to Section 2.1.4; or (c) the date on which the
Foreign Revolver Commitments are terminated pursuant to Section 11.2.

Foreign Revolver Usage: the Dollar Equivalent of an amount equal to (a) the
aggregate principal amount of outstanding Foreign Loans; plus (b) the aggregate
Stated Amount of outstanding Foreign Letters of Credit, except to the extent
Cash Collateralized by Foreign Borrowers.

Foreign Security Documents: the Australian Security Agreements, the Dutch
Security Agreements, the UK Security Agreements and each other pledge agreement
(including, without limitation, each pledge over movable assets (undisclosed and
non-possessory) and each pledge of receivables), debenture or security agreement
between any Foreign Domiciled Obligor and the Agent or Security Trustee.

Foreign Subsidiary: a Subsidiary of Parent that is not a Domestic Subsidiary;
provided, that a Domestic Subsidiary of a CFC shall be treated as a Foreign
Subsidiary hereunder.

Foreign Swingline Lender: (a) Bank of America (London) or an Affiliate of Bank
of America (London) or (b) with respect to Australian Borrowers, Bank of America
(Australia) or any Affiliate of Bank of America (Australia).

Foreign Swingline Loan: any Borrowing of Foreign Base Rate Loans funded with
Foreign Swingline Lender’s funds, until such Borrowing is settled among Foreign
Lenders or repaid by Foreign Borrowers.

 

34



--------------------------------------------------------------------------------

Foreign Swingline Sublimit: $20,000,000.

Foreign Unused Line Fee Rate: a per annum rate equal to (a) at any time on or
prior to September 30, 2016, 0.350% and (b) at all times thereafter, (i) 0.350%,
if the average daily Foreign Revolver Usage was 50% or less of the Foreign
Revolver Commitments during the preceding calendar month, or (ii) 0.250%, if the
average daily Foreign Revolver Usage was more than 50% of the Foreign Revolver
Commitments during the preceding calendar month.

Foreign Working Capital Guaranty: the Amended and Restated Guaranty dated as of
June 30, 2010 duly executed and delivered to Citibank, N.A. by the Borrowers
(other than Parent), as the same may be amended, supplemented or otherwise
modified from time to time.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment or Payment in Full: with respect to any Obligations, (a) the full
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding); and
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full unless all
Commitments related to such Loans have terminated.

Fund: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans of the
type contemplated by this Agreement and similar extensions of credit in the
ordinary course of its business.

GAAP: generally accepted accounting principles (in the U.S. except as otherwise
specified in this Agreement) set forth in the opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession as in effect from time to time subject to
Section 1.2.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of an Australian Domiciled Obligor, “intangible property” as defined
in the Australian PPSA) or any other Applicable Law, as applicable.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including any supra-national bodies such as the European Union or European
Central Bank), in

 

35



--------------------------------------------------------------------------------

each case whether it is or is not associated with Australia, Italy, the
Netherlands, the United Kingdom, the U.S. or any state, province, district or
territory thereof, or any other foreign entity or government.

GST: as defined in Section 5.8.9(a).

GST Act: A New Tax System (Goods and Services Tax) Act 1999 (Cth) of Australia.

GST Group: has the meaning given to it in the GST Act.

Guarantor Payment: as defined in Section 5.10.3(b).

Guarantors: Foreign Facility Guarantors, U.S. Facility Guarantors, and each
other Person who guarantees payment or performance of any Obligations.

Guaranty: each guaranty agreement (including this Agreement) executed by a
Guarantor in favor of Agent.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code, including any agreement relating to any swap, cap, floor,
collar, option or forward, or combination thereof or similar transaction, with
respect to interest rate, foreign exchange, currency, commodity, credit or
equity risk.

HMRC Transfer Date: as defined in Section 5.8.8(e).

HMT: Her Majesty’s Treasury.

Holding BV: as defined in the preamble to this Agreement.

HY Capital Holding BV: as defined in the preamble to this Agreement.

HY Distribution: Hyster-Yale Distribution B.V., a private company with limited
liability incorporated under the laws of the Netherlands having its corporate
seat in Nijmegen.

HY International: as defined in the preamble to this Agreement.

HY Italy: Hyster-Yale Italia S.p.A., a joint stock company incorporated under
the laws of Italy, registered with the Register of Enterprises of Milan under
No. 01020710362.

HY UK: as defined in the preamble to this Agreement.

HY UK Capital: as defined in the preamble to this Agreement.

HYG: as defined in the preamble to this Agreement.

HYGFS: HYG Financial Services, Inc., a Delaware corporation in which HYG holds a
minority interest.

HYN BV: as defined in the preamble to this Agreement.

 

36



--------------------------------------------------------------------------------

Hyster Mauritius Entities: Hyster-Yale Mauritius, Shanghai Hyster Forklift Ltd.,
Shanghai Hyster International Trading Co., Ltd. and Hyster (H.K.) Limited.

Incremental Facility Amount: as defined in Section 2.1.7(a).

Indemnified Party: as defined in Section 12.2.7.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes and, with respect to the
Foreign Loans, Taxes explicitly excluded from the gross-up or indemnity
provisions of Sections 5.8.7, 5.8.8 and 5.8.9, imposed on or relating to any
payment of an Obligation; and (b) to the extent not otherwise described in
clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Information: as defined in Section 14.12.

Initial Borrower and Initial Borrowers: as defined in the preamble to this
Agreement.

Initial Dutch Borrowers: as defined in the preamble to this Agreement.

Initial UK Borrowers: as defined in the preamble to this Agreement.

Initial U.S. Borrowers: as defined in the preamble to this Agreement.

Insolvency Proceeding: (a) any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (i) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (ii) the appointment
of a receiver, receiver and manager, trustee, liquidator, administrator,
conservator, Controller or other custodian for such Person or any part of its
Property; (iii) an assignment or trust mortgage for the benefit of creditors;
(b) in the case of a UK Domiciled Obligor, any corporate action, legal
proceedings or other procedure commenced or other step taken (including the
making of an application, the presentation of a petition, the filing or service
of a notice or the passing of a resolution) in relation to (i) such UK Domiciled
Obligor being adjudicated or found insolvent, (ii) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of such UK Domiciled Obligor other than a solvent liquidation or
reorganization of such UK Domiciled Obligor permitted by Section 10.2.7, (iii) a
composition, assignment or arrangement with any class of creditors of such UK
Domiciled Obligor or (iv) the appointment of a liquidator, supervisor, receiver,
administrator, administrative receiver, compulsory manager, trustee or other
similar officer in respect of such UK Domiciled Obligor or any of its assets;
provided that clause (b) shall not apply to any winding-up petition which is
frivolous or vexatious or which is being contested in good faith and, in each
case, is discharged, stayed or dismissed within 21 days of commencement; (c) in
the case of an Australian Domiciled Obligor, any writ of execution, garnishee
order, notice under section 120 of the Australian PPSA, mareva injunction or
similar order, attachment, distress or other process is made, levied or issued
against it or its assets, or such other step is taken in relation to it being
adjudicated or found unable to pay its debts when they fall due or it is (or
states that it is) an

 

37



--------------------------------------------------------------------------------

“insolvent under administration” or “insolvent” (each as defined in the
Australian Corporations Act); and (d) in case of a Foreign Domiciled Obligor
domiciled in Italy, a winding-up, administration or dissolution includes,
without limitation, any liquidazione, procedura concorsuale (fallimento,
concordato preventivo, liquidazione coatta amministrativa, amministrazione
straordinaria o ristrutturazione industriale delle grandi imprese in stato
d’insolvenza), the execution of an accordo di ristrutturazione dei debiti
pursuant to article 182-bis of the Italian Bankruptcy Act, cessione dei beni ai
creditori, or any other similar proceedings.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.4.

Inventory: as defined in the UCC, the Australian PPSA or in any similar statute
of England and Wales, Scotland, Northern Ireland or any other relevant
jurisdiction, and for the Netherlands qualifying as ‘roerende zaken’, including
all goods intended for sale, lease, display or demonstration; all work in
process; and all raw materials, and other materials and supplies of any kind
that are or could be used in connection with the manufacture, printing, packing,
shipping, advertising, sale, lease or furnishing of such goods, or otherwise
used or consumed in a Person’s business (but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or a loan, advance or capital contribution to
or other investment in a Person.

Investment Condition: either (a) each of the following is satisfied: (i) pro
forma Total Excess Availability is greater than 12.5% of the aggregate
Commitments at all times during the Pro Forma Period, (ii) pro forma U.S. Excess
Availability is greater than 12.5% of the aggregate U.S. Revolver Commitments at
all times during the Pro Forma Period and (iii) the Borrowers are in compliance
with Section 10.3 (computed on a pro forma basis for the most recent four fiscal
quarter period for which financials are required to be delivered), whether or
not a Trigger Period is in effect, or (b) each of the following is satisfied:
(i) pro forma Total Excess Availability is greater than 20% of the aggregate
Commitments at all times during the Pro Forma Period and (ii) pro forma U.S.
Excess Availability is greater than 20% of the aggregate U.S. Revolver
Commitments at all times during the Pro Forma Period; provided, that from and
after the PP&E Component Implementation Date, the above-listed percentages in
subclause (a) shall instead be 15% in each case and the above-listed percentages
in subclause (b) shall instead be 25% in each case.

 

38



--------------------------------------------------------------------------------

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent or Security
Trustee, as security for its Obligations.

IRS: the U.S. Internal Revenue Service.

Issuing Bank Indemnitees: Foreign Issuing Bank Indemnitees and/or U.S. Issuing
Bank Indemnitees, as the context requires.

ITA: the Income Tax Act 2007 (United Kingdom).

ITSA: an agreement between the members of a GST Group which takes effect as an
indirect tax sharing agreement under section 444-90 of Schedule 1 of the
Taxation Administration Act 1953 (Cth) of Australia and complies with the
Taxation Administration Act 1953 (Cth) of Australia and the GST Act as well as
any applicable law, official directive, request, guideline or policy (whether or
not having the force of law) issued in connection with the Taxation
Administration Act 1953 (Cth) of Australia.

Judgment Currency: as defined in Section 1.5.2.

LC Conditions: Foreign LC Conditions and/or U.S. LC Conditions, as the context
requires.

LC Document: a Foreign LC Document and/or U.S. LC Document, as the context
requires.

LC Obligations: Foreign LC Obligations and/or U.S. LC Obligations, as the
context requires.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Bank of America
and its Affiliates in their respective capacities as Foreign Swingline Lender
and U.S. Swingline Lender, the Foreign Lenders, the U.S. Lenders and their
respective permitted successors and assigns and, where applicable, any Issuing
Bank, and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and the
relevant Borrower Agent.

Letters of Credit: the Foreign Letters of Credit and/or U.S. Letters of Credit,
as the context requires.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/16th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an Interest Period, and set on the same day for Sterling denominated Loans,
for a term equivalent to

 

39



--------------------------------------------------------------------------------

such period, equal to the London Interbank Offered Rate, or comparable or
successor rate approved by Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Agent from time to
time); provided, that any comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice; provided further, that in no event shall LIBOR be less than zero.

LIBOR Loan: a Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
retention of title, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, leases, or other title exception
or encumbrance and, with respect to any Australian Domiciled Obligor, also
includes any ‘security interest’ as defined in sections 12(1) and 12(2) of the
Australian PPSA.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent (or Security Trustee) to enter upon the premises and remove the
Collateral or to use the premises to store or dispose of the Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.

Loan: a Foreign Loan and/or U.S. Loan, as the context requires.

Loan Documents: this Agreement, any supplement or joinder to this Agreement,
Other Agreements and Security Documents.

Local Counsel Opinion: an opinion letter delivered by local counsel reasonably
acceptable to Agent and in the jurisdiction in which any Eligible Real Property
is located with respect to the validity and enforceability of a Mortgage (and
any Lien granted thereunder) and any related fixture filings and containing
other such customary opinions of local counsel reasonably requested by Agent, in
form and substance reasonably satisfactory to Agent.

 

40



--------------------------------------------------------------------------------

Local Time: with respect to (a) U.S. Loans, Eastern time in the U.S.,
(b) Foreign Loans (other than as provided in clause (c)), prevailing time in
London, England and (c) Australian Loans, prevailing time in Sydney, Australia.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: a material adverse effect upon (a) the condition
(financial or otherwise), performance or properties of any Borrower, or the
Parent and its Subsidiaries taken as a whole, (b) the ability of any of the
Obligors to perform their respective obligations under the Loan Documents,
(c) the ability of the Lenders, the Foreign Issuing Bank, the U.S. Issuing Bank,
the Agent or the Security Trustee to enforce any of the Loan Documents or (d) a
material portion of the Collateral or the validity or priority of the Agent’s or
the Security Trustee’s Liens thereon or the ability of the Agent or the Security
Trustee to realize upon a material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Parent or Subsidiary
is party (other than the Loan Documents) (a) that is deemed to be a material
contract under any securities law applicable to such Person, including the
Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate principal
amount of $10,000,000 or more.

Maturity Date: April 28, 2021.

Maximum Facility Amount: $340,000,000.

Maximum Rate: as defined in Section 3.10.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Agent or Security Trustee, as security for its Obligations.

Mortgage Policy: an ALTA title insurance policy (or its equivalent in non-ALTA
jurisdictions) with respect to the applicable parcel of Real Estate naming Agent
as insured party for the benefit of the applicable Lenders, insuring that the
Mortgage creates a valid and enforceable first priority mortgage lien on the
applicable parcel of Real Estate, free and clear of all defects and encumbrances
except Customary Permitted Liens, which Mortgage Policy shall (A) be in an
amount no greater than the value of such parcel of Real Estate, as determined by
the appraisal report to be delivered pursuant to Schedule 1.1(e) (provided,
however, that if such Eligible Real Estate is located in a mortgage or recording
tax jurisdiction and Agent limits its recovery under the applicable Mortgage,
the insured amount shall be equal to 120% of such appraised value), (B) be from
an insurance company reasonably acceptable to Agent, (C) include such other
endorsements and reinsurance as Agent may reasonably require and (D) otherwise
satisfy the reasonable title insurance requirements of Agent.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Obligor or ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

 

41



--------------------------------------------------------------------------------

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Parent or any
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) Taxes paid or
reasonably estimated to be payable as a result thereof (taking into account any
available Tax credits or deductions); and (d) reserves for indemnities, until
such reserves are no longer needed.

Netherlands: the Kingdom of the Netherlands.

New Lender: each Lender that becomes a party to this Agreement after the Closing
Date.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of the applicable Foreign Borrower’s or U.S.
Borrowers’ Inventory performed by an appraiser and on terms satisfactory to
Agent.

Non-Domiciled Lender: (a) with respect to each U.S. Borrower, each Lender or
Issuing Bank that is not a U.S. Person, and (b) with respect to each Foreign
Borrower, each Lender or Issuing Bank that is resident or organized under the
laws of a jurisdiction other than that in which such Foreign Borrower is
resident for Tax purposes.

Notice of Borrowing: a Notice of Foreign Borrowing and/or a Notice of U.S.
Borrowing, as the context requires.

Notice of Conversion/Continuation: a Notice of Foreign Conversion/Continuation
and/or a Notice of U.S. Conversion/Continuation, as the context requires.

Notice of Foreign Borrowing: a Notice of Borrowing to be provided by Foreign
Borrower Agent to request a Borrowing of Foreign Loans, in the form attached
hereto as Exhibit D, or otherwise in form satisfactory to Agent.

Notice of Foreign Conversion/Continuation: a Notice of Foreign
Conversion/Continuation to be provided by Foreign Borrower Agent to request a
conversion or continuation of any Foreign Loans as LIBOR Loans or Australian
Bank Bill Rate Loans, in the form attached hereto as Exhibit E, or otherwise in
form satisfactory to Agent.

Notice of U.S. Borrowing: a Notice of Borrowing to be provided by U.S. Borrower
Agent to request a Borrowing of U.S. Loans, in form satisfactory to Agent.

Notice of U.S. Conversion/Continuation: a Notice of U.S. Conversion/Continuation
to be provided by U.S. Borrower Agent to request a conversion or continuation of
any U.S. Loans as LIBOR Loans, in form satisfactory to Agent.

 

42



--------------------------------------------------------------------------------

NPL: as defined in Section 9.1.13(e).

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor Group: a group consisting of the Foreign Domiciled Obligors or the U.S.
Domiciled Obligors, as the context requires.

Obligors: the Foreign Domiciled Obligors and the U.S. Domiciled Obligors,
collectively; and Obligor means any of the Obligors, individually.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Operating Lease: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee which is not a Capital Lease.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law and past
practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, continuation or amalgamation, bylaws, articles of
organization, coordinated articles of association, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, memorandum or
articles of association, constitution, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

Original Obligation and Original Obligations: as defined in Section 12.2.16.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, fee letter (including the Fee Letter), Lien
Waiver, Real Estate Related Document, Borrowing Base Certificate, Compliance
Certificate, Borrower Materials, or other note, document, instrument or
agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent, Security Trustee or a Lender
in connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).

 

43



--------------------------------------------------------------------------------

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).

Overadvance: a Foreign Overadvance and/or a U.S. Overadvance, as the context
requires.

Overadvance Loan: a Foreign Overadvance Loan and/or a U.S. Overadvance Loan, as
the context requires.

Parallel Debt Obligation and Parallel Debt Obligations: as defined in
Section 12.2.16.

Parent: as defined in the preamble to this Agreement.

Participant: as defined in Section 13.2.1.

Participating Member State: any member state of the European Communities that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to an Obligor,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years,
other than the Combined Defined Benefit Plan for NACCO Industries, Inc. and its
Subsidiaries.

Pensions Regulator: the body corporate in the UK called the Pensions Regulator
established under Part I of the Pensions Act 2004 (UK).

Perfection Certificate: a certificate disclosing information regarding Obligors
in a form approved by Agent.

 

44



--------------------------------------------------------------------------------

Permits: any permit, approval, authorization, license, variance, exemption,
no-action letter or permission required from a Governmental Authority under an
Applicable Law.

Permitted Acquisition: as defined in Section 10.2.4(f).

Permitted Asset Disposition: an Asset Disposition permitted under
Section 10.2.5.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Existing Accommodation Obligations: means those Accommodation
Obligations of the Parent and its Subsidiaries identified as such on Schedule
10.2.8 (and subject to Section 10.1.2(l) with respect to the Bolzoni Entities).

Permitted Existing Debt: Debt of Parent and its Subsidiaries identified as such
on Schedule 10.2.1.

Permitted Holders: the “Participating Stockholders” existing and as defined on
the Closing Date in the Stockholders’ Agreement dated as of September 28, 2012,
by and among Parent, as depository, Parent and the Participating Stockholders,
as amended by the Amendment to Stockholders’ Agreement dated as of December 31,
2012, the Amendment to Stockholders’ Agreement dated as of January 18, 2013, the
Amendment to Stockholders’ Agreement dated March 27, 2015 and the Amendment to
Stockholders’ Agreement dated December 29, 2015.

Permitted Liens: as defined in Section 10.2.2.

Permitted Term Debt: as defined in Section 10.2.1(m).

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: any employee benefit plan (as defined in Section 3(3) of ERISA)
established by an Obligor or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 14.3.3.

Pledged Collateral: as defined in Section 7.4.1.

Pledged Debt: as defined in Section 7.4.1.

Pledged Entity: any Subsidiary all or a portion of the Equity Interests of which
has been or is required to be pledged in accordance with the terms of this
Agreement; provided, that (a) a floating charge under the UK Debenture over
Equity Interests of a Person organized outside of England and Wales shall not,
without further local law security as determined by the Agent, be sufficient to
qualify such Person as a “Pledged Entity”, (b) Hyster-Yale UK Pension Co.
Limited shall not constitute a “Pledged Entity”, and (c) Bolzoni Holdco shall
not constitute a “Pledged Entity” notwithstanding the fact that its Equity
Interests may be pledged in favor of the Agent or Security Trustee.

 

45



--------------------------------------------------------------------------------

Pledged Equity Interests: as defined in Section 7.4.1.

PP&E Collateral: with respect to any Obligor:

(a) any rights or interests in any owned Real Estate;

(b) any Intellectual Property; and

(c) any Equipment and machinery.

PP&E Component: on any date of determination after the PP&E Component
Implementation Date, an amount equal to the sum, without duplication, of the
following (expressed in Dollars based on the Dollar Equivalent thereof):

(a) the sum of the following for the Eligible Equipment of the applicable
Borrower Group: the Equipment Amortization Factor multiplied by 85% of the net
orderly liquidation value of such Eligible Equipment, such net orderly
liquidation value to be based on the equipment appraisal completed prior to the
PP&E Component Implementation Date (or such later appraisal as may be conducted
by Agent following the occurrence of an Event of Default), plus

(b) the sum of the following for the Eligible Real Estate of the applicable
Borrower Group: the Real Estate Amortization Factor multiplied by 70% of the
fair market value of such Eligible Real Estate, such fair market value to be
based on the real estate appraisal completed prior to the PP&E Component
Implementation Date (or such later appraisal as may be conducted by Agent
following an occurrence of an Event of Default), minus

(c) Availability Reserves applicable to the PP&E Component established by Agent
in its Permitted Discretion.

Notwithstanding anything to the contrary contained in this Agreement, in no
event shall (i) the aggregate amount attributable to the Total Borrowing Base
from the PP&E Component exceed an amount equal to twenty-five percent (25%) of
the aggregate Commitments at any time and (ii) the aggregate amount attributable
to the PP&E Component for Foreign Borrowers exceed an amount equal to fifty
percent (50%) of the aggregate amount attributable to the PP&E Component in the
Total Borrowing Base.

PP&E Component Implementation Date: the first date on which a Borrowing Base
Certificate is delivered to Agent which includes the PP&E Component in the
calculation of any Borrowing Base; provided that the PP&E Component shall not be
implemented if Permitted Term Debt is secured by a first priority Lien on the
PP&E Collateral.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its

 

46



--------------------------------------------------------------------------------

costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such rate. Any change in such rate publicly announced by Bank of
America shall take effect at the opening of business on the day specified in the
announcement.

Pro Forma Period: the period commencing 30 days prior to the date of a proposed
transaction through the date of such transaction.

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
the total Borrower Group Commitments to a Borrower Group, (ii) participating
interest in LC Obligations (if applicable) to the members of such Borrower
Group, (iii) share of payments made by the members of such Borrower Group with
respect to such Borrower Group’s Obligations, (iv) increases or reductions to
the Borrower Group Commitments pursuant to Section 2.1.4 or 2.1.7, and
(v) obligation to pay or reimburse the Agent for Extraordinary Expenses owed by
or in respect of such Borrower Group or to indemnify any Indemnitees for Claims
relating to such Borrower Group, a percentage (expressed as a decimal, rounded
to the ninth decimal place) derived by dividing the amount of the Borrower Group
Commitment of such Lender to such Borrower Group on such date by the aggregate
amount of the Borrower Group Commitments of all Lenders to such Borrower Group
on such date (or if such Borrower Group Commitments have been terminated, by
reference to the respective Borrower Group Commitments as in effect immediately
prior to the termination thereof) or (b) when used for any other reason, a
percentage (expressed as a decimal, rounded to the ninth decimal place) derived
by dividing the aggregate amount of the Lender’s Commitments on such date by the
aggregate amount of the Commitments of all Lenders on such date (or if any such
Commitments have been terminated, such Commitments as in effect immediately
prior to the termination thereof).

Process Agent: as defined in Section 14.15.2

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect, nor reasonably be expected to result in forfeiture or sale of any
Collateral of the Obligor; (e) no Lien (other than any Lien, excluding any
Environmental Lien and any Lien in favor of the PBGC, with respect to the
payment of taxes, assessments or governmental charges in all cases which are not
yet due) is imposed on assets of the Obligor, unless bonded and stayed to the
satisfaction of Agent; and (f) if the obligation results from entry of a
judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible, including Equity Interests.

Protective Advances: Foreign Protective Advances and/or U.S. Protective
Advances, as the context requires.

 

47



--------------------------------------------------------------------------------

Purchase Money Debt: (a) Debt (other than the Obligations but including Capital
Leases) for payment of any of the purchase price of fixed assets; (b) Debt
(other than the Obligations) incurred within 90 days before or after acquisition
of any fixed assets, for the purpose of financing any of the purchase price
thereof; and (c) any renewals, extensions or refinancings (but not increases)
thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC or the Australian PPSA.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

Qualified Secured Bank Product Obligations: Secured Bank Product Obligations
arising under (a) any Hedging Agreement that a Borrower Agent designates to
Agent as qualified for pari passu treatment with principal for purposes of
Section 5.5 and (b) the Bank Products described in clause (d) of the definition
therefor.

Qualifying Lender: as defined, in relation to United Kingdom Tax matters in
Section 5.8.8 and, in relation to Australian Tax matters, in Section 5.8.9(a).

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Real Estate Amortization Factor: with respect to any date of determination, one
(1) minus a fraction, the numerator of which is the number of full Fiscal
Quarters of Parent elapsed as of such date (including any such Fiscal Quarter
ending on such date) since the PP&E Component Implementation Date and the
denominator of which is 40.

Real Estate Related Documents: with respect to any Real Estate subject to a
Mortgage, the documents, evidence, information and agreements specified in
Schedule 1.1(e).

Reallocation: as defined in Section 2.1.8(a).

Reallocation Consent: as defined in Section 2.1.8(b).

Reallocation Date: as defined in Section 2.1.8(a).

Receivables Sale Agreements: (a) the Receivables Assignment Agreement dated as
of December 1, 1995 between HYN BV and the HY UK providing for the daily sale
and assignment of all Accounts originated by HYN BV to HY UK and (b) any other
receivables assignment agreements between any Foreign Domiciled Obligor and HY
UK providing for the daily sale and assignment of all Accounts originated by
such Foreign Domiciled Obligor to HY UK, in each case, in form and substance
satisfactory to Agent.

 

48



--------------------------------------------------------------------------------

Recipient: Agent, Issuing Bank, Security Trustee or any Lender, as applicable.

Regulation: as defined in Section 9.1.25.

Release: any active or passive release, spill, emission, leaking, pumping,
injection, deposit, disposal, pouring, dumping, abandonment, discards of
barrels, containers or other receptacles, including the active or passive
discharge, dispersal, leaching or migration of Contaminants into the indoor or
outdoor environment or into or out of any Property.

Relevant Borrower: as defined, in relation to Dutch Tax matters, in
Section 5.8.7, in relation to United Kingdom Tax matters, in Section 5.8.8 and,
in relation to Australian Tax matters, in Section 5.8.9.

Relevant Party: as defined in Section 5.8.7(c)(ii).

Remedial Action: actions required to (a) clean up, remove, treat or in any other
way address Contaminants in the indoor or outdoor environment; (b) prevent the
Release or threat of Release or minimize the further Release of Contaminants; or
(c) investigate and determine if a remedial or other response is needed and to
design such a response and post-remedial investigation, monitoring, operation
and maintenance and care.

Report: as defined in Section 12.4.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Borrower Group Lenders: at any date of determination thereof, Secured
Parties holding Borrower Group Commitments to a Borrower Group representing more
than 50% of (a) the aggregate Borrower Group Commitments to such Borrower Group;
or (b) following termination of such Borrower Group Commitments, the aggregate
outstanding Loans and LC Obligations owing by such Borrower Group or, if all
Loans and LC Obligations have been Paid in Full, the aggregate remaining
Obligations of such Borrower Group; provided, however, that Commitments, Loans
and other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit.

Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Commitments; or (b) following termination of the Commitments, the
aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been Paid in Full, the aggregate remaining Obligations;
provided, however, that Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Secured Party that funded the applicable Loan or issued the
applicable Letter of Credit.

Reserves: Foreign Availability Reserves and/or U.S. Availability Reserves, as
the context requires.

 

49



--------------------------------------------------------------------------------

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay the Obligations, to grant Liens on any of their respective assets in favor
of Agent or Security Trustee, to declare or make Distributions, to modify,
extend or renew any agreement evidencing the Obligations, or to repay any
intercompany Debt.

Revolver Commitment Increase: as defined in Section 2.1.7(a).

Revolver Commitment Termination Date: the Foreign Revolver Commitment
Termination Date and/or the U.S. Revolver Commitment Termination Date, as the
context requires.

Revolver Facilities: the facilities established pursuant to this Agreement under
the Foreign Revolver Commitments and the U.S. Revolver Commitments, and
“Revolver Facility” means any one of such Revolver Facilities.

Revolver Usage: Foreign Revolver Usage and/or U.S. Revolver Usage, as the
context requires.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by an Obligor under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw Hill
Companies, Inc. and any successor thereto.

Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the United Nations Security Council, the European Union, HMT
or other sanctions authority.

SEC: the U.S. Securities and Exchange Commission or any successor thereto.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor or Affiliate of an Obligor to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, within 10 days
following the later of the Closing Date or creation of the Bank Product
(provided, that Citbank, N.A. is not required to resubmit the notice on file
with Agent delivered in connection with the Existing Loan Agreement),
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.15.

Secured Parties: Foreign Facility Secured Parties, U.S. Facility Secured Parties
and Secured Bank Product Providers.

 

50



--------------------------------------------------------------------------------

Securities Accounts: any present and future “securities account” (as defined in
Article 8 of the UCC or in section 15 of the Australian PPSA, as applicable),
including all monies, “uncertificated securities,” “securities entitlements” and
other “financial assets” (as defined in Article 8 of the UCC) and all
“intermediated security” and “financial product” (as defined in section 10 of
the Australian PPSA), contained therein.

Securities Account Control Agreement: a control agreement, or in respect of any
Securities Accounts located in Australia, a sponsorship agreement, satisfactory
to Agent executed by an institution maintaining a Securities Account for an
Obligor, to perfect Agent’s or Security Trustee’s Lien or otherwise grant
control to Agent or Security Trustee on such account.

Securities Exchange Act: the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

Security Documents: this Agreement, the Guarantees, the Foreign Security
Documents, Australian Security Trust Deed, IP Assignments, Deposit Account
Control Agreements, the Securities Account Control Agreements, the Mortgages and
all other documents, instruments and agreements now or hereafter securing (or
given with the intent to secure) any Obligations.

Security Trustee: the Australian Security Trustee, the European Security Trustee
and/or any other security trustee appointed by the Agent and/or the Secured
Parties from time to time, as the context requires.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer, vice president and general counsel, vice president and
deputy general counsel, vice president and treasurer or vice president and
controller of a Borrower or, if the context requires, an Obligor, or in the case
of a Foreign Domiciled Obligor, a director.

Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

Solvent: (a) as to any Person (other than a Person incorporated or organized
under the laws of Australia or any state or territory of Australia), such Person
(i) owns Property whose fair salable value is greater than the amount required
to pay all of its debts (including contingent, subordinated, unmatured and
unliquidated liabilities); (ii) owns Property whose present fair salable value
(as defined below) is greater than the probable total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (iii) is able to pay all of its debts as
they mature; (iv) has capital that is not unreasonably small for its business
and is sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (v) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (vi) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates, (b) as to any Person incorporated, registered or
organized in the UK (in addition to the foregoing under clause (a) above), such
Person is able or does not admit its inability to pay its debts as they fall
due, does not suspend or

 

51



--------------------------------------------------------------------------------

threaten to suspend making payments on any of its indebtedness, does not by
reason of actual or anticipated financial difficulties, commence negotiations
with its creditors with a view of rescheduling its indebtedness and no
moratorium is declared in respect of its indebtedness and (c) as to any Person
incorporated, registered or organized under the laws of Australia or any state
or territory thereof, such Person (i) does not become, does not admit in writing
that it is, is not declared to be, or is not deemed under any Applicable Law to
be, insolvent; (ii) is able to pay its debts (as and when they become due and
payable) and does not stop payments of its debts generally; and (iii) is not
found or declared by a court to be insolvent, does not become insolvent within
the meaning of section 95A(2) of the Australian Corporations Act or otherwise
found or deemed to be insolvent by law or a court. “Fair salable value” means
the amount that could be obtained for assets within a reasonable time, either
through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance, whether or not then effective, that is provided
by the terms of the Letter of Credit or related LC Documents.

Sterling: the lawful currency of the United Kingdom.

Subordinated Debt: Debt incurred by an Obligor that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations on subordination
terms satisfactory to Agent.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by Parent or combination of Obligors (including indirect
ownership through other entities in which Obligors directly or indirectly own
more than 50% of the voting securities or Equity Interests).

Super-Majority Lenders: Secured Parties holding more than 66 2/3% of (a) the
aggregate outstanding Commitments; or (b) following termination of the
Commitments, the aggregate outstanding Loans and LC Obligations or, if all Loans
and LC Obligations have been Paid in Full, the aggregate remaining Obligations;
provided, however, that Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Secured Party that funded the applicable Loan or issued the
applicable Letter of Credit.

 

52



--------------------------------------------------------------------------------

Supplier: as defined in Section 5.8.7(c)(ii).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Swingline Loan: a Foreign Swingline Loan and/or U.S. Swingline Loan, as the
context requires.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

Tax Confirmation: as defined in Section 5.8.8.

Tax Consolidated Group: a Consolidated Group or a MEC Group as defined in
section 995-1 of the Income Tax Assessment Act 1997 (Cth) of Australia.

Tax Credit: a credit against, relief or remission for, or refund or repayment
of, any Taxes.

Tax Deduction: a deduction or withholding for or on account of Taxes from a
payment under any Loan Document.

Tax Sharing Agreement: an agreement between the members of a Tax Consolidated
Group which takes effect as a tax sharing agreement under section 721-25 of the
Income Tax Assessment Act 1997 (Cth) of Australia and complies with the Income
Tax Assessment Act 1997 and any law, official directive, request, guideline or
policy (whether or not having the force of law) issued in connection with the
Income Tax Assessment Act 1997 (Cth) of Australia.

Tax Payment: the increase in a payment made by a Relevant Borrower under
Section 5.8.1(c), 5.8.7(a), 5.8.8(a) or 5.8.9(b), as applicable.

Taxes: all present or future taxes, levies, imposts, duties, GST, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Borrowing Base: as of any date of determination, the sum of the Foreign
Borrowing Base and the U.S. Borrowing Base.

Total Excess Availability: as of any date of determination, the sum of Foreign
Excess Availability and U.S. Excess Availability.

 

53



--------------------------------------------------------------------------------

Total Revolver Usage: as of any date of determination, the sum of the Foreign
Revolver Usage and the U.S. Revolver Usage on such date of determination.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Treaty: as defined, in relation to United Kingdom Tax matters, in Section 5.8.8
and, in relation to Australian Tax matters, in Section 5.8.9(a).

Treaty Lender: as defined in Section 5.8.8.

Treaty State: as defined, in relation to United Kingdom Tax matters, in
Section 5.8.8 and, in relation to Australian Tax matters, in Section 5.8.9(a).

Trigger Period: the period (a) commencing on the day that (i) Total Excess
Availability is less than ten percent (10%) of the Commitments at any time or
(ii) U.S. Excess Availability is less than ten percent (10%) of the U.S.
Revolver Commitments at any time; and (b) continuing until, during each of the
preceding 30 consecutive days (i) Total Excess Availability has been greater
than ten percent (10%) of the Commitments at all times and (ii) U.S. Excess
Availability has been greater than ten percent (10%) of the U.S. Revolver
Commitments at all times; provided, that from and after the PP&E Component
Implementation Date, each of the above-listed percentages shall instead be
twelve and one-half percent (12.5%).

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

UK or United Kingdom: the United Kingdom of Great Britain and Northern Ireland.

UK Borrowers: (a) the Initial UK Borrowers and (b) each other Foreign Subsidiary
organized under the laws of England and Wales that, after the date hereof, has
executed a supplement or joinder to this Agreement in accordance with
Section 10.1.9(a) and has satisfied the other requirements set forth in
Section 10.1.9(a) in order to become a UK Borrower.

UK Debenture: that certain Debenture dated as of December 18, 2013 among the UK
Borrowers and the European Security Trustee, as amended, restated, supplemented
or otherwise modified from time to time.

UK Domiciled Obligor: each UK Borrower, Hyster-Yale Group Limited, a company
incorporated in England and Wales with company number 01020654, and each other
Foreign Subsidiary organized under the laws of England and Wales that, after the
date hereof, in accordance with Section 10.1.9(a) or otherwise, has executed a
supplement or joinder to this Agreement or otherwise entered into a guaranty in
order to become an Obligor, and “UK Domiciled Obligors” means all such Persons,
collectively.

UK Non-Bank Lender: as defined in Section 5.8.8.

 

54



--------------------------------------------------------------------------------

UK Pension Plan: an occupational pension scheme which is not a money purchase
scheme (each as defined in Section 181 of the Pension Schemes Act 1993 (UK)) and
any other pension plan maintained or contributed to by, or to which there is or
may be an obligation to contribute by any Obligor in respect of its UK employees
or former employees.

UK Security Agreements: (i) the UK Debenture, (ii) the UK Share Mortgages and
each other debenture or security agreement governed by English law and,
following the PP&E Component Implementation Date, “UK Security Agreements” shall
include such instruments and agreements as Agent or European Security Trustee
deem reasonably appropriate under other Applicable Law to evidence or perfect
its Lien on any Collateral located in Northern Ireland or Scotland.

UK Share Mortgages: the share mortgages granted by (i) HY International in favor
of the European Security Trustee in respect of its Equity Interests in
Hyster-Yale Group Limited, (ii) Hyster Overseas Capital Corporation, LLC in
respect of its Equity Interests in HY UK, (iii) HYG in respect of its Equity
Interests in HY UK Capital and (iv) any other share mortgages entered into from
time to time by an Obligor under English law in favor of the European Security
Trustee in respect of such Obligor’s Equity Interests in any of its
Subsidiaries.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
over the value of that Pension Plan’s assets. For this purpose, the benefit
liabilities of a Pension Plan for a plan year shall be the Pension Plan’s
“funding target” determined under Section 430(d)(1) of the Code (without regard
to Section 430(i)(1) of the Code) for the plan year, and the value of the
Pension Plan’s assets for such plan year shall be such value as is used pursuant
to Section 430 of the Code for purposes of determining the annual contribution
requirements with respect to the Pension Plan for such plan year.

Upstream Payment: a Distribution by any Subsidiary of Parent to Parent or
another Subsidiary of Parent.

U.S.: the United States of America.

U.S. Availability Reserve: the sum (without duplication) of (a) the U.S.
Inventory Reserve; (b) the U.S. Dilution Reserve; (c) the U.S. Rent and Charges
Reserve; (d) the U.S. Bank Product Reserve; (e) the Foreign Allocated U.S.
Availability Reserve; (f) the aggregate amount of liabilities secured by Liens
upon Collateral that are senior to Agent’s Liens (but imposition of any such
reserve shall not waive an Event of Default arising therefrom); (g) the U.S.
Credit Insurance Reserve; and (h) such additional reserves, in such amounts and
with respect to such matters, as Agent in its Permitted Discretion may elect to
impose from time to time.

U.S. Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations of the U.S. Domiciled Obligors. Any reserves for Bank Products
described in clause (d) of the definition therefor (a) shall not exceed
$10,000,000 in the aggregate and (b) shall be adjusted from time to time (not to
exceed once per calendar month) based upon the outstandings under such Bank
Products as last notified by Citibank, N.A. to Agent in a form satisfactory to
Agent (provided, that such reserve may not be increased if an Event of Default
exists or an Overadvance would result therefrom).

 

55



--------------------------------------------------------------------------------

U.S. Base Rate: for any day, a per annum rate equal to the greatest of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrower Agent: as defined in Section 4.4(b).

U.S. Borrowers: (a) the Initial U.S. Borrowers and (b) each other Domestic
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.9(b) and has satisfied the other
requirements set forth in Section 10.1.9(b) in order to become a U.S. Borrower.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the U.S. Revolver Commitments minus the Foreign Allocated U.S.
Availability Reserve; or (b) the sum of, without duplication of the following:

(a) 85% of the Value of Eligible U.S. Accounts, plus

(b) the lesser of (i) 75% of the Value of Eligible U.S. Inventory and (ii) 85%
of the NOLV Percentage of Eligible U.S. Inventory, plus

(c) from and after the PP&E Component Implementation Date, the PP&E Component
for U.S. Borrowers at such time, minus

(d) the U.S. Availability Reserves.

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be subject to a Lien in
favor of, and under the sole control of, Agent.

U.S. Credit Insurance Reserve: an amount equal to the deductible and/or policy
percentage for all credit insurance in respect of all Eligible Supported U.S.
Accounts.

U.S. Dilution Reserve: the aggregate amount of reserves, as established by Agent
from time to time in its Permitted Discretion, in an amount equal to the Value
of the Eligible U.S. Accounts multiplied by 1.0% for each percentage point (or
portion thereof) that U.S. Borrowers’ Dilution Percent exceeds 5.0%.

U.S. Domiciled Obligors: each U.S. Borrower, each Domestic Subsidiary now or
hereafter party hereto as an Obligor (excluding, for the avoidance of doubt, any
Domestic Subsidiary of a CFC) and any U.S. Facility Guarantors, and “U.S.
Domiciled Obligors” means all such Persons, collectively.

 

56



--------------------------------------------------------------------------------

U.S. Dominion Account: each Deposit Account established by U.S. Domiciled
Obligors at Bank of America or another bank acceptable to Agent, over which
Agent has exclusive or springing control pursuant to a Deposit Account Control
Agreement; provided that such Deposit Account is a collection account and not
also an operating or disbursement account.

U.S. Excess Availability: as of any date of determination, an amount equal to
the U.S. Borrowing Base, minus the U.S. Revolver Usage.

U.S. Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Obligations.

U.S. Facility Guarantor: the Parent, each U.S. Borrower and each Domestic
Subsidiary or other Person that guarantees payment and performance of any U.S.
Facility Obligations.

U.S. Facility Obligations: all Obligations of the U.S. Domiciled Obligors
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Obligors as guarantors of the Foreign Facility Obligations).

U.S. Facility Secured Parties: Agent, any U.S. Issuing Bank, U.S. Lenders and
Secured Bank Product Providers of Bank Products to U.S. Domiciled Obligors.

U.S. Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory of U.S. Borrowers, including change
in salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

U.S. Issuing Bank: (a) Bank of America or any Affiliate of Bank of America,
(b) any U.S. Lender or Affiliate thereof as issuer of the Existing U.S. Letters
of Credit, (c) if selected by U.S. Borrower Agent, any other U.S. Lender or
Affiliate thereof that agrees to issue U.S. Letters of Credit, or (d) any
replacement issuer appointed pursuant to Section 2.4.

U.S. Issuing Bank Indemnitees: U.S. Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

U.S. LC Application: an application by any U.S. Borrower or the U.S. Borrower
Agent to the U.S. Issuing Bank for issuance of a U.S. Letter of Credit, in form
and substance satisfactory to the U.S. Issuing Bank and Agent.

U.S. LC Conditions: the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6.2 being
satisfied or waived; (b) after giving effect to such issuance, the aggregate
U.S. LC Obligations do not exceed the U.S. Letter of Credit Sublimit, no U.S.
Overadvance exists and U.S. Revolver Usage does not exceed the U.S. Borrowing
Base; (c) the U.S. Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and the U.S. Issuing Bank; and
(d) the purpose and form of the proposed U.S. Letter of Credit are satisfactory
to Agent and the U.S. Issuing Bank in their discretion.

 

57



--------------------------------------------------------------------------------

U.S. LC Documents: all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by U.S. Borrowers or any other U.S.
Domiciled Obligor to U.S. Issuing Bank or Agent in connection with any U.S.
Letter of Credit.

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrowers for drawings under U.S. Letters of Credit; and (b) the Stated
Amount of all outstanding U.S. Letters of Credit.

U.S. LC Request: a request for issuance of a U.S. Letter of Credit, to be
provided by any U.S. Borrower or the U.S. Borrower Agent to the U.S. Issuing
Bank, in form satisfactory to Agent and the U.S. Issuing Bank.

U.S. Lender: each Lender that has issued a U.S. Revolver Commitment or, if the
U.S. Revolver Commitments have been terminated, that has a U.S. Loan or a
participation in any U.S. LC Obligation.

U.S. Letter of Credit: any standby or documentary letter of credit or similar
instrument issued by U.S. Issuing Bank for the account of a U.S. Borrower or
another U.S. Domiciled Obligor, including the Existing U.S. Letters of Credit.

U.S. Letter of Credit Sublimit: $25,000,000.

U.S. Loan: a Loan made by U.S. Lenders to a U.S. Borrower pursuant to
Section 2.1.1(a), which Loan shall be denominated in Dollars or, if available to
all U.S. Lenders, Euros, and shall be either a U.S. Base Rate Loan or a LIBOR
Loan and including any U.S. Swingline Loan, U.S. Overadvance Loan, U.S.
Protective Advance and deemed Loan advanced under Section 2.2.2(a).

U.S. Overadvance: as defined in Section 2.1.5.

U.S. Overadvance Loan: a U.S. Base Rate Loan made to a U.S. Borrower when a U.S.
Overadvance exists or is caused by the funding thereof.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Protective Advances: as defined in Section 2.1.6.

U.S. Reimbursement Date: as defined in Section 2.2.2(a).

U.S. Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by a U.S. Domiciled Obligor to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral or could assert a Lien on any Collateral;
and (b) a reserve at least equal to three months rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S. Loans
and to issue U.S. Letters of Credit, in the case of U.S. Issuing Bank, or
participate in U.S. LC Obligations, in the case of the other U.S. Lenders, to
U.S. Borrowers up to the maximum

 

58



--------------------------------------------------------------------------------

principal amount shown on Schedule 1.1(b), as hereafter modified pursuant to
Section 2.1.4, Section 2.1.7 or Section 2.1.8 or an Assignment and Acceptance to
which it is a party. “U.S. Revolver Commitments” means the aggregate amount of
such commitments of all U.S. Lenders.

U.S. Revolver Commitment Increase: as defined in Section 2.1.7(a).

U.S. Revolver Commitment Termination Date: the earliest of (a) the Maturity
Date, (b) the date on which the U.S. Borrower Agent terminates the U.S. Revolver
Commitments pursuant to Section 2.1.4, and (c) the date on which the U.S.
Revolver Commitments are terminated pursuant to Section 11.2.

U.S. Revolver Usage: the Dollar Equivalent of an amount equal to (a) the
aggregate principal amount of outstanding U.S. Loans; plus (b) the aggregate
Stated Amount of outstanding U.S. Letters of Credit, except to the extent Cash
Collateralized by U.S. Borrowers.

U.S. Swingline Lender: Bank of America or an Affiliate of Bank of America.

U.S. Swingline Loan: any Borrowing of U.S. Base Rate Loans funded with U.S.
Swingline Lender’s funds, until such Borrowing is settled among U.S. Lenders or
repaid by U.S. Borrowers.

U.S. Swingline Sublimit: $25,000,000.

U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).

U.S. Unused Line Fee Rate: a per annum rate equal to (a) at any time on or prior
to September 30, 2016, 0.350% and (b) at all times thereafter, (i) 0.350%, if
the average daily U.S. Revolver Usage was 50% or less of the U.S. Revolver
Commitments during the preceding calendar month, or (ii) 0.250%, if the average
daily U.S. Revolver Usage was more than 50% of the U.S. Revolver Commitments
during the preceding calendar month.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

VAT:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
or the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, that is either (i) imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or (ii) imposed elsewhere.

 

59



--------------------------------------------------------------------------------

VAT Recipient: as defined in Section 5.8.8(g)(ii).

VAT Relevant Party: as defined in Section 5.8.8(g)(ii).

VAT Supplier: as defined in Section 5.8.8(g)(ii).

Voting Stock: with respect to any Person, Equity Interests of such Person
entitling any holder thereof (whether at all times or only so long as no senior
class of Equity Interest has voting power by reason of any contingency) (a) in
the case of a corporation (or equivalent organization), to vote in the election
of members of the board of directors (or the equivalent thereof) of such Person,
(b) in the case of a limited liability company, to vote in the election of
managers of such Person or to bind or otherwise act as member or agent for such
Person, (c) in the case of a limited partnership, to vote on the admission of
the general partner of such Person or to bind or otherwise act as agent for such
Person or (d) in the case of a general partnership, to bind or otherwise act as
agent for such Person.

Write-Down and Conversion Powers: means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent and its Subsidiaries delivered to Agent before
the Closing Date and using the same inventory valuation method as used in such
financial statements. In the event that any Accounting Changes shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then at the U.S. Borrower
Agent’s or Agent’s request, Agent, the Lenders and Obligors shall enter into
negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of the Obligors shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Obligors, the Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. Any Accounting
Change after the date hereof that would require operating leases to be treated
as capital leases shall be disregarded for the purposes of determining Debt and
any financial ratio. All accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared
without giving effect to any election under FASB Accounting Standards
Codification Topic 825, Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any Debt
of the Parent or any Subsidiary at “fair value”, as defined therein.

1.3 Uniform Commercial Code/Australian PPSA. As used herein, the following terms
are defined in accordance with the UCC in effect in the State of New York from
time to time: “Chattel Paper,” “Commercial Tort Claim,” “Commodity Account,”
“Equipment,”

 

60



--------------------------------------------------------------------------------

“Goods,” “Instrument,” “Investment Property,” “Letter-of-Credit Right” and
“Supporting Obligation”; provided, that as such terms relate to any such
Property of any Australian Domiciled Obligor, “Chattel Paper,” shall refer to
chattel paper as that term is defined in the Australian PPSA, “Equipment” shall
refer to “goods” (other than goods that are “consumer property” or “inventory”)
as those terms are defined in the Australian PPSA, “Instrument” shall refer to
“negotiable instrument” as that term is defined in the Australian PPSA and
“Investment Property” shall refer to “investment instrument” and “intermediated
security” as those terms are defined in the Australian PPSA to the extent
applicable. In addition, other terms relating to Collateral used and not
otherwise defined herein that are defined in the UCC and/or the Australian PPSA
shall have the meanings set forth in the UCC and/or the Australian PPSA, as
applicable and as the context requires.

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context otherwise requires,
exhibits and schedules attached hereto, which are hereby incorporated by
reference; (e) any Person include successors and assigns; (f) unless otherwise
specified, time of day mean time of day at Agent’s notice address under
Section 14.3.1; or (g) discretion of Agent, Security Trustee, Issuing Bank or
any Lender mean the sole and absolute discretion of such Person. All
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Security Trustee, Issuing
Bank or any Lender under any Loan Documents. No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision. Reference to an Obligor’s “knowledge” or
similar concept means actual knowledge of a Senior Officer, or knowledge that a
Senior Officer would have obtained if he or she had engaged in good faith and
diligent performance of his or her duties, including reasonably specific
inquiries of employees or agents and a good faith attempt to ascertain the
matter.

1.5 Currency Equivalents.

1.5.1 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
Equivalent of any amounts

 

61



--------------------------------------------------------------------------------

denominated or reported under a Loan Document in a currency other than Dollars
shall be determined by Agent on a daily basis based on the current Spot Rate.
Borrowers shall report Value and other Borrowing Base components to Agent in the
currency invoiced by Borrowers or shown in Borrowers’ financial records, and
unless expressly provided otherwise, the Borrower Agents shall deliver financial
statements and calculate financial covenants in Dollars. Notwithstanding
anything herein to the contrary, if any Obligation is funded and expressly
denominated in a currency other than Dollars, Obligors shall repay such
Obligation in such other currency.

1.5.2 Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, an Obligor shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Agent of payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
such Obligor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Agent and Lenders against such loss. If the purchased
amount is greater than the sum originally due, Agent shall return the excess
amount to such Obligor (or to the Person legally entitled thereto).

 

SECTION 2. CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Loans.

(a) U.S. Loans to U.S. Borrowers. Each U.S. Lender agrees, severally on a Pro
Rata basis up to its U.S. Revolver Commitment, on the terms set forth herein, to
make U.S. Loans in Dollars (and, if available to all U.S. Lenders, in Euros) to
U.S. Borrowers from time to time through the U.S. Revolver Commitment
Termination Date. The U.S. Loans may be repaid and reborrowed as provided
herein. In no event shall U.S. Lenders have any obligation to honor a request
for a U.S. Loan if the U.S. Revolver Usage at such time plus the Dollar
Equivalent of the requested U.S. Loan would exceed the U.S. Borrowing Base.

(b) Foreign Loans to Foreign Borrowers. Each Foreign Lender agrees, severally on
a Pro Rata basis up to its Foreign Revolver Commitment, on the terms set forth
herein, to make Foreign Loans in Dollars, Euros, Sterling and, with respect to
Australian Borrowers only, Australian Dollars to Foreign Borrowers from time to
time through the Foreign Revolver Commitment Termination Date. The Foreign Loans
may be repaid and reborrowed as provided herein. In no event shall Foreign
Lenders have any obligation to honor a request for a Foreign Loan if the Foreign
Revolver Usage at such time plus the Dollar Equivalent of the requested Foreign
Loan would exceed the Foreign Borrowing Base.

(c) Cap on Total Revolver Usage. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Loan if at the time of the proposed funding of such Loan (and after
giving effect thereto and all pending requests for Loans), the Total Revolver
Usage exceeds (or would exceed) the Commitments.

 

62



--------------------------------------------------------------------------------

2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers within the Borrower Group to which such Lender has extended
Commitments shall deliver promissory note(s) to such Lender in the amount of
such Lender’s Borrower Group Commitment to such Borrower Group.

2.1.3 Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to continue any loans outstanding under the Existing Loan Agreement; (b) to
pay Obligations in accordance with this Agreement; (c) to pay fees and
transaction expenses associated with the closing of this amended and restated
credit facility and (d) for lawful corporate purposes of Borrowers, including
working capital. Borrowers shall not, directly or indirectly, use any Letter of
Credit or the proceeds of any Loan, nor use, lend, contribute or otherwise make
available any Letter of Credit or proceeds of any Loan to any Subsidiary, joint
venture partner or other Person, (i) to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of issuance of
the Letter of Credit or funding of the Loan, is the subject of Sanctions; or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).

2.1.4 Voluntary Reduction or Termination of Commitments.

(a) The U.S. Revolver Commitments shall terminate on the U.S. Revolver
Commitment Termination Date and the Foreign Revolver Commitments shall terminate
on the Foreign Revolver Commitment Termination Date, in each case, unless sooner
terminated in accordance with this Agreement. Upon at least five Business Days
prior written notice to Agent from the applicable Borrower Agent, (i) the U.S.
Borrowers may, at their option, terminate the U.S. Revolver Commitments and/or
(ii) the Foreign Borrowers may, at their option, terminate the Foreign Revolver
Commitments. If the U.S. Borrowers elect to reduce to zero or terminate the U.S.
Revolver Commitments pursuant to this Section, the Foreign Revolver Commitments
shall automatically terminate concurrently with the termination of the U.S.
Revolver Commitments. Any notice of termination given by a Borrower Agent shall
specify the date of effectiveness of the termination and shall be irrevocable;
provided that a notice of termination of the U.S. Revolver Commitments or the
Foreign Revolver Commitments may state that such notice is conditioned upon the
effectiveness of another credit facility or facilities as specified therein, in
which case such notice may be revoked by the applicable Borrower Agent (by
notice to Agent on or prior to the specified effective date) if such condition
is not satisfied. On the U.S. Revolver Commitment Termination Date, the U.S.
Domiciled Obligors shall make Full Payment of all U.S. Facility Obligations. On
the Foreign Revolver Commitment Termination Date, the Foreign Domiciled Obligors
shall make Full Payment of all Foreign Facility Obligations.

(b) U.S. Borrowers may permanently reduce the U.S. Revolver Commitments, on a
ratable basis for all U.S. Lenders, and Foreign Borrowers may permanently reduce
the Foreign Revolver Commitments, on a ratable basis for all Foreign Lenders, in
each case, so long as (i) no Overadvance would result therefrom, (ii) no such
permanent reduction of the U.S.

 

63



--------------------------------------------------------------------------------

Revolver Commitments would result in the Foreign Revolver Commitments exceeding
50% of the Commitments and (iii) Agent receives at least five Business Days
prior written notice, which notice shall specify the date of effectiveness of
the reduction and the amount of the reduction and shall be irrevocable once
given. Each reduction shall be in a minimum amount of $5,000,000 or an increment
of $1,000,000 in excess thereof.

2.1.5 Overadvances. If (i) the U.S. Revolver Usage exceeds the U.S. Borrowing
Base (a “U.S. Overadvance”) or (ii) the Foreign Revolver Usage exceeds the
Foreign Borrowing Base (a “Foreign Overadvance”) at any time, the excess amount
shall be payable by the U.S. Borrowers or Foreign Borrowers, as applicable, on
demand by Agent. Agent may require Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrower(s) to
cure an Overadvance, whether or not the conditions in Section 6.2 are satisfied,
as long as (a) such Overadvance does not continue for more than 30 consecutive
days (and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), (b) the aggregate amount of
Overadvances existing at any time does not exceed seven and one-half percent
(7.5%) of the Commitments then in effect and (c) the aggregate amount of the
Overadvances existing at any time, together with the Protective Advances
outstanding at any time pursuant to Section 2.1.6 below, do not exceed twelve
and one-half percent (12.5%) of the Commitments then in effect. In no event
shall Overadvance Loans be required that would cause (i) the Foreign Revolver
Usage to exceed the aggregate Foreign Revolver Commitments or (ii) the U.S.
Revolver Usage to exceed the aggregate U.S. Revolver Commitments. All Foreign
Overadvance Loans shall constitute Foreign Facility Obligations secured by the
Foreign Facility Collateral and shall be entitled to all benefits of the Loan
Documents. All U.S. Overadvance Loans shall constitute U.S. Facility Obligations
secured by the U.S. Facility Collateral and shall be entitled to all benefits of
the Loan Documents. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
Required Borrower Group Lenders may at any time revoke Agent’s authority to make
further Overadvances to the Borrowers of the applicable Borrower Group by
written notice to Agent.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6.2 are not satisfied, to make U.S. Base
Rate Loans to the U.S. Borrowers on behalf of the U.S. Lenders (“U.S. Protective
Advances”) and Foreign Base Rate Loans to Foreign Borrowers on behalf of the
Foreign Lenders (“Foreign Protective Advances”) (a) if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations, as long as no U.S. Protective
Advance shall cause the U.S. Revolver Usage to exceed the U.S. Revolver
Commitments and no Foreign Protective Advance shall cause the Foreign Revolver
Usage to exceed the Foreign Revolver Commitments; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including interest,
costs, fees and expenses. The aggregate amount of Protective Advances
outstanding at any time pursuant to this Section 2.1.6, together with the
aggregate amount of Overadvances existing at any time pursuant to Section 2.1.5
above, shall not exceed twelve and one-half percent (12.5%) of the Commitments
then in effect. Each Applicable Lender shall participate in each Protective
Advance on a Pro Rata basis. Required Borrower Group Lenders may at any time
revoke Agent’s authority to make further Protective

 

64



--------------------------------------------------------------------------------

Advances to the Borrowers of the applicable Borrower Group by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

2.1.7 Increase in Commitments; FILO.

(a) U.S. Borrower Agent may request an increase in U.S. Revolver Commitments (a
“U.S. Revolver Commitment Increase”) and Foreign Borrower Agent may request an
increase in Foreign Revolver Commitments (a “Foreign Revolver Commitment
Increase”, and together with a U.S. Revolver Commitment Increase, each, a
“Revolver Commitment Increase”) from time to time upon notice to Agent as long
as (i) the requested Revolver Commitment Increase is in a minimum amount of
$10,000,000 and, except as provided in Section 2.1.7(b), is offered on the same
terms as the existing U.S. Revolver Commitments or Foreign Revolver Commitments,
as applicable, except for any fees agreed to by the applicable Borrower Agent
and the Persons providing the Revolver Commitment Increase, (ii) the Revolver
Commitment Increases under this Section do not exceed $100,000,000 (the
“Incremental Facility Amount”) in the aggregate, (iii) no Lender shall be
obligated to increase its Commitment, (iv) no Default or Event of Default shall
have occurred and be continuing both immediately before and after giving effect
thereto, (v) the Revolver Commitment Increase will be allocated between the U.S.
Revolver Commitments and the Foreign Revolver Commitments as designated by the
applicable Borrower Agent and the Persons providing the Revolver Commitment
Increase, subject to the consent of Agent and provided that the amount of the
Foreign Revolver Commitments may not exceed the amount of the U.S. Revolver
Commitments, (vi) the Borrowers shall deliver or cause to be delivered any
officers’ certificates, board resolutions, legal opinions or other documents
reasonably requested by Agent in connection with the Revolver Commitment
Increase, (vii) the Borrowers within the applicable Borrower Group shall pay all
of Agent’s out-of-pocket costs and expenses in connection with the Revolver
Commitment Increase, any payments required pursuant to Section 3.9 in connection
with the Revolver Commitment Increase and any upfront fees agreed to by the
applicable Borrower Agent and the Persons providing the Revolver Commitment
Increase and (viii) Agent shall have received certification from a Senior
Officer of the Parent, or other evidence reasonably satisfactory to Agent, that
such increase is permitted under any Permitted Term Debt and related
intercreditor agreement and does not cause the aggregate Commitments to exceed
90% of any applicable cap thereunder. Provided the conditions set forth in
Section 6.2 are satisfied, the applicable Borrower Group Commitments shall be
increased by the requested amount on a date agreed upon by Agent and the
applicable Borrower Agent, but no later than 45 days following the applicable
Borrower Agent’s Revolver Commitment Increase request. Agent, the applicable
Borrower Agent, Borrowers within the applicable Borrower Group, and new and
existing Applicable Lenders shall execute and deliver such documents and
agreements as Agent deems reasonably appropriate to evidence the Revolver
Commitment Increase in and allocations of the applicable Borrower Group
Commitments (including joinder agreements for any New Lenders). On the effective
date of an increase, the applicable Revolver Usage and other exposures under the
applicable Borrower Group Commitments shall be reallocated among Applicable
Lenders, and settled by Agent if necessary, in accordance with Applicable
Lenders’ adjusted shares of such Borrower Group Commitments.

(b) Borrowers may, at their election, use up to $25,000,000 of the Incremental
Facility Amount to implement a first in, last out loan on terms and conditions
agreed upon by Agent, participating Lenders and Borrowers, and such Persons may
enter into an amendment to this Agreement in order to effectuate the foregoing.

 

65



--------------------------------------------------------------------------------

2.1.8 Reallocation Mechanism.

(a) Subject to the terms and conditions of this Section 2.1.8, the U.S. Borrower
Agent may request that the Lenders to the Borrower Groups (and such Lenders in
their individual sole discretion may agree to) change the then current
allocation of each such Lender’s (and, if applicable, its Affiliate’s)
Commitment among the Borrower Group Commitments in order to effect an increase
or decrease in particular Borrower Group Commitments, with any such increase or
decrease in a Borrower Group Commitment to be accompanied by a concurrent and
equal decrease or increase, respectively, in the other Borrower Group Commitment
(each, a “Reallocation”). In addition to the conditions set forth in
Section 2.1.8(b), any such Reallocation shall be subject to the following
conditions: (i) the U.S. Borrower Agent shall have provided to Agent a written
request (in reasonable detail) at least fifteen Business Days prior to the
requested effective date therefor (which effective date must be a Business Day)
(the “Reallocation Date”) setting forth the proposed Reallocation Date and the
amounts of the proposed Borrower Group Commitment reallocations to be effected,
(ii) Agent shall have consented to such Reallocation, (iii) any such
Reallocation shall increase or decrease the applicable Borrower Group
Commitments in an amount equal to $10,000,000 and in increments of $1,000,000 in
excess thereof, (iv) Agent shall have received Reallocation Consents from
Lenders having applicable Borrower Group Commitments sufficient to effectuate
such requested Reallocation, (v) no more than two (2) Reallocations may be
requested in any Fiscal Year, (vi) no Default or Event of Default shall have
occurred and be continuing either as of the date of such request or on the
Reallocation Date (both immediately before and after giving effect to such
Reallocation), (vii) any increase in a Borrower Group Commitment shall result in
a dollar-for-dollar decrease in the other Borrower Group Commitment, (viii) in
no event shall the sum of the reallocated Borrower Group Commitments exceed the
aggregate amount of the Commitments then in effect, (ix) after giving effect to
such Reallocation, no Overadvance would exist or would result therefrom,
(x) such increase shall be permitted under any Permitted Term Debt, (xi) no more
than 50% of the Commitments may be allocated to the Foreign Revolver
Commitments, and (xii) at least three Business Days prior to the proposed
Reallocation Date, a Senior Officer of the U.S. Borrower Agent shall have
delivered to Agent a certificate certifying as to compliance with preceding
clauses (vi) and (x), which certificate shall be deemed recertified to Agent by
a Senior Officer of the U.S. Borrower Agent on and as of the Reallocation Date.

(b) Agent shall promptly inform the Lenders of any request for a Reallocation.
Each Lender electing to reallocate its Borrower Group Commitments shall notify
Agent within five Business Days after its receipt of such notice of its election
and the maximum amount of the respective Borrower Group Commitment reallocations
to which it would agree (each, a “Reallocation Consent”), it being agreed that
any such reallocation may be consummated, as to any Lender, by an Affiliate of
such Lender providing a Borrower Group Commitment of the applicable class
(whether or not such Affiliate already has a Borrower Group Commitment of such
class) provided such Affiliate provides to Agent any documents requested by
Agent in connection with its Borrower Group Commitment, each in form and
substance reasonably

 

66



--------------------------------------------------------------------------------

satisfactory to Agent. Notwithstanding the foregoing, (i) no Lender shall be
obligated to agree to any such Reallocation of its Commitment (and no consent by
any Lender to any Reallocation on one occasion shall be deemed consent to any
future Reallocation by such Lender), (ii) other than the Lenders consenting to
such Reallocation and Agent’s consent, no consent of any other Lender shall be
required, and (iii) the failure of any Lender to affirmatively consent to
participate in any such Reallocation on or prior to the fifth Business Day after
its receipt of notice thereof shall be deemed to constitute an election by such
Lender not to participate in such Reallocation. If, at the end of such five
Business Day period, Agent receives Reallocation Consents from Lenders in an
aggregate amount greater than the required reallocation amounts, each such
consenting Lender’s affected Borrower Group Commitments shall be increased or
decreased on a pro rata basis based on the Borrower Group Commitments of the
participating Lenders offered to be reallocated. If the conditions set forth in
this Section, including, without limitation, the receipt of sufficient
Reallocation Consents within the time period set forth above, are not satisfied
on the applicable Reallocation Date (or, to the extent such conditions relate to
an earlier date, such earlier date), Agent shall notify U.S. Borrower Agent in
writing that the requested Reallocation will not be effectuated; provided that
(A) Agent shall in all cases be entitled to rely (without liability) on the
certificate delivered by U.S. Borrower Agent pursuant to Section 2.1.8(a)(xii)
in making its determination as to the satisfaction of the conditions set forth
in Section 2.1.8(a)(vi) and (x) and (B) if the proposed Reallocation cannot be
effected because sufficient Reallocation Consents were not received, then U.S.
Borrower Agent may elect to consummate such Reallocation in the lesser amount of
the Reallocation Consents that were received. On each Reallocation Date, Agent
shall notify the Lenders and U.S. Borrower Agent, on or before 3:00 p.m. by
facsimile, e-mail or other electronic means, of the occurrence of the
Reallocation to be effected on such Reallocation Date, the amount of the Loans
held by each such Lender (or an Affiliate thereof) as a result thereof and the
amount of the Borrower Group Commitments of each such Lender as a result
thereof. To the extent necessary where a Lender in one Borrower Group and its
separate affiliate that is a Lender in the other Borrower Group are
participating in a Reallocation, the Reallocation among such Persons shall be
deemed to have been consummated pursuant to an Assignment and Acceptance. The
respective Pro Rata shares of the Lenders shall thereafter, to the extent
applicable, be determined based on such reallocated amounts (subject to any
subsequent changes thereto), and Agent and the affected Lenders shall make such
adjustments as Agent shall deem reasonably necessary so that the outstanding
Loans and LC Obligations of each Lender equals its Pro Rata share thereof after
giving effect to the Reallocation.

2.1.9 Booking of Loans. Each Foreign Lender may, at its option, make any Foreign
Loan available to any Foreign Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided, that (a) any exercise
of such option shall not affect the obligation of such Foreign Borrower to repay
such Loan in accordance with the terms of this Agreement and (b) for the
avoidance of doubt, any such advance shall constitute a Foreign Loan and
Obligations entitled to the benefits of the Loan Documents and the Collateral.
Each U.S. Lender may, at its option, make any U.S. Loan denominated in Euros
available to any U.S. Borrower by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided, that (i) any exercise of
such option shall not affect the obligation of such U.S. Borrower to repay such
Loan in accordance with the terms of this Agreement and (ii) for the avoidance
of doubt, any such advance shall constitute a U.S. Loan and Obligations entitled
to the benefits of the Loan Documents and the Collateral.

 

67



--------------------------------------------------------------------------------

2.2 U.S. Letter of Credit Facility.

2.2.1 Issuance of U.S. Letters of Credit. U.S. Issuing Bank shall issue U.S.
Letters of Credit for the account of any U.S. Domiciled Obligor or its
Subsidiaries (provided that each U.S. Domiciled Obligor agrees that it is
jointly and severally liable with respect to, and guarantees payment under
Section 5.10.1 with respect to, any U.S. Letter of Credit issued for the account
of a Subsidiary that is not a U.S. Domiciled Obligor) from time to time until 30
days prior to the Maturity Date (or until the U.S. Revolver Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:

(a) Each U.S. Borrower acknowledges that U.S. Issuing Bank’s issuance of any
U.S. Letter of Credit is conditioned upon U.S. Issuing Bank’s receipt of a U.S.
LC Application with respect to the requested U.S. Letter of Credit, as well as
such other instruments and agreements as U.S. Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. U.S.
Issuing Bank shall have no obligation to issue any U.S. Letter of Credit unless
(i) Agent and U.S. Issuing Bank receive a U.S. LC Request and U.S. LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each U.S. LC Condition is satisfied; and (iii) if a Defaulting
Lender that is a U.S. Lender exists, such Lender or U.S. Borrowers have entered
into arrangements satisfactory to Agent and U.S. Issuing Bank to eliminate any
Fronting Exposure associated with such U.S. Lender. If, in sufficient time to
act, U.S. Issuing Bank receives written notice from Agent or Required Borrower
Group Lenders that a U.S. LC Condition has not been satisfied, U.S. Issuing Bank
shall not issue the requested U.S. Letter of Credit. Prior to receipt of any
such notice, U.S. Issuing Bank shall not be deemed to have knowledge of any
failure of U.S. LC Conditions. All Existing U.S. Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(b) U.S. Letters of Credit may be requested by a U.S. Borrower or U.S. Borrower
Agent to support obligations of the Parent and its Subsidiaries incurred in the
Ordinary Course of Business, or as otherwise approved by Agent. Increase,
renewal or extension of a U.S. Letter of Credit shall be treated as issuance of
a new U.S. Letter of Credit, except that U.S. Issuing Bank may require a new
U.S. LC Application in its discretion.

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, U.S. Issuing Bank or any U.S. Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and an Obligor; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any

 

68



--------------------------------------------------------------------------------

U.S. Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of U.S. Issuing Bank, Agent or any U.S. Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of U.S. Issuing Bank under the Loan Documents shall be cumulative. U.S.
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims are discharged with proceeds of any U.S. Letter of
Credit issued by U.S. Issuing Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, U.S. Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by U.S.
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. U.S. Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. U.S. Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to U.S. Letters of Credit or U.S. LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.2.2 U.S. Letters of Credit Reimbursement; U.S. Letters of Credit
Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit, the U.S. Borrowers shall pay to U.S. Issuing Bank, within one Business
Day of receipt of notice of such drawing (“U.S. Reimbursement Date”), the amount
paid by U.S. Issuing Bank under such U.S. Letter of Credit, together with
interest at the interest rate for U.S. Base Rate Loans from the draw date until
payment by U.S. Borrowers. The obligation of U.S. Borrowers to reimburse U.S.
Issuing Bank for any payment made under a U.S. Letter of Credit issued by U.S.
Issuing Bank shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers or Obligors may have at any
time against the beneficiary. Whether or not U.S. Borrower Agent submits a
Notice of U.S. Borrowing, U.S. Borrowers shall be deemed to have requested a
Borrowing of U.S. Base Rate Loans in an amount necessary to pay all amounts due
to a U.S. Issuing Bank on any U.S. Reimbursement Date and each U.S. Lender shall
fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.

(b) Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from U.S. Issuing Bank,
without recourse or warranty, an undivided Pro Rata participation in all U.S. LC
Obligations relating to the U.S. Letter of Credit outstanding from time to time.
U.S. Issuing Bank will issue any U.S. Letters of Credit in reliance upon this
participation. If U.S. Borrowers do not make a payment to U.S. Issuing Bank when
due hereunder, Agent shall promptly notify the U.S. Lenders and each U.S. Lender
shall within one Business Day after such notice pay to Agent in Dollars, for the
benefit of U.S. Issuing Bank, the U.S. Lender’s Pro Rata share of such payment.
Upon request by a U.S. Lender, U.S. Issuing Bank shall provide copies of any
U.S. Letters of Credit and U.S. LC Documents in its possession at such time.

 

69



--------------------------------------------------------------------------------

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a U.S. Letter of Credit having
been determined to be forged, fraudulent, noncompliant, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; any waiver by U.S. Issuing Bank of a requirement that exists for its
protection (and not a U.S. Borrower’s protection) or that does not materially
prejudice a U.S. Borrower; any honor of an electronic demand for payment even if
a draft is required; any payment of an item presented after a U.S. Letter of
Credit’s expiration date if authorized by the UCC or applicable customs or
practices; or any setoff or defense that an Obligor may have with respect to any
Obligations. U.S. Issuing Bank assumes no responsibility for any failure or
delay in performance or any breach by any U.S. Borrower or other Person of any
obligations under any U.S. LC Documents. U.S. Issuing Bank makes to U.S. Lenders
no express or implied warranty, representation or guaranty with respect to any
U.S. Letter of Credit, Collateral, U.S. LC Document or any U.S. Domiciled
Obligor. U.S. Issuing Bank shall not be responsible to any U.S. Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any U.S. LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any U.S. Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d) No U.S. Issuing Bank Indemnitee shall be liable to any U.S. Lender or other
Person for any action taken or omitted to be taken in connection with any U.S.
Letter of Credit or U.S. LC Document except as a result of its bad faith, gross
negligence or willful misconduct. U.S. Issuing Bank may refrain from taking any
action with respect to a U.S. Letter of Credit until it receives written
instructions (and in its discretion, appropriate assurances) from the Required
Borrower Group Lenders with respect to the U.S. Borrowers.

2.2.3 U.S. Letters of Credit Cash Collateral. Subject to Section 2.1.5, if at
any time (a) an Event of Default exists, (b) the U.S. Revolver Commitment
Termination Date has occurred, or (c) the Maturity Date is scheduled to occur
within 20 Business Days, then U.S. Borrowers shall, at U.S. Issuing Bank’s or
Agent’s request, Cash Collateralize all outstanding U.S. Letters of Credit. U.S.
Borrowers shall, at U.S. Issuing Bank’s or Agent’s request at any time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, U.S. Lenders may (and shall upon direction of Agent) advance, as U.S.
Loans, the amount of Cash Collateral required (whether or not the U.S. Revolver
Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied; provided, that any such advance may not cause the U.S.
Loans to exceed the U.S. Revolver Commitments (without giving effect to any
termination thereof)).

 

70



--------------------------------------------------------------------------------

2.3 Foreign Letter of Credit Facility.

2.3.1 Issuance of Foreign Letters of Credit. Foreign Issuing Bank shall issue
Foreign Letters of Credit for the account of any Foreign Borrower from time to
time until 30 days prior to the Maturity Date (or until the Foreign Revolver
Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Foreign Borrowers acknowledge that Foreign Issuing Bank’s issuance of any
Foreign Letter of Credit is conditioned upon Foreign Issuing Bank’s receipt of a
Foreign LC Application with respect to the requested Foreign Letter of Credit,
as well as such other instruments and agreements as Foreign Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount. Foreign Issuing Bank shall not have any obligation to issue any Foreign
Letter of Credit unless (i) Agent and Foreign Issuing Bank receive a Foreign LC
Request and Foreign LC Application at least three Business Days prior to the
requested date of issuance; (ii) each Foreign LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a Foreign Lender exists, such Lender or
Foreign Borrowers have entered into arrangements satisfactory to Agent and
Foreign Issuing Bank to eliminate any Fronting Exposure associated with such
Foreign Lender. If, in sufficient time to act, Foreign Issuing Bank receives
written notice from Agent or Required Borrower Group Lenders that a Foreign LC
Condition has not been satisfied, Foreign Issuing Bank shall not issue the
requested Foreign Letter of Credit. Prior to receipt of any such notice, Foreign
Issuing Bank shall not be deemed to have knowledge of any failure of Foreign LC
Conditions. All Existing Foreign Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(b) Foreign Letters of Credit may be requested by Foreign Borrower Agent to
support obligations of Foreign Domiciled Obligors incurred in the Ordinary
Course of Business, or as otherwise approved by Agent. Increase, renewal or
extension of a Foreign Letter of Credit shall be treated as issuance of a new
Foreign Letter of Credit, except that Foreign Issuing Bank may require a new
Foreign LC Application in its discretion.

(c) Foreign Borrowers assume all risks of the acts, omissions or misuses of any
Foreign Letter of Credit by the beneficiary. In connection with issuance of any
Foreign Letter of Credit, none of Agent, Foreign Issuing Bank or any Foreign
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Foreign Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and an Obligor; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Foreign Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Foreign Issuing Bank, Agent or any Foreign
Lender, including any act or

 

71



--------------------------------------------------------------------------------

omission of a Governmental Authority. The rights and remedies of Foreign Issuing
Bank under the Loan Documents shall be cumulative. Foreign Issuing Bank shall be
fully subrogated to the rights and remedies of each beneficiary whose claims are
discharged with proceeds of any Foreign Letter of Credit issued by Foreign
Issuing Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Foreign Letters of Credit or Foreign LC Documents, Foreign
Issuing Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by Foreign Issuing Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Foreign Issuing Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Foreign Issuing Bank may employ agents
and attorneys-in-fact in connection with any matter relating to Foreign Letters
of Credit or Foreign LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

2.3.2 Foreign Letters of Credit Reimbursement; Foreign Letters of Credit
Participations.

(a) If Foreign Issuing Bank honors any request for payment under a Foreign
Letter of Credit, Foreign Borrowers shall pay to Foreign Issuing Bank, within
one Business Day of receipt of notice of such drawing (“Foreign Reimbursement
Date”), the amount paid by Foreign Issuing Bank under such Foreign Letter of
Credit, together with interest at the interest rate for Foreign Base Rate Loans,
in each case, from the draw date until payment by Foreign Borrower. The
obligation of Foreign Borrowers to reimburse Foreign Issuing Bank for any
payment made under a Foreign Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Foreign Letter of Credit or the existence
of any claim, setoff, defense or other right that any Foreign Domiciled Obligor
or any other Obligor may have at any time against the beneficiary. Whether or
not Foreign Borrower Agent submits a Notice of Foreign Borrowing, Foreign
Borrowers shall be deemed to have requested a Borrowing of Foreign Base Rate
Loans, as applicable, in an amount necessary to pay all amounts due to Foreign
Issuing Bank in the currency in which the underlying Foreign Letter of Credit
was issued on any Foreign Reimbursement Date and each Foreign Lender shall fund
its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.

(b) Upon issuance of a Foreign Letter of Credit, each Foreign Lender shall be
deemed to have irrevocably and unconditionally purchased from Foreign Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
Foreign LC Obligations relating to the Foreign Letter of Credit outstanding from
time to time. Foreign Issuing Bank will issue any Foreign Letters of Credit in
reliance upon this participation. If Foreign Borrowers do not make a payment to
Foreign Issuing Bank when due hereunder, Agent shall promptly notify the Foreign
Lenders and each Foreign Lender shall within one Business Day after such notice
pay to Agent, for the benefit of Foreign Issuing Bank, the Foreign Lender’s Pro
Rata share of such payment. Upon request by a Foreign Lender, Foreign Issuing
Bank shall provide copies of Foreign Letters of Credit and Foreign LC Documents
in its possession at such time.

 

72



--------------------------------------------------------------------------------

(c) The obligation of each Foreign Lender to make payments to Agent for the
account of Foreign Issuing Bank in connection with Foreign Issuing Bank’s
payment under a Foreign Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Foreign Letter of Credit having been determined to be forged, fraudulent,
noncompliant, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; any waiver by Foreign Issuing Bank of
a requirement that exists for its protection (and not Foreign Borrowers’
protection) or that does not materially prejudice Foreign Borrowers; any honor
of an electronic demand for payment even if a draft is required; any payment of
an item presented after a Foreign Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Foreign
Issuing Bank assumes no responsibility for any failure or delay in performance
or any breach by Foreign Borrowers or other Person of any obligations under any
Foreign LC Documents. Foreign Issuing Bank makes to Foreign Lenders no express
or implied warranty, representation or guaranty with respect to any Foreign
Letter of Credit, Collateral, Foreign LC Document or Obligor. Foreign Issuing
Bank shall not be responsible to any Foreign Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any Foreign
LC Documents; the validity, genuineness, enforceability, collectability, value
or sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Foreign Issuing Bank Indemnitee shall be liable to any Foreign Lender or
other Person for any action taken or omitted to be taken in connection with any
Foreign Letter of Credit or Foreign LC Document except as a result of its gross
negligence or willful misconduct. Foreign Issuing Bank may refrain from taking
any action with respect to a Foreign Letter of Credit until it receives written
instructions (and in its discretion, appropriate assurances) from the Required
Borrower Group Lenders with respect to the Foreign Borrowers.

2.3.3 Foreign Letters of Credit Cash Collateral. Subject to Section 2.1.5, if at
any time (a) an Event of Default exists, (b) the Foreign Revolver Commitment
Termination Date has occurred, or (c) the Maturity Date is scheduled to occur
within 20 Business Days, then Foreign Borrowers shall, at Foreign Issuing Bank’s
or Agent’s request, Cash Collateralize all outstanding Foreign Letters of
Credit. Foreign Borrowers shall, at Foreign Issuing Bank’s or Agent’s request at
any time, Cash Collateralize the Fronting Exposure of any Defaulting Lender that
is a Foreign Lender. If Foreign Borrowers fail to provide any Cash Collateral as
required hereunder, Foreign Lenders may (and shall upon direction of Agent)
advance, as Foreign Loans, the amount of Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied; provided, that any such advance may not cause the
Foreign Loans to exceed the Foreign Revolver Commitments (without giving effect
to any termination thereof)).

 

73



--------------------------------------------------------------------------------

2.4 Resignation of Issuing Bank. Any Issuing Bank may resign at any time upon
notice to Agent and the applicable Borrower Agent. From the effective date of
such resignation, such Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and other obligations of an Issuing Bank hereunder relating to
any Letter of Credit issued by it prior to such date. Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to the applicable Borrower Agent.

2.5 Interest Rate Fluctuations. If as a result of fluctuations in exchange rates
or otherwise the Foreign LC Obligations exceed the Foreign Letter of Credit
Sublimit, Foreign Borrowers shall Cash Collateralize the Foreign Letters of
Credit to the extent necessary to eliminate such excess amount within three
Business Days following demand by Agent.

 

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Foreign Base Rate Loan, at the Foreign Base Rate in effect
from time to time, plus the Applicable Margin; (iv) if an Australian Bank Bill
Rate Loan, at the Australian Bank Bill Rate in effect from time to time, plus
the Applicable Margin; (v) if any other U.S. Facility Obligation (except as
provided in Section 3.2.2(a) but including, to the extent permitted by law,
interest not paid when due), at the U.S. Base Rate in effect from time to time,
plus the Applicable Margin for U.S. Base Rate Loans; and (vi) if any other
Foreign Facility Obligation (except as provided in Section 3.2.2(b) but
including, to the extent permitted by law, interest not paid when due), at the
Foreign Base Rate in effect from time to time, plus the Applicable Margin for
Foreign Base Rate Loans. Interest on the Loans shall be payable in the currency
(i.e., Dollars, Euros, Australian Dollars or Sterling, as the case may be) of
the underlying Loan.

(b) During any Event of Default under Section 11.1(a) or 11.1(h), or during any
other Event of Default if Agent or Required Lenders in their discretion so elect
after written notice to Borrowers Agents, the Obligations shall bear interest at
the Default Rate (whether before or after any judgment). Each Borrower
acknowledges that the cost and expense to Agent and Lenders due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by the applicable Borrowers. If a Loan
is repaid on the same day made, one day’s interest shall accrue. Interest
accrued on the Loans shall be due and payable in arrears, (i) for any Base Rate
Loan, on the first day of each month; (ii) for any Australian Bank Bill Rate
Loan or LIBOR Loan, on the last day of its Interest Period; and (iii) on any
date of prepayment, with respect to the principal amount of Loans being prepaid.
In addition, interest accrued on the Foreign Loans shall be due and payable on
the Foreign Revolver

 

74



--------------------------------------------------------------------------------

Commitment Termination Date, and interest accrued on the U.S. Loans shall be due
and payable on the U.S. Revolver Commitment Termination Date. Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) The U.S. Borrower Agent may on any Business Day, subject to delivery of a
Notice of U.S. Conversion/Continuation, elect to convert any portion of the U.S.
Base Rate Loans to, or to continue any U.S. Loan that is a LIBOR Loan at the end
of its Interest Period as a LIBOR Loan. The Foreign Borrower Agent may on any
Business Day, subject to delivery of a Notice of Foreign
Conversion/Continuation, elect to continue any Foreign Loan that is a LIBOR Loan
at the end of its Interest Period as a LIBOR Loan. During any Default or Event
of Default, Agent may (and shall at the direction of Required Borrower Group
Lenders of the applicable Borrower Group) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, the applicable Borrower Agent shall give Agent and in the
case of any such request by Foreign Borrowers, Bank of America (London), a
Notice of Conversion/Continuation, no later than 12:00 p.m. (Local Time) at
least three Business Days before the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall notify each Applicable
Lender thereof. Except as provided for in Section 3.6, each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Borrower Agent shall have failed
to deliver a Notice of Conversion/Continuation, the applicable Borrowers shall
be deemed to have elected to convert such Loans into U.S. Base Rate Loans (if
owing by the U.S. Borrowers in Dollars) or Foreign Base Rate Loans (if owing by
the Foreign Borrowers).

3.1.3 Application of Australian Bank Bill Rate to Outstanding Loans.

(a) The Foreign Borrower Agent may on any Business Day, subject to delivery of a
Notice of Foreign Conversion/Continuation, elect to continue any Australian Bank
Bill Rate Loan at the end of its Interest Period as an Australian Bank Bill Rate
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Borrower Group Lenders of the applicable Borrower Group)
declare that no Loan may be made or continued as an Australian Bank Bill Rate
Loan.

(b) Whenever Foreign Borrowers desire to continue Loans as Australian Bank Bill
Rate Loans, the Foreign Borrower Agent shall give Agent, Bank of America
(Australia) and Bank of America (London), a Notice of Foreign
Conversion/Continuation, no later than 12:00 p.m. (Local Time) at least three
Business Days before the requested continuation date. Promptly after receiving
any such notice, Agent shall notify each Foreign Lender thereof. Except as
provided for in Section 3.6, each Notice of Foreign Conversion/Continuation
shall be irrevocable, and shall specify the amount of Loans to be continued and
the continuation date

 

75



--------------------------------------------------------------------------------

(which shall be a Business Day), and the duration of the Interest Period (which
shall be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any Australian Bank Bill Rate Loans, Foreign
Borrower Agent shall have failed to deliver a Notice of Foreign
Conversion/Continuation, the applicable Foreign Borrowers shall be deemed to
have elected to convert such Loans into Foreign Base Rate Loans.

3.1.4 Interest Periods. In connection with the making, conversion or
continuation of any Australian Bank Bill Rate Loans or LIBOR Loans, the
applicable Borrower Agent, on behalf of the applicable Borrower(s), shall select
an interest period (“Interest Period”) to apply, which interest period shall be
7 (other than for Australian Bank Bill Rate Loans), 30, 60, 90 or, if available
to all Lenders, 180 days; provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, an Australian Bank Bill Rate Loan or a LIBOR Loan, as
applicable, and shall expire on the numerically corresponding day in the
calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Maturity Date (or, if earlier in
the case of any U.S. Loan, the U.S. Revolver Commitment Termination Date, or, if
earlier in the case of any Foreign Loan, the Foreign Revolver Commitment
Termination Date).

3.1.5 Interest Rate Not Ascertainable. If, due to any circumstance affecting the
London interbank market, Agent determines that adequate and fair means do not
exist for ascertaining LIBOR on any applicable date or any Interest Period is
not available on the basis provided herein, then Agent shall immediately notify
Borrower Agents of such determination. Until Agent notifies Borrower Agents that
such circumstance no longer exists, the obligation of Lenders to make affected
LIBOR Loans shall be suspended and no further Loans may be converted into or
continued as such LIBOR Loans (in which case the affected LIBOR Loans of Foreign
Borrowers or affected LIBOR Loans of the U.S. Borrowers denominated in Euros
shall be repaid at the end of the applicable Interest Period). If, due to any
circumstance affecting the Australian market, Agent determines that adequate and
fair means do not exist for ascertaining the Australian Bank Bill Rate on any
applicable date or any Interest Period is not available on the basis provided
herein, then Agent shall immediately notify Foreign Borrower Agent of such
determination. Until Agent notifies Foreign Borrower Agent that such
circumstance no longer exists, the obligation of Foreign Lenders to make
affected Australian Bank Bill Rate Loans shall be suspended and no further Loans
may be converted into or continued as such Australian Bank Bill Rate Loans (in
which case the affected Australian Bank Bill Rate Loans shall be repaid).

 

76



--------------------------------------------------------------------------------

3.2 Fees.

3.2.1 Unused Line Fee.

(a) U.S. Borrowers shall pay to Agent, for the Pro Rata benefit of U.S. Lenders,
a fee equal to the U.S. Unused Line Fee Rate times the amount by which the U.S.
Revolver Commitments exceed the average daily U.S. Revolver Usage during any
month. Such fee shall be payable in arrears, on the first day of each month and
on the U.S. Revolver Commitment Termination Date.

(b) Foreign Borrowers shall pay to Agent, for the Pro Rata benefit of Foreign
Lenders, a fee equal to the Foreign Unused Line Fee Rate times the amount by
which the Foreign Revolver Commitments exceed the average daily Foreign Revolver
Usage during any month. Such fee shall be payable in arrears, on the first day
of each month and on the Foreign Revolver Commitment Termination Date.

3.2.2 LC Facility Fees.

(a) U.S. Borrowers shall pay (i) to Agent, for the Pro Rata benefit of U.S.
Lenders, a fee equal to the Applicable Margin in effect for LIBOR Loans times
the average daily Stated Amount of U.S. Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (ii) to each U.S.
Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum on
the Stated Amount of each U.S. Letter of Credit issued by such U.S. Issuing
Bank, which fee shall be payable monthly in arrears, on the first day of each
month; and (iii) to each U.S. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.S. Letters of Credit issued by such
U.S. Issuing Bank, which charges shall be paid as and when incurred. If during
an Event of Default the Default Rate applies to U.S. Loans, the fee payable
under clause (i) shall be increased by 2% per annum.

(b) Foreign Borrowers shall pay (i) to Agent, for the Pro Rata benefit of
Foreign Lenders, a fee equal to the Applicable Margin in effect for LIBOR Loans
times the average daily Stated Amount of Foreign Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (ii) to
Foreign Issuing Bank, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each Foreign Letter of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; and (iii) to Foreign
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Foreign Letters of Credit, which charges shall be paid as and
when incurred. If during an Event of Default the Default Rate applies to Foreign
Loans, the fee payable under clause (i) shall be increased by 2% per annum.

3.2.3 Fee Letter. Borrowers shall pay all fees set forth in the Fee Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, provided that in the case
of interest on Loans computed by reference to the U.S. Base Rate at times when
the U.S. Base Rate is based on the Prime Rate, interest will be determined on
the basis of a year of 365 days (or 366 days in a leap year) and

 

77



--------------------------------------------------------------------------------

provided further that in the case of interest on Foreign Loans funded in
Sterling, interest will be determined on the basis of a year of 365 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to a Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.

3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent and Security Trustee
for all reasonable legal, accounting, appraisal, consulting, and other fees,
costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.1(b), each inspection, audit or appraisal with respect to
any Obligor or Collateral, whether prepared by Agent’s personnel or a third
party. If, for any reason (including inaccurate reporting in any Borrower
Materials), it is determined that a higher Applicable Margin should have applied
to a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall immediately pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by Borrowers under this Section shall be due
on demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Australian Bank Bill Rate Loans or LIBOR Loans, or to determine or charge
interest rates based upon the Australian Bank Bill Rate or LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits, in the London interbank
market or Australian Dollars, then, on notice thereof by such Lender to Agent,
any obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans or to make or continue Australian Bank Bill Rate Loans
shall be suspended until such Lender notifies Agent that the circumstances
giving rise to such determination no longer exist. Upon delivery of such notice,
(a) U.S. Borrowers shall, in the case of all U.S. Loans bearing interest based
on LIBOR and denominated in Dollars, prepay or, if applicable, convert all such
LIBOR Loans of such Lender to U.S. Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans, (b) U.S. Borrowers shall, in the case of
all U.S. Loans bearing interest based on LIBOR and denominated in Euros, prepay
all such LIBOR Loans either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans, (c) Foreign Borrowers shall,

 

78



--------------------------------------------------------------------------------

in the case of all Foreign Loans bearing interest based on LIBOR, prepay all
such LIBOR Loans either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (d) Foreign Borrowers shall, in the case of all Australian Bank Bill
Rate Loans, prepay all such Australian Bank Bill Rate Loans either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Australian Bank Bill Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Australian Bank Bill Rate
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.6 Inability to Determine Rates. Agent will promptly notify Borrower Agents and
Lenders if, in connection with a Borrowing of, conversion to or continuation of
a LIBOR Loan or an Australian Bank Bill Rate Loan, (a) Agent determines that
(i) deposits are not being offered to (A) with respect to LIBOR, banks in the
London interbank market for the applicable Loan amount or Interest Period or
(B) with respect to the Australian Bank Bill Rate, Persons in Australia for the
applicable Loan amount or Interest Period, or (ii) adequate and reasonable means
do not exist for determining the Australian Bank Bill Rate or LIBOR for the
applicable Interest Period; or (b) Required Lenders determine for any reason
that the Australian Bank Bill Rate or LIBOR for the applicable Interest Period
does not adequately and fairly reflect the cost to Lenders of funding the Loan.
Thereafter, the obligation of Lenders to make or maintain Australian Bank Bill
Rate Loans or LIBOR Loans, as applicable, shall be suspended to the extent of
the affected Loan or Interest Period until Agent (upon instruction by Required
Lenders) revokes the notice. Upon receipt of such notice, (a) U.S. Borrower
Agent may revoke any pending request for a Borrowing, conversion or continuation
of a U.S. Loan bearing interest based on LIBOR and denominated in Dollars or,
failing that, will be deemed to have submitted a request for a U.S. Base Rate
Loan, (b) U.S. Borrower Agent shall revoke any pending request for a Borrowing,
conversion or continuation of a U.S. Loan bearing interest based on LIBOR and
denominated in Euros and (c) Foreign Borrower Agent shall revoke any pending
request for a Borrowing, conversion or continuation of a Foreign Loan bearing
interest based on the Australian Bank Bill Rate or LIBOR, as applicable.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement that is already reflected in the
Australian Bank Bill Rate or LIBOR) or Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, including,
for the avoidance of doubt, Taxes indemnified pursuant to Sections 5.8.7, 5.8.8
and 5.8.9, (ii) Taxes described in clauses (b), (c) or (d) of the definition of
Excluded Taxes, (iii) Connection Income Taxes or (iv) with respect to the
Foreign Loans, any Taxes explicitly excluded from the gross-up or indemnity
provisions of Sections 5.8.7, 5.8.8 and 5.8.9) with respect to any Loan, Letter
of Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense (other than Taxes) affecting any Loan, Letter of Credit,
participation in LC Obligations, Commitment or Loan Document;

 

79



--------------------------------------------------------------------------------

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, the Borrower Group to which such Lender
or Issuing Bank has a Commitment will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or holding company’s capital as
a consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time the Borrower Group to which
such Lender or Issuing Bank has a Commitment shall pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or its
holding company for the reduction suffered.

3.7.3 Additional Reserve Costs.

(a) If any Lender is required by the Federal Reserve System or other authority
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits, Borrowers shall pay additional
interest to such Lender on each LIBOR Loan equal to the costs of such reserves
allocated to the Loan by the Lender (as determined by it in good faith, which
determination shall be conclusive). The additional interest shall be due and
payable on each interest payment date for the Loan; provided, however, that if
the Lender notifies Borrowers (with a copy to Agent) of the additional interest
less than 10 days prior to the interest payment date, then the additional
interest shall be payable 10 days after Borrowers’ receipt of the notice. If and
so long as any Lender is required by the Bank of England, the European Central
Bank or the Financial Conduct Authority or any other monetary or other authority
of the UK to make special deposits, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s LIBOR Loans, such Lender may
require the Borrower in respect of such Loans to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such Loan
at a rate per annum equal to the Mandatory Costs Rate calculated in accordance
with the formula and in the manner set forth in Schedule 3.7.

(b) Any additional cost owed pursuant to Section 3.7.3(a) above shall be payable
to the Agent by the applicable Borrower for the account of such Lender on each
date on which interest is payable for such Loan.

3.7.4 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but Borrowers of a Borrower
Group shall not be required to compensate a Lender to such Borrower Group or
Issuing Bank for any increased costs or reductions suffered more than nine
months (plus any period of retroactivity of the Change in Law giving rise to the
demand) prior to the date that the Lender or Issuing Bank notifies a Borrower
Agent of the Change in Law giving rise to such increased costs or reductions and
of such Lender’s or Issuing Bank’s intention to claim compensation therefor.

 

80



--------------------------------------------------------------------------------

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.8, then at the request of the applicable Borrower Agent, such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful. Borrowers of the affected Borrower Group
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

3.9 Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, an Australian Bank Bill Rate Loan or a LIBOR Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Australian Bank Bill Rate Loan or a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay an
Australian Bank Bill Rate Loan or a LIBOR Loan when required hereunder, or (d) a
Lender (other than a Defaulting Lender) is required to assign an Australian Bank
Bill Rate Loan or a LIBOR Loan prior to the end of its Interest Period pursuant
to Section 13.4, then Borrowers within the applicable Borrower Group shall pay
to Agent its customary administrative charge and to each Lender all resulting
losses and expenses, including loss of anticipated profits and any loss, expense
or fee arising from redeployment of funds or termination of match funding. For
purposes of calculating amounts payable under this Section, each Lender shall be
deemed to have funded an Australian Bank Bill Rate Loan or a LIBOR Loan, as
applicable, by a matching deposit or other borrowing in the applicable market
for a comparable amount and period, whether or not the Loan was in fact so
funded.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“Maximum Rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to

 

81



--------------------------------------------------------------------------------

such Borrower Group. In determining whether the interest contracted for, charged
or received by Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notice of Borrowing.

(a) U.S. Loans. Whenever any U.S. Borrower desires funding of a Borrowing of
U.S. Loans, U.S. Borrower Agent shall give Agent a Notice of U.S. Borrowing.
Such notice must be received by Agent by 12:00 p.m. (Local Time) (i) on the
requested funding date, in the case of U.S. Base Rate Loans and (ii) at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after such time shall be deemed received on the next
Business Day. Each Notice of U.S. Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a U.S. Base
Rate Loan, in the case of a Borrowing by a U.S. Borrower in Dollars, or a LIBOR
Loan, (D) in the case of a LIBOR Loan, the applicable Interest Period (which
shall be deemed to be 30 days if not specified), and (E) whether such Loan is to
be denominated in Dollars or Euros (which in the case of Euros must be approved
by all U.S. Lenders). Borrowings by the U.S. Borrowers in currencies other than
Dollars shall only be available on a LIBOR basis.

(b) Foreign Loans. Whenever any Foreign Borrower desires funding of a Borrowing
of Foreign Loans, the Foreign Borrower Agent shall give Agent a Notice of
Foreign Borrowing. Such notice must be received by Agent and Bank of America
(London) and, with respect to any Australian Loan, Bank of America (Australia),
by 11:00 a.m. (Local Time) (i) on the requested funding date, in the case of
Foreign Base Rate Loans (other than any Foreign Base Rate Loans that are
Australian Loans), (ii) at least one Business Day prior to the requested funding
date, in the case of any Foreign Base Rate Loans that are Australian Loans, and
(iii) at least three Business Days prior to the requested funding date, in the
case of Australian Bank Bill Rate Loans and LIBOR Loans. Notices received after
such time shall be deemed received on the next Business Day. Each Notice of
Foreign Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as a Foreign Base Rate Loan, an
Australian Bank Bill Rate Loan or a LIBOR Loan, (D) in the case of Australian
Bank Bill Rate Loans and LIBOR Loans, the applicable Interest Period (which
shall be deemed to be 30 days if not specified), (E) the name of the relevant
Foreign Borrower and (F) whether such Loan is to be denominated in Dollars,
Euros, Australian Dollars or Sterling.

(c) Unless payment is otherwise timely made by the Borrowers within a Borrower
Group, the becoming due of any Obligations of the Borrower Group to which such
Borrower belongs (whether principal, interest, fees or other charges, including
Extraordinary

 

82



--------------------------------------------------------------------------------

Expenses, Foreign LC Obligations, U.S. LC Obligations, Cash Collateral and
Secured Bank Product Obligations) shall be deemed to be a request for a Loan by
the related Borrower Group on the due date, in the amount due and shall bear
interest at the per annum rate applicable hereunder to U.S. Base Rate Loans, in
the case of such Obligations owing by any U.S. Domiciled Obligor, or to Foreign
Base Rate Loans, in the case of such Obligations owing by a Foreign Domiciled
Obligor. The proceeds of such Loan shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such amount
against any operating, investment or other account of a Borrower within the
applicable Borrower Group maintained with Agent or any of its Affiliates.

(d) If a Borrower within a Borrower Group maintains a disbursement account with
Agent or any of its Affiliates, then presentation for payment in the account of
a Payment Item when there are insufficient funds to cover it shall be deemed to
be a request for a Base Rate Loan by such Borrower Group on the presentation
date, in the amount of the Payment Item. Proceeds of the Loan may be disbursed
directly to the disbursement account.

4.1.2 Fundings by Lenders. Each Applicable Lender shall timely honor its
Borrower Group Commitment by funding its Pro Rata share of each Borrowing of
Loans under such Borrower Group Commitment that is properly requested hereunder.
Except for Borrowings to be made as Swingline Loans, Agent shall endeavor to
notify the Applicable Lenders of each Notice of Borrowing (or deemed request for
a Borrowing) by (a) 1:00 p.m. (Local Time) on the proposed funding date for a
U.S. Base Rate Loan, (b) 1:00 p.m. (Local Time) at least two Business Days
before a proposed funding date for a Foreign Base Rate Loan, or (c) 3:00 p.m.
(Local Time) at least three Business Days before a proposed funding of an
Australian Bank Bill Rate Loan or a LIBOR Loan. Each Applicable Lender shall
fund its Pro Rata share of a Borrowing to the account specified by Agent in
immediately available funds not later than 3:00 p.m. (Local Time) on the
requested funding date, unless Agent’s notice is received after the times
provided above, in which case each Applicable Lender shall fund its Pro Rata
share by 11:00 a.m. (Local Time) on the next Business Day. Subject to its
receipt of such amounts from the Applicable Lenders, Agent shall disburse the
Borrowing proceeds as directed by the applicable Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from an
Applicable Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Applicable Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the Borrower or Borrowers within such Borrower Group. If
an Applicable Lender’s share of a Borrowing or of a settlement under
Section 4.1.3(b) is not received by Agent, then the Borrower or Borrowers within
the Borrower Group agree to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.

4.1.3 Swingline Loans; Settlement.

(a) (i) To fulfill any request for a Foreign Base Rate Loan hereunder, Foreign
Swingline Lender may in its discretion advance Foreign Swingline Loans to the
requesting Foreign Borrower up to an aggregate outstanding amount not to exceed
the Foreign Swingline Sublimit and (ii) to fulfill any request for a U.S. Base
Rate Loan hereunder, U.S. Swingline Lender may in its discretion advance U.S.
Swingline Loans to the requesting U.S. Borrower up

 

83



--------------------------------------------------------------------------------

to an aggregate outstanding amount not to exceed the U.S. Swingline Sublimit.
Swingline Loans shall constitute Loans for all purposes, except that payments
thereon shall be made to Swingline Lender, for its own account until Applicable
Lenders have funded their participations therein as provided below.

(b) Settlement of (i) Foreign Loans, including Foreign Swingline Loans, among
the Foreign Lenders and Agent shall take place on a date determined from time to
time by Agent (but at least twice per month), and (ii) U.S. Loans, including
U.S. Swingline Loans, among the U.S. Lenders and Agent shall take place on a
date determined from time to time by Agent (but at least weekly), in each case,
on a Pro Rata basis in accordance with the Settlement Report delivered by Agent
to the Applicable Lenders. Agent shall endeavor to notify the U.S. Lenders of
each settlement date for U.S. Swingline Loans by 1:00 p.m. (Local Time) on the
proposed settlement date. Agent shall endeavor to notify the Foreign Lenders of
each settlement date for Foreign Swingline Loans by 1:00 p.m. (Local Time) at
least two Business Days prior to the proposed settlement date. Each Applicable
Lender shall fund its Pro Rata share of the settlement to the account specified
by Agent in immediately available funds not later than 3:00 p.m. (Local Time) on
the proposed settlement date, unless Agent’s notice is received after the time
provided above, in which case each Applicable Lender shall fund its Pro Rata
share by 11:00 a.m. (Local Time) on the next Business Day. Borrowers authorize
Agent to settle Swingline Loans into Base Rate Loans. Between settlement dates,
Agent may in its discretion apply payments on Loans to Swingline Loans,
regardless of any designation by any Borrower Agent or any Borrower or any
provision herein to the contrary. Each Applicable Lender hereby purchases,
without recourse or warranty, an undivided Pro Rata participation in all U.S.
Swingline Loans or Foreign Swingline Loans, as applicable, outstanding from time
to time until settled. If a Swingline Loan cannot be settled among Applicable
Lenders, whether due to an Obligor’s Insolvency Proceeding or for any other
reason, each Applicable Lender shall pay the amount of its participation in the
U.S. Swingline Loan or Foreign Swingline Loan, as applicable, to Agent, in
immediately available funds, within one Business Day after Agent’s request
therefor. Lenders’ obligations to make settlements and to fund participations
are absolute, irrevocable and unconditional, without offset, counterclaim or
other defense, and whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied.

4.1.4 Notices. Borrowers may request, convert or continue Loans, select interest
rates and transfer funds based on instructions delivered by the applicable
Borrower Agent to Agent via e-mail, telecopy or other electronic means approved
by Agent. Borrower Agents shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, if
applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of instructions delivered
via e-mail, telecopy or other electronic means approved by Agent from a person
believed in good faith by Agent or any Lender to be a person authorized to give
such instructions on Borrower’s behalf.

 

84



--------------------------------------------------------------------------------

4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of such shares. A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document, except
as provided in Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Agent shall be paid all fees
attributable to LC Obligations that are not reallocated.

4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrower Agents,
Agent and each Issuing Bank may agree in writing that a Lender has ceased to be
a Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated Australian Bank
Bill Rate Loans and LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Agent and each Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform obligations
hereunder shall not relieve any other Lender of its obligations under any Loan
Document, and no Lender shall be responsible for default by another Lender.

4.3 Number and Amount of Australian Bank Bill Rate Loans and LIBOR Loans;
Determination of Rate. Each Borrowing of Australian Bank Bill Rate Loans and
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $100,000 in excess thereof. No more than six (6) Borrowings of
LIBOR Loans may be outstanding to the U.S. Borrowers at any time. No more than
six (6) Borrowings of Australian Bank Bill Rate Loans and LIBOR Loans in the
aggregate may be outstanding to the Foreign Borrowers at any time. All
Australian Bank Bill Rate Loans or LIBOR Loans to a Borrower Group having the
same length and beginning date of their Interest Periods and the same currency
shall be aggregated together and considered one Borrowing for this purpose, and
such Loans shall be allocated among the Applicable Lenders on a Pro Rata basis.
Upon determining the Australian Bank Bill Rate or LIBOR for any Interest Period
requested by Borrowers within a Borrower Group, Agent shall promptly notify the
applicable Borrower Agent thereof electronically.

 

85



--------------------------------------------------------------------------------

4.4 Borrower Agents.

(a) Foreign Borrower Agent. Each Foreign Domiciled Obligor hereby designates HY
UK (“Foreign Borrower Agent”) as its representative and agent for all purposes
under the Loan Documents, including requests for Foreign Loans and Foreign
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrower Materials, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Foreign Issuing
Bank or any Foreign Lender. Foreign Borrower Agent hereby accepts such
appointment. Agent and Foreign Lenders shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Foreign Borrower Agent on behalf of any
Foreign Borrower. Agent and Foreign Lenders may give any notice or communication
with a Foreign Domiciled Obligor hereunder to Foreign Borrower Agent on behalf
of such Foreign Domiciled Obligor. Each of Agent, Foreign Issuing Bank and
Foreign Lenders shall have the right, in its discretion, to deal exclusively
with Foreign Borrower Agent for any or all purposes under the Loan Documents.
Each Foreign Domiciled Obligor agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by Foreign Borrower
Agent shall be binding upon and enforceable against it.

(b) U.S. Borrower Agent. Each U.S. Domiciled Obligor hereby designates the
Parent (“U.S. Borrower Agent”, and together with Foreign Borrower Agent, the
“Borrower Agents” and each, a “Borrower Agent”) as its representative and agent
for all purposes under the Loan Documents, including requests for U.S. Loans and
U.S. Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrower Materials, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, U.S. Issuing Bank
or any U.S. Lender. U.S. Borrower Agent hereby accepts such appointment. Agent
and U.S. Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any notice of borrowing)
delivered by U.S. Borrower Agent on behalf of any U.S. Borrower. Agent and U.S.
Lenders may give any notice or communication with a U.S. Domiciled Obligor
hereunder to U.S. Borrower Agent on behalf of such U.S. Domiciled Obligor. Each
of Agent, U.S. Issuing Bank and U.S. Lenders shall have the right, in its
discretion, to deal exclusively with U.S. Borrower Agent for any or all purposes
under the Loan Documents. Each U.S. Domiciled Obligor agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by U.S. Borrower Agent shall be binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting any guaranty of the Obligations,
the U.S. Facility Obligations owing by each U.S. Domiciled Obligor shall
constitute one general obligation of the U.S. Domiciled Obligors and (unless
otherwise expressly provided in any Loan Document) shall be secured by the
Agent’s Lien upon all Collateral of each U.S. Domiciled Obligor, provided that
Agent, each U.S. Lender and each U.S. Issuing Bank shall be deemed to

 

86



--------------------------------------------------------------------------------

be a creditor of, and the holder of a separate claim against, each U.S.
Domiciled Obligor to the extent of any U.S. Facility Obligations owed by such
U.S. Domiciled Obligor to such Person. The Foreign Facility Obligations owing by
each Foreign Domiciled Obligor shall constitute one general obligation of the
Foreign Domiciled Obligors and (unless otherwise expressly provided in any Loan
Document) shall be secured by the Agent’s and Security Trustee’s Lien upon all
Collateral of each Foreign Domiciled Obligor, provided that Agent, each Foreign
Lender and Foreign Issuing Bank shall be deemed to be a creditor of, and the
holder of a separate claim against, each Foreign Domiciled Obligor to the extent
of any Foreign Facility Obligations owed by such Foreign Domiciled Obligor to
such Person.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products. Until Full
Payment of the Obligations, all undertakings of Obligors contained in the Loan
Documents shall continue, and Agent and Security Trustee shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan Documents.
Agent shall not be required to terminate its Liens unless it receives Cash
Collateral or a written agreement, in each case satisfactory to it, protecting
Agent and Lenders from dishonor or return of any Payment Item previously applied
to the Obligations. Sections 2.2, 2.3, 2.4, 2.5, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8,
5.9, 12, 14.2, this Section, and each indemnity or waiver given by an Obligor or
Lender in any Loan Document, shall survive Full Payment of the Obligations.

 

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any Taxes (subject to Section 5.8), and in immediately
available funds, not later than 12:00 noon (Local Time) on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of an Australian Bank Bill Rate Loan or a LIBOR Loan to a Borrower Group
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9. All payments shall be made in the currency of the underlying
Obligation.

5.2 Repayment of Loans. All Foreign Loans shall be immediately due and payable
in full on the Foreign Revolver Commitment Termination Date, and all U.S. Loans
shall be immediately due and payable in full on the U.S. Revolver Commitment
Termination Date, in each case, unless payment of such Obligations is sooner
required hereunder. Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Australian Bank Bill Rate Loans and LIBOR
Loans, the payment of costs set forth in Section 3.9. Subject to Section 2.1.5,
if an Overadvance exists at any time (whether as a result of exchange rate
fluctuations or otherwise), Borrowers of the Borrower Group owing such
Overadvance shall, on the sooner of Agent’s demand or the first Business Day
after any Borrower of such Borrower Group has knowledge thereof, repay Loans or
Cash Collateralize Letters of Credit in an amount sufficient to reduce Revolver
Usage to the Borrowing Base. If any Asset Disposition (other than Asset
Dispositions permitted under Section 10.2.5(a), (b) or (c)) includes the
disposition of Accounts or Inventory, or, following the PP&E Component
Implementation Date, Equipment or Real Estate, the applicable Borrowers of the
relevant Borrower Group shall apply an amount to repay Loans equal to the
greater of (a) the amount of the Net Proceeds of such Asset Disposition or
(b) the reduction in the Borrowing Base resulting from the disposition.

 

87



--------------------------------------------------------------------------------

5.3 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.4 Marshaling; Payments Set Aside. None of Agent, Security Trustee or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
Agent, Security Trustee, Foreign Issuing Bank, U.S. Issuing Bank or any Lender,
or if Agent, Security Trustee, Foreign Issuing Bank, U.S. Issuing Bank or any
Lender exercises a right of setoff, and any of such payment or setoff is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Agent,
Security Trustee, Foreign Issuing Bank, U.S. Issuing Bank or a Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.5 Application and Allocation of Payments.

5.5.1 Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing by the applicable Borrower making such payment; (c) third, to other
Obligations specified by Borrowers; and (d) fourth, as determined by Agent in
its discretion; provided, however, that payments made by Foreign Borrowers shall
not be applied to any U.S. Facility Obligations (other than the Foreign Facility
Obligations) except to the extent such Foreign Borrower has expressly guaranteed
such U.S. Facility Obligations.

5.5.2 Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary (but subject to Section 4.2.2), during an Event of Default monies
to be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

(a) with respect to monies, payments or Collateral of or from any U.S. Domiciled
Obligor:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent, to the extent owing by any U.S.
Domiciled Obligor;

(ii) second, to all amounts owing to U.S. Swingline Lender on U.S. Swingline
Loans, Agent on U.S. Protective Advances, and Agent on U.S. Loans and
participations that a Defaulting Lender has failed to settle or fund;

(iii) third, to all amounts owing to U.S. Issuing Bank on U.S. LC Obligations;

 

88



--------------------------------------------------------------------------------

(iv) fourth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs or expenses owing to U.S.
Lenders (exclusive of any Foreign Facility Obligations which are guaranteed by
the U.S. Domiciled Obligors);

(v) fifth, to all U.S. Facility Obligations (other than Secured Bank Product
Obligations) constituting interest (exclusive of any Foreign Facility
Obligations which are guaranteed by the U.S. Domiciled Obligors);

(vi) sixth, to Cash Collateralize all U.S. LC Obligations;

(vii) seventh, to all U.S. Loans, and to Qualified Secured Bank Product
Obligations (including Cash Collateralization thereof) owing by the U.S.
Domiciled Obligors (exclusive of any Foreign Facility Obligations which are
guaranteed by the U.S. Domiciled Obligors) up to the amount of the U.S.
Availability Reserves existing therefor;

(viii) eighth, to all interest on FILO Loans owing by U.S. Borrowers to U.S.
Lenders;

(ix) ninth, to all principal on FILO Loans owing by U.S. Borrowers to U.S.
Lenders;

(x) tenth, to all other Secured Bank Product Obligations owing by the U.S.
Domiciled Obligors (exclusive of any Foreign Facility Obligations which are
guaranteed by the U.S. Domiciled Obligors);

(xi) eleventh, to all remaining U.S. Facility Obligations (exclusive of any
Foreign Facility Obligations which are guaranteed by the U.S. Domiciled
Obligors); and

(xii) twelfth, to be applied in accordance with clause (b) below, to the extent
there are insufficient funds for the Full Payment of all Obligations owing by
the Foreign Domiciled Obligors.

(b) with respect to monies, payments or Collateral of or from any Foreign
Domiciled Obligor, together with any allocations pursuant to subclause (xii) of
clause (a) above:

(i) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent, to the extent owing by any Foreign
Domiciled Obligor;

(ii) second, to all amounts owing to Foreign Swingline Lender on Foreign
Swingline Loans, Agent on Foreign Protective Advances, and Agent on Foreign
Loans and participations that a Defaulting Lender has failed to settle or fund;

 

89



--------------------------------------------------------------------------------

(iii) third, to all amounts owing to Foreign Issuing Bank on Foreign LC
Obligations;

(iv) fourth, to all Foreign Facility Obligations (other than Secured Bank
Product Obligations) constituting fees, indemnification, costs or expenses owing
to Foreign Lenders;

(v) fifth, to all Foreign Facility Obligations (other than Secured Bank Product
Obligations) constituting interest;

(vi) sixth, to Cash Collateralize all Foreign LC Obligations;

(vii) seventh, to all Foreign Loans, and to Qualified Secured Bank Product
Obligations (including Cash Collateralization thereof) owing by Foreign
Domiciled Obligors up to the amount of Foreign Availability Reserves existing
therefor;

(viii) eighth, to all interest on FILO Loans owing by Foreign Borrowers to
Foreign Lenders;

(ix) ninth, to all principal on FILO Loans owing by Foreign Borrowers to Foreign
Lenders;

(x) tenth, to all other Secured Bank Product Obligations owing by Foreign
Domiciled Obligors; and

(xi) eleventh, to all remaining Foreign Facility Obligations.

Amounts shall be applied to payment of each category of Obligations set forth
within subsections (a) and (b) above only after Full Payment of amounts payable
from time to time under all preceding categories. If amounts are insufficient to
satisfy a category, they shall be paid ratably among outstanding Obligations in
the category. Monies and proceeds obtained from an Obligor shall not be applied
to its Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category. Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the Secured Bank
Product Provider fails to deliver the calculation within five days following
request, Agent may assume the amount is zero. The allocations set forth in this
Section are solely to determine the rights and priorities among Secured Parties
as among themselves, and any allocation within subsections (a) and (b), and may
be changed by agreement of the affected Secured Parties, without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Obligor, and each Obligor irrevocably waives the right to direct the application
of any payments or Collateral proceeds subject to this Section.

5.5.3 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Secured Party or
other Person to which such amount should have been made shall be to recover the
amount from the Person that actually received it (and, if such amount was
received by a Secured Party, the Secured Party agrees to return it).

 

90



--------------------------------------------------------------------------------

5.6 Dominion Account. The ledger balance in the Dominion Account of (a) each
U.S. Borrower as of the end of a Business Day shall be applied to the U.S.
Facility Obligations at the beginning of the next Business Day during any Cash
Dominion Event, (b) each UK Borrower as of the end of a Business Day may be
applied to the Foreign Facility Obligations at the beginning of the next
Business Day at any time (whether or not a Cash Dominion Event exists) and
(c) each Australian Borrower and each Dutch Borrower as of the end of a Business
Day shall be applied to the Foreign Facility Obligations at the beginning of the
next Business Day during any Cash Dominion Event. If a credit balance results
from such application, it shall not accrue interest in favor of Borrowers and
shall be made available to Borrowers of the applicable Borrower Group as long as
no Default or Event of Default exists.

5.7 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) (including, for the avoidance of doubt, the register
maintained pursuant to Section 13.3.4) evidencing the Debt of Borrowers within
each Borrower Group hereunder. Any failure of Agent to record anything in a loan
account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Entries made in a
loan account shall constitute presumptive evidence of the information contained
therein. If any information contained in a loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by the applicable withholding agent in its reasonable
discretion) requires the deduction or withholding of any Tax from any such
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding based on information and
documentation provided pursuant to Section 5.9.

(b) If a withholding agent is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then
(i) the applicable withholding agent shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (ii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.

(c) If a withholding agent is required by any Applicable Law other than the Code
to withhold or deduct Taxes from any payment, then (i) the applicable
withholding agent, to the extent required by Applicable Law, shall timely pay
the full amount to be withheld or

 

91



--------------------------------------------------------------------------------

deducted to the relevant Governmental Authority, and (ii) to the extent the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

5.8.2 Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.

5.8.3 Tax Indemnification.

(a) Each U.S. Domiciled Obligor shall indemnify and hold harmless, on a joint
and several basis, each Recipient against any Indemnified Taxes (including those
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by a Recipient or required to be withheld or deducted from a
payment to a Recipient, and any penalties, interest and reasonable expenses
(other than any penalties and interest incurred as a result of the gross
negligence or willful misconduct of such Recipient) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each U.S. Domiciled
Obligor shall make payment within 10 days after demand for any amount or
liability payable under this Section. A certificate as to the amount of such
payment or liability delivered to the U.S. Borrower Agent by an Applicable
Lender or an Issuing Bank (with a copy to Agent), or by Agent on its own behalf
or on behalf of any Recipient, shall be conclusive absent manifest error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender and Issuing Bank shall make payment within 10 days after demand for
any amount or liability payable under this Section. A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Bank by
Agent shall be conclusive absent manifest error.

5.8.4 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.

5.8.5 Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or

 

92



--------------------------------------------------------------------------------

Issuing Bank, nor have any obligation to pay to any Lender or Issuing Bank, any
refund of Taxes withheld or deducted from funds paid for the account of a Lender
or Issuing Bank. If a Recipient determines in its sole discretion exercised in
good faith that it has received a refund of any Taxes as to which it has been
indemnified by Borrowers or with respect to which a Borrower has paid additional
amounts pursuant to this Section, it shall pay Borrowers an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Borrowers with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers pursuant to
this Section 5.8.5 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient if the Recipient is required
to repay such refund to the Governmental Authority. Notwithstanding anything in
this Section 5.8.5 to the contrary, no Recipient shall be required to pay any
amount to Borrowers if such payment would place the Recipient in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.

5.8.6 Survival. Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.

5.8.7 Dutch Tax Matters. Instead of Sections 5.8.3 and 5.8.5, and in addition to
Sections 5.8.1 and 5.8.2, the provisions of this Section 5.8.7 shall apply to
any advance under any Loan Document to any Dutch Borrower or any other Borrower
that is required to make a Tax Deduction in accordance with the relevant
provisions of Dutch law (each a “Relevant Borrower” for the purposes of this
Section 5.8.7).

(a) Tax Indemnity.

(i) The Relevant Borrowers shall (within ten Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (a)(i) above shall not apply:

(A) if such Taxes are Excluded Taxes (other than U.S. federal withholding Taxes
imposed pursuant to FATCA) or Dutch withholding taxes imposed on amounts payable
to or for the account of a Lender with respect to its interest in a Loan or
Commitment pursuant to a law in effect when the Lender acquires such interest
(except pursuant to an assignment request by Borrower

 

93



--------------------------------------------------------------------------------

Agent under Section 13.4) or changes its Lending Office, unless the Taxes were
payable to its assignor immediately prior to such assignment or the Lender
immediately prior to its change in Lending Office; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 5.8.1.

(iii) A Lender making, or intending to make a claim under Section 5.8.7(a)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.7(a), notify Agent.

(b) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained and utilized that Tax Credit,

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

(c) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any such supply made by
any Lender to any party under a Loan Document, that party shall pay to the
Lender (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of such VAT (subject to provision
by such Lender of a valid VAT invoice).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Dutch VAT Recipient”) under a Loan
Document, and any party other than the Dutch VAT Recipient (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Dutch VAT Recipient in respect of that
consideration),

 

94



--------------------------------------------------------------------------------

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Dutch VAT Recipient must (where this subsection (ii)(A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Dutch VAT Recipient receives from the relevant tax authority which the Dutch
VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B) (where the Dutch VAT Recipient is the person required to account to the
relevant tax authority for the VAT), the Relevant Party must promptly, following
demand from the Dutch VAT Recipient, pay to the Dutch VAT Recipient an amount
equal to the VAT chargeable on that supply. The Dutch VAT Recipient must (where
this subsection (ii)(B) applies) promptly pay to the Relevant Party an amount
equal to any credit or repayment the Dutch VAT Recipient receives from the
relevant tax authority which the Dutch VAT Recipient reasonably determines
relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority, provided
that any VAT which is subsequently received by the party being reimbursed (by
way of credit or repayment) in excess of the amount assumed to be reasonable for
the purpose of this clause shall be repayable to the reimbursing party on
demand.

(iv) Any reference in this Section 5.8.7 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time.

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 5.8.7, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.7 means a determination made in the absolute discretion of the
person making the determination, acting reasonably and in good faith.

 

95



--------------------------------------------------------------------------------

5.8.8 United Kingdom Tax Matters. Instead of Sections 5.8.1, 5.8.2, 5.8.3 and
5.8.5, the provisions of this Section 5.8.8 shall apply to any advance under any
Loan Document to any UK Borrower (each a “Relevant Borrower” for the purposes of
this Section 5.8.8):

Solely for the purposes of this Section 5.8.8, the following terms shall have
the following meanings:

“Qualifying Lender” means:

(a) a Lender (other than a Lender within clause (b) of the definition of
Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

(i) a Lender;

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

(B) in respect of an advance under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that such
advance under a Loan Document was made,

and, in each case, which is within the charge to United Kingdom corporation Tax
with respect to any payments of interest made in respect of that advance or
would be within such charge as respects such payments apart from Section 18A of
the CTA; or

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom Tax purposes;

(B) a partnership, each member of which is:

(1) A company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(3) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iii) a Treaty Lender; or

 

96



--------------------------------------------------------------------------------

(b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom Tax purposes; or

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Treaty Lender” means a Lender which

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in any advance is
effectively connected; and

(c) satisfies all conditions (other than the completion of any procedural
formalities) under the relevant double taxation agreement to obtain full
exemption from Tax imposed by the United Kingdom on interest.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

 

97



--------------------------------------------------------------------------------

“UK Non-Bank Lender” means:

(a) a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Agent; and

(b) where a Lender becomes a party after the Closing Date, an Assignee which
gives a Tax Confirmation in the Assignment and Acceptance Agreement which it
executes on becoming a party hereunder.

(a) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall notify Agent on
becoming so aware in respect of a payment payable to that Lender. If Agent
receives such notification from a Lender it shall notify the Relevant Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower to a Lender shall be
increased to an amount which (after making any Tax Deduction) is equal to the
payment which would have been due to such Lender if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
published interpretation, administration, or application by any taxing authority
of) any law or treaty or any published practice or published concession of any
relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender, and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Relevant Borrower making the payment a
certified copy of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

 

98



--------------------------------------------------------------------------------

(C) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender and:

(1) the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Relevant Borrower, on the basis
that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(D) the relevant Lender is a Treaty Lender and the Relevant Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (a)(vii) below; or

(E) U.K. withholding Taxes imposed on amounts payable to or for the account of a
Lender with respect to its interest in a Loan or Commitment pursuant to a law in
effect when the Lender acquires such interest (except pursuant to an assignment
request by Borrower Agent under Section 13.4) or changes its Lending Office,
unless the Taxes were imposed on amounts payable to or for the account of its
assignor immediately prior to such assignment or to the Lender immediately prior
to its change in Lending Office.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) A Treaty Lender and each Relevant Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in promptly completing any
procedural formalities (including in respect of the HMRC DT Treaty Passport
Scheme) necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

 

99



--------------------------------------------------------------------------------

(viii) Nothing in clause (a)(vii) above shall require a Treaty Lender to:

(A) register under the HMRC DT Treaty Passport scheme;

(B) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(C) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with subsections (a)(xi) or (e)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under subsections (a)(xii) or (e)(ii) (HMRC DT Treaty
Passport scheme confirmation).

(ix) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Agent by entering into
this Agreement.

(x) A UK Non-Bank Lender shall promptly notify the Agent if there is any change
in the position from that set out in the Tax Confirmation.

(xi) A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of Agent and without liability to any Relevant
Borrower) by notifying Agent of its scheme reference number and its jurisdiction
of Tax residence. The Agent shall notify each Relevant Borrower of such scheme
reference number and jurisdiction of Tax residence.

(xii) Where a Lender notifies the Agent as described in clause (a)(xi) above
each Relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of this Agreement
and shall promptly provide the Lender with a copy of that filing. Any Borrower’s
failure to file the form DTTP2 with regard to a particular Lender shall not
negate any Borrower obligations with regard to the UK tax gross up or indemnity
provisions contained in this Section.

(xiii) If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (a)(xi) above or clause (e)(i) (HMRC DT Treaty Passport scheme
confirmation), no Relevant Borrower shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s advance or its participation
in any advance.

 

100



--------------------------------------------------------------------------------

(b) Tax Indemnity.

(i) The Relevant Borrowers shall (within ten (10) Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (b)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for Tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income,
profits or gains received or receivable (but not any sum deemed to be received
or receivable) by such Lender;

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.8(a)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.8(a)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.8(a)(iv) (Tax Gross-up) applied; or

(C) if such Taxes are Excluded Taxes (other than U.S. federal withholding Taxes
imposed pursuant to FATCA).

(iii) A Lender making, or intending to make a claim under Section 5.8.8(b)(i)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.8(b), notify the Agent.

(c) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained and utilized that Tax Credit,

 

101



--------------------------------------------------------------------------------

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(d) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of the Agent and without liability to any Relevant Borrower, which of
the following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.8(d), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies the Agent
which category of Qualifying Lender applies (and the Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.8.8(d).

(e) HMRC DT Treaty Passport Scheme Confirmation.

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Relevant Borrower) in the Assignment and Acceptance
which it executes by including its scheme reference number and its jurisdiction
of Tax residence in that Assignment and Acceptance.

(ii) Where an Assignment and Acceptance includes the indication described in
clause (e)(i) above in the relevant Assignment and Acceptance, each Relevant
Borrower which is a party as a Borrower as at the date that the relevant
Assignment and Acceptance Agreement is executed (the “HMRC Transfer Date”) shall
file a duly completed form DTTP2 in respect of such Lender with HM Revenue &
Customs within 30 days of that HMRC Transfer Date and shall promptly provide the
Lender with a copy of that filing.

(f) United Kingdom Stamp Taxes. The Relevant Borrowers shall pay and, within ten
Business Days of demand, indemnify each Lender against any cost, loss or
liability that Lender incurs in relation to all stamp duties, registration or
other similar Taxes payable in respect of any Loan Document.

 

102



--------------------------------------------------------------------------------

(g) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (subject to provision by such
Lender of a valid VAT invoice).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the “VAT
Supplier”) to any other Lender (the “VAT Recipient”) under a Loan Document, and
any party other than the VAT Recipient (the “VAT Relevant Party”) is required by
the terms of any Loan Document to pay an amount equal to the consideration for
that supply to the VAT Supplier (rather than being required to reimburse or
indemnify the VAT Recipient in respect of that consideration),

(A) (where the VAT Supplier is the person required to account to the relevant
tax authority for the VAT) the VAT Relevant Party must also pay to the VAT
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of VAT. The VAT Recipient must (where this subsection (ii)(A)
applies) promptly pay to the VAT Relevant Party an amount equal to any credit or
repayment the VAT Recipient receives from the relevant tax authority which the
VAT Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(B) (where the VAT Recipient is the person required to account to the relevant
tax authority for the VAT), the VAT Relevant Party must promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply. The VAT Recipient must (where this
subsection (ii)(B) applies) promptly pay to the VAT Relevant Party an amount
equal to any credit or repayment the VAT Recipient receives from the relevant
tax authority which the VAT Recipient reasonably determines relates to the VAT
chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority) provided that
(i) any VAT which is subsequently received by the party being reimbursed (by way
of credit or repayment) in excess of the amount assumed to be reasonable for the
purpose of this clause shall be repayable to the

 

103



--------------------------------------------------------------------------------

reimbursing party on demand and (ii) that such Lender is placed, after
reimbursement or indemnification and after such payment or reimbursements of
VAT, in the same positions it was in before the need to reimburse or indemnify
that Lender arose.

(iv) Any reference in this Section 5.8.8 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

Except as otherwise expressly provided in this Section 5.8.8, a reference to
“determines” or “determined” in connection with Tax provisions contained in
Section 5.8.8 means a determination made in the absolute discretion of the
person making the determination, acting reasonably and in good faith.

5.8.9 Australia Tax Matters. Instead of Sections 5.8.1(c), 5.8.3 and 5.8.5, and
in addition to Sections 5.8.1(a), 5.8.1(b) and 5.8.2, the provisions of this
Section 5.8.9 shall apply to any advance under any Loan Document to any
Australian Borrower or any other Borrower that is required to make a Tax
Deduction in accordance with the relevant provisions of Australian law (each a
“Relevant Borrower” for the purposes of this Section 5.8.9).

(a) Definitions. Solely for purposes of this Section 5.8.9, the following terms
shall have the following meanings:

“Australian Double Tax Treaty” means an ‘international tax agreement’ as defined
in section 995-1 of the Income Tax Assessment Act 1997 (Cth) of Australia.

“GST” has the meaning given to it in the GST Act.

“Qualifying Lender” means, in relation to a Relevant Borrower:

(a) a Foreign Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the relevant
Australian Double Tax Treaty;

(ii) does not perform its role as a Foreign Lender at or through a permanent
establishment in Australia; and

(iii) fulfills all conditions which must be fulfilled under the relevant
Australian Double Tax Treaty by residents of the Treaty State and qualifies for
a full exemption from taxation imposed in Australia in respect of the relevant
payment; or

 

104



--------------------------------------------------------------------------------

(b) a Foreign Lender which receives all payments of interest in respect of a
Loan either:

(i) as a resident of Australia (and not in the course of carrying on a business
at or through a permanent establishment outside Australia); or

(ii) as a non-resident of Australia in the course of carrying on a business at
or through a permanent establishment in Australia.

“Treaty State” means a jurisdiction having an Australian Double Tax Treaty with
Australia.

(b) Tax Gross-up. Save to the extent required under any applicable law, all
payments to be made by a Relevant Borrower to any Foreign Lender hereunder or
under any Loan Document shall be made free and clear of and without deduction or
withholding for or on account of Taxes. If a Relevant Borrower is required, as a
consequence of the application of section 128B(2) of the Income Tax Assessment
Act 1936 (Cth) of Australia, in conjunction with section 12-245 of Schedule 1 to
the Taxation Administration Act 1953 (Cth) of Australia, to deduct or withhold
any Taxes, or an amount for or on account of any Taxes from any payment made
hereunder or under the Loan Documents to any Foreign Lender, the sum payable by
such Relevant Borrower (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
such Foreign Lender receives a sum equal to the sum that such Foreign Lender
would have received if no such deduction or withholding had been made; provided,
that this Section 5.8.9(b) shall not apply (1) to the extent that such deduction
or withholding is made on account of Excluded Taxes, (2) to Australian
withholding taxes imposed on amounts payable to or for the account of a Lender
with respect to its interest in a Loan or Commitment pursuant to a law in effect
when the Lender acquires such interest (except pursuant to an assignment request
by Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or the
Lender immediately prior to its change in Lending Office, or (3) to the extent
that such deduction or withholding would not have arisen if the relevant Foreign
Lender had complied with its obligations under Section 5.8.9(e) (Foreign
Lender’s Status), or Section 5.8.9(f) (Double Taxation Relief) or Subdivision
12-E of Schedule 1 to the Taxation Administration Act 1953 (Cth) of Australia to
the extent the Foreign Lender is required to have an Australian tax file number
or an Australian business number under Australian law, as the case may be.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

 

105



--------------------------------------------------------------------------------

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.9(b) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.9(b) (Tax Gross-up) but was not so compensated solely because one of
the exclusions in that Section 5.8.9(b) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.9(c)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.9(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

 

106



--------------------------------------------------------------------------------

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Foreign Lender’s Status. Each Foreign Lender certifies to the Agent and the
Relevant Borrowers (on the date hereof or, in the case of a Foreign Lender which
becomes a party hereto pursuant to a transfer or assignment, on the date on
which the relevant transfer or assignment becomes effective) that it is a
Qualifying Lender and each Foreign Lender shall promptly notify the Agent if
there is any change in its position from that set out above. Upon receipt of any
such notification from a Foreign Lender, the Agent shall promptly notify the
Relevant Borrowers thereof. If any Foreign Lender is not or ceases to be a
Qualifying Lender or does not comply with or perform the formalities required to
be a Qualifying Lender (except by reason of any Change in Tax Law after the date
the Foreign Lender becomes a party to this agreement) the Relevant Borrower
shall not be liable pursuant to this Section 5.8.9 to pay with respect to the
Foreign Lender any amount greater than the amount which the Relevant Borrower
would have been liable to pay pursuant to this Section 5.8.9 with respect to
that Foreign Lender if that Foreign Lender had been, or had not ceased to be on
that date, a Qualifying Lender and had complied with or had performed the
formalities required to be a Qualifying Lender.

(f) Double Taxation Relief. If, and to the extent that, the effect of Section
5.8.9(b) (Tax Gross-up) or Section 5.8.9(c) (Tax Indemnity) can be mitigated by
virtue of the provisions of any applicable double taxation agreement or any
applicable tax law (whether by a claim to repayment of any taxes referred to in
Section 5.8.9(b) (Tax Gross-up) or Section 5.8.9(c) (Tax Indemnity) or
otherwise) the relevant Foreign Lender shall co-operate with the Relevant
Borrower with a view to ensuring the application of such double taxation
agreement or applicable tax law so far as relevant.

(g) Notification of Requirement to Deduct Tax. If, at any time, a Relevant
Borrower is required by law to make any deduction or withholding from any sum
payable by it hereunder or under the other Loan Documents (or if thereafter
there is any change in the rates at which or the manner in which such deductions
or withholdings are calculated), such Relevant Borrower shall promptly notify
Agent.

(h) Evidence of Payment of Tax. If a Relevant Borrower makes any payment
hereunder or under the other Loan Documents in respect of which it is required
to make any deduction or withholding, it shall pay the full amount required to
be deducted or withheld to the relevant taxation or other authority within the
time allowed for such payment under applicable law and shall, as promptly as
reasonably practicable thereafter, deliver to the Agent on behalf of the Foreign
Lenders to which such payment was made evidence of payment as is reasonably
satisfactory to Agent.

(i) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the

 

107



--------------------------------------------------------------------------------

consideration for a taxable supply or taxable supplies for GST purposes shall be
deemed to be exclusive of GST and the party liable to make that payment shall
pay to the Lender (in addition to and at the same time as paying any
consideration for such supply) an amount equal to the GST payable on that
supply, subject to receiving a valid tax invoice, complying with the relevant
GST legislation, from the supplier of that supply.

(ii) Where a Loan Document requires any party to reimburse or indemnify a Lender
for any loss, cost or expense incurred by that lender, the reimbursement or
indemnity (as the case may be) shall be reduced by the amount of any input tax
credit that the Lender (or representative member of the GST Group of which the
Lender is a member) is entitled to.

(j) Stamp Taxes. The Australian Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document; and

(ii) within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to any stamp duty,
registration or other similar Tax paid or payable in respect of any Loan
Document.

Except as otherwise expressly provided in this Section 5.8.9, a reference to
“determines” or “determined” in connection with Tax provisions contained in
Section 5.8.9 means a determination made in the absolute discretion of the
person making the determination, acting reasonably and in good faith.

5.9 Lender Tax Information.

5.9.1 Status of Lenders. Any Lender and, if requested by a Borrower or Agent, a
Security Trustee, that is entitled to an exemption from or reduction of
withholding Tax with respect to payments of Obligations shall deliver to the
relevant Borrower Agent and Agent, at the time or times reasonably requested by
the relevant Borrower Agent or Agent, properly completed and executed
documentation reasonably requested by the relevant Borrower Agent or Agent as
will permit such payments to be made without or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the relevant
Borrower Agent or Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower Agent or Agent to enable them
to determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than (a) documentation with respect to the U.S. Loans described in Sections
5.9.2(a), (b) and (d) and (b) documentation with respect to the Foreign Loans
described in Sections 5.8.7, 5.8.8 and 5.8.9) shall not be required if a Lender
or Security Trustee reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

 

108



--------------------------------------------------------------------------------

5.9.2 Documentation. Without limiting the generality of the foregoing, with
respect to a Borrower that is a U.S. Person,

(a) Any Lender that is a U.S. Person shall deliver to U.S. Borrower Agent and
Agent on or prior to the date on which such Lender becomes a Lender hereunder
(and from time to time thereafter upon reasonable request of U.S. Borrower Agent
or Agent), executed originals of IRS Form W-9, certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

(b) Any Non-Domiciled Lender shall, to the extent it is legally entitled to do
so, deliver to U.S. Borrower Agent and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such
Non-Domiciled Lender becomes a Lender hereunder (and from time to time
thereafter upon reasonable request of U.S. Borrower Agent or Agent), whichever
of the following is applicable:

(i) in the case of a Non-Domiciled Lender claiming the benefits of an income tax
treaty to which the U.S. is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to other payments under the Loan Documents, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Non-Domiciled Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate in form satisfactory to Agent to the effect that such Non-Domiciled
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance
Certificate”), and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv) to the extent a Non-Domiciled Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to Agent, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-Domiciled Lender is a
partnership and one or more direct or indirect partners of such Non-Domiciled
Lender are claiming the portfolio interest exemption, such Non-Domiciled Lender
may provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

 

109



--------------------------------------------------------------------------------

(c) any Non-Domiciled Lender shall, to the extent it is legally entitled to do
so, deliver to U.S. Borrower Agent and Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such
Non-Domiciled Lender becomes a Lender hereunder (and from time to time
thereafter upon the reasonable request of U.S. Borrower Agent or Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit U.S. Borrower Agent or Agent to determine the
withholding or deduction required to be made; and

(d) if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Non-Domiciled Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code), such Lender shall deliver
to U.S. Borrower Agent and Agent at the time(s) prescribed by law and otherwise
as reasonably requested by U.S. Borrower Agent or Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by U.S. Borrower Agent or
Agent as may be necessary for them to comply with their obligations under FATCA
and to determine that such Lender has complied with its obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.

5.9.3 Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Security Trustee pursuant to this Section expires or
becomes obsolete or inaccurate in any respect, such Lender or Security Trustee
shall promptly update the form or certification or notify the applicable
Borrower Agent and Agent in writing of its legal inability to do so.

5.9.4 Defined Terms. For purposes of this Section 5.9, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.

5.10 Guaranties.

5.10.1 Joint and Several Liability of U.S. Domiciled Obligors. Subject in each
case to any limitations imposed by Applicable Law, each U.S. Domiciled Obligor
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Agent and Lenders the prompt payment and
performance of, all Obligations, except its Excluded Swap Obligations. Each U.S.
Domiciled Obligor agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Full Payment of the Obligations, and that such
obligations are absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Obligations or Loan Document, or any other document,
instrument or agreement to which any Obligor is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent or any Lender with respect thereto; (c) the existence,
value or condition of, or failure to perfect a Lien or to preserve rights
against, any security or guaranty for any Obligations or any action, or the

 

110



--------------------------------------------------------------------------------

absence of any action, by Agent or any Lender in respect thereof (including the
release of any security or guaranty); (d) the insolvency of any Obligor; (e) any
election by Agent or any Lender in an Insolvency Proceeding for the application
of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a
Lien by any other Obligor, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.

5.10.2 Waivers by U.S. Domiciled Obligors.

(a) Each U.S. Domiciled Obligor hereby expressly waives all rights that it may
have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Obligor. Each
U.S. Domiciled Obligor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of Obligations and waives, to
the maximum extent permitted by law, any right to revoke any guaranty of
Obligations as long as it is an Obligor. It is agreed among each U.S. Domiciled
Obligor, Agent and Lenders that the provisions of this Section 5.10 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit. Each U.S. Domiciled Obligor acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.10. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any U.S. Domiciled Obligor or other Person,
whether because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each U.S. Domiciled Obligor consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any U.S. Domiciled Obligor might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any U.S. Domiciled Obligor
shall not impair any other U.S. Domiciled Obligor’s obligation to pay the full
amount of the Obligations. Each U.S. Domiciled Obligor waives all rights and
defenses arising out of an election of remedies, such as nonjudicial foreclosure
with respect to any security for Obligations, even though that election of
remedies destroys such U.S. Domiciled Obligor’s rights of subrogation against
any other Person. Agent may bid Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the

 

111



--------------------------------------------------------------------------------

Obligations guaranteed under this Section 5.10, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.10.3 Extent of Liability of U.S. Domiciled Obligors; Contribution.

(a) Notwithstanding anything herein to the contrary, each U.S. Domiciled
Obligor’s liability under this Section 5.10 shall not exceed the greater of (i)
all amounts for which such U.S. Domiciled Obligor is primarily liable, as
described in clause (c) below, and (ii) such U.S. Domiciled Obligor’s Allocable
Amount.

(b) If any U.S. Domiciled Obligor makes a payment under this Section 5.10 of any
Obligations (other than amounts for which such U.S. Domiciled Obligor is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Obligor, exceeds the amount that such U.S. Domiciled Obligor would otherwise
have paid if each U.S. Domiciled Obligor had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such U.S.
Domiciled Obligor’s Allocable Amount bore to the total Allocable Amounts of all
U.S. Domiciled Obligors, then such U.S. Domiciled Obligor shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other U.S. Domiciled Obligor for the amount of such excess, ratably based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. The “Allocable Amount” for any U.S. Domiciled Obligor shall
be the maximum amount that could then be recovered from such U.S. Domiciled
Obligor under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.10.3(a) shall not limit the liability of any U.S. Domiciled
Obligor to pay or guarantee Loans made directly or indirectly to it (including
Loans advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Obligor), U.S. LC Obligations
relating to U.S. Letters of Credit issued to support such Obligor’s business,
Secured Bank Product Obligations incurred to support such Obligor’s business,
and all accrued interest, fees, expenses and other related Obligations with
respect thereto, for which such Obligor shall be primarily liable for all
purposes hereunder. Agent and Lenders shall have the right, at any time in their
discretion, to condition Loans and Letters of Credit upon a separate calculation
of borrowing availability for each Borrower and to restrict the disbursement and
use of Loans and Letters of Credit to a Borrower based on that calculation.

(d) Each U.S. Domiciled Obligor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
U.S. Domiciled Obligor

 

112



--------------------------------------------------------------------------------

that is a Qualified ECP under this Section shall remain in full force and effect
until Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

5.10.4 Joint and Several Liability of Foreign Domiciled Obligors. Each Foreign
Domiciled Obligor agrees that it is jointly and severally liable for, and
absolutely, irrevocably and unconditionally guarantees to Agent and Foreign
Lenders the prompt payment and performance of, all Foreign Facility
Obligations. Each Foreign Domiciled Obligor agrees that its guaranty obligations
as a Foreign Facility Guarantor hereunder constitute a continuing guaranty of
payment and not of collection, that such guaranty obligations shall not be
discharged until Full Payment of the Foreign Facility Obligations, and that such
guaranty obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Foreign Facility Obligations or Loan
Document, or any other document, instrument or agreement to which any Obligor is
or may become a party or be bound; (b) the absence of any action to enforce this
Agreement (including this Section 5.10.4) or any other Loan Document, or any
waiver, consent or indulgence of any kind by Agent or any Foreign Lender with
respect thereto; (c) the existence, value or condition of, or failure to
perfect, register, stamp or terminate a Lien or to preserve rights against, any
security or guaranty for any Foreign Facility Obligations or any action, or the
absence of any action, by Agent or any Foreign Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of any
Foreign Domiciled Obligor; (e) any election by Agent or any Foreign Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent under any other debtor relief law); (f) any
borrowing or grant of a Lien by any other Obligor, as debtor-in-possession under
Section 364 of the Bankruptcy Code (or the equivalent under any other debtor
relief law) or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code (or the equivalent under any other debtor
relief law) or otherwise; or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Foreign Facility Obligations.

5.10.5 Waivers by Foreign Domiciled Obligors.

(a) Each Foreign Domiciled Obligor hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent, Security Trustee or Lenders to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Foreign Facility Obligations before, or as a condition to,
proceeding against such Obligor. Each Foreign Domiciled Obligor waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Foreign Facility Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of Foreign Facility
Obligations as long as it is an Obligor. It is agreed among each Foreign
Domiciled Obligor, Agent and Lenders that the provisions of this Section 5.10.5
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each Foreign Domiciled Obligor acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.

 

113



--------------------------------------------------------------------------------

(b) Agent, Security Trustee and Foreign Lenders may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Estate by judicial foreclosure or non-judicial sale or
enforcement, without affecting any rights and remedies under this
Section 5.10.5. If, in taking any action in connection with the exercise of any
rights or remedies, Agent, Security Trustee or any Foreign Lender shall forfeit
any other rights or remedies, including the right to enter a deficiency judgment
against any Foreign Domiciled Obligor or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Foreign
Domiciled Obligor consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any
Foreign Domiciled Obligor might otherwise have had. Any election of remedies
that results in denial or impairment of the right of Agent, Security Trustee or
any Lender to seek a deficiency judgment against any Foreign Domiciled Obligor
shall not impair any other Foreign Domiciled Obligor’s obligation to pay the
full amount of the Foreign Facility Obligations. Each Foreign Domiciled Obligor
waives all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for Foreign Facility
Obligations, even though that election of remedies destroys such Foreign
Domiciled Obligor’s rights of subrogation against any other Person. Agent or
Security Trustee may bid Foreign Facility Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent or Security Trustee but shall be credited
against the Foreign Facility Obligations. The amount of the successful bid at
any such sale, whether Agent, Security Trustee or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Foreign Facility Obligations shall be conclusively deemed to be
the amount of the Foreign Facility Obligations guaranteed under this
Section 5.10.5, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Agent, Security Trustee or any Foreign Lender might otherwise be entitled but
for such bidding at any such sale.

5.10.6 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.10.7 Subordination. Each Obligor hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of its Obligations.

 

114



--------------------------------------------------------------------------------

5.11 Foreign Domiciled Obligors. For the avoidance of doubt, and notwithstanding
anything herein or in the other Loan Documents to the contrary, the Foreign
Domiciled Obligors shall only have liability for, and be obligated in connection
with, the Foreign Loans and the other Foreign Facility Obligations and in any
event shall not have any liability for or in connection with any of the U.S.
Facility Obligations (other than the Foreign Facility Obligations), in each case
unless such Foreign Domiciled Obligor has expressly guaranteed such U.S.
Facility Obligations.

 

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Restatement. In addition to the conditions set forth
in Section 6.2, the amendment and restatement of the Existing Loan Agreement is
conditioned upon, and Lenders and Issuing Banks shall not be required to fund
any requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied (or waived by Agent with the consent of all
Lenders):

(a) Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto (including all Lenders under the Existing Loan
Agreement consenting hereto), and each Obligor shall be in compliance with all
terms thereof.

(b) Except as provided on Schedule 10.1.11, Agent shall have received
satisfactory evidence that Agent and/or Security Trustee has a valid and
perfected first priority (except as otherwise permitted hereunder) Lien in the
Collateral (including acknowledgments of all filings or recordations necessary
to perfect its Liens in the Collateral) and that all Liens on the Collateral
other than Permitted Liens have been (or are being) terminated.

(c) Agent shall have received evidence of the establishment of each Dominion
Account and related lockboxes (or similar arrangements acceptable to the Agent),
together with fully-executed Deposit Account Control Agreements with respect
thereto and covering the other Deposit Accounts listed on Schedule 8.5, in each
case as required by Sections 8.2.4 and 8.5.

(d) Agent shall have received certificates, in form satisfactory to it, from a
knowledgeable Senior Officer of each Borrower certifying that, after giving
effect to the Loans and transactions hereunder, (i) such Borrower is Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents as of the Closing Date.

(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this amended
and restated credit facility; (iii) to the title, name and signature of each
Person authorized to sign the Loan Documents; and (iv) that attached thereto are
all governmental and

 

115



--------------------------------------------------------------------------------

third party consents and approvals as may be appropriate for such Obligor to
obtain in connection with this Agreement (or a statement that no such consents
or approvals are required). Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(f) Agent shall have received a written opinion of Jones Day, as UK counsel to
the UK Domiciled Obligors and U.S. counsel to the Obligors, Norton Rose
Fulbright, as Dutch and UK counsel to Agent, as well as any other local counsel
to Obligors or Agent, in form and substance satisfactory to Agent.

(g) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor (to the extent applicable in an Obligor’s
jurisdiction of organization), issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.

(h) [Reserved.]

(i) No material adverse change in the financial condition of any Borrower or of
the Obligors, taken as a whole, shall have occurred since December 31, 2015.

(j) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date, including all fees and expenses due under the Fee
Letter.

(k) Upon giving effect to the initial funding of Loans and issuance of Letters
of Credit, and the payment by Borrowers of all fees and expenses incurred in
connection herewith as well as any payables stretched beyond their customary
payment practices, Total Excess Availability shall be at least $100,000,000.

(l) [Reserved.]

(m) Any information reasonably required by a Lender and any other Secured Party
to enable it to meet its internal “know your customer” compliance requirements
and normal operating procedures shall have been delivered.

(n) There shall be no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that in Agent’s judgment could reasonably be expected to have a
Material Adverse Effect or adversely affect this Agreement or the transactions
contemplated hereby.

(o) Agent shall have received (a) financial projections of Parent through 2020
which, among other things, evidence Borrowers’ ability to comply with the Fixed
Charge Coverage Ratio and (b) a pro forma balance sheet of Parent and its
Subsidiaries giving effect to this Agreement.

(p) Agent shall have received UCC and Lien searches and other evidence
satisfactory to Agent that its and/or Security Trustees’ Liens are the only
Liens upon the Collateral, except Permitted Liens.

 

116



--------------------------------------------------------------------------------

For purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
to a Lender or Agent unless Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on the
date of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date which
shall be true and correct on such date);

(c) Availability of not less than the amount of the proposed Borrowing shall
exist; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.

 

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
all Obligations (including all Obligations of the Guarantors), each U.S.
Domiciled Obligor hereby grants to Agent, for the benefit of the Secured
Parties, a continuing security interest in and Lien upon all of the following
Property of such Obligor, whether now owned or hereafter acquired, and wherever
located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.15;

 

117



--------------------------------------------------------------------------------

(d) all Deposit Accounts, Commodities Accounts and Securities Accounts,
including all cash, marketable securities, securities entitlements, financial
assets and other funds held in or on deposit in any of the foregoing;

(e) all Documents and rental contracts;

(f) all General Intangibles (including payment intangibles but, prior to the
PP&E Component Implementation Date, excluding Intellectual Property) and all
rights under Hedging Agreements;

(g) all Goods (including Inventory but, prior to the PP&E Component
Implementation Date, excluding Equipment and fixtures);

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding the foregoing, (i) no security interest is being granted to
Agent under this Section 7.1 in any Excluded Asset, (ii) until the PP&E
Component Implementation Date, no security interest is being granted to Agent
under this Section 7.1 in any PP&E Collateral and (iii) the Collateral granted
under this Section 7.1 in respect of Equity Interests shall (A) subject to the
proviso below, exclude (1) Equity Interests of any Subsidiary organized under
the laws of Canada, the People’s Republic of China, France, Germany, Hong Kong,
India, Mauritius and Singapore or any province or territory thereof, and (2)
prior to the Australian Borrower Activation Date, Equity Interests of any
Australian Subsidiary and (B) with respect to Equity Interests in any Foreign
Subsidiary or CFC Holdco, be limited to 65% of the Voting Stock of such Foreign
Subsidiary or CFC Holdco and 100% of any Equity Interests that do not constitute
Voting Stock of such Foreign Subsidiary or CFC Holdco, in each case, owned
directly by Parent or any Domestic Subsidiary; provided, that, if at any time
after the Closing Date any Subsidiary whose Equity Interests are excluded from
the Collateral pursuant to clause (iii)(A) above (other than any Subsidiary
whose Equity Interests are also excluded from the Collateral pursuant to clause
(i) above) owns assets exceeding $10,000,000 in value, the U.S. Borrower Agent
shall promptly notify Agent in writing and if requested by Agent shall cause the
applicable U.S.

 

118



--------------------------------------------------------------------------------

Domiciled Obligor to, within 30 days following such request, execute and deliver
to Agent a supplement, joinder or other modification to this Agreement and/or,
to the extent requested by Agent, enter into a new Security Document in form and
substance satisfactory to Agent (including local law security, if applicable),
pursuant to which such Obligor grants a security interest to Agent in the Equity
Interests of such Subsidiary (subject to the limitations in clause (iii)(B)
above). Notwithstanding the foregoing, the Agent may grant exceptions to the
requirement for the creation or perfection of Liens in particular Property if,
in the reasonable judgment of Agent, the costs or consequences of such creation
or perfection will be excessive in view of the benefits to be obtained from the
Secured Parties therefrom.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
its Obligations, each U.S. Domiciled Obligor hereby grants to Agent a continuing
security interest in and Lien upon all amounts credited to any Deposit Account
of such U.S. Domiciled Obligor, including sums in any blocked, lockbox, sweep or
collection account. Each Obligor hereby authorizes and directs each bank or
other depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained for such Obligor, without inquiry into the authority or right
of Agent to make such request.

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion (and with the consent of the applicable Borrower Agent, as long as no
Event of Default exists), but Agent shall have no duty to do so, regardless of
any agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. To further secure the prompt payment
and performance of all Obligations, each U.S. Domiciled Obligor hereby grants to
Agent, for the benefit of the Secured Parties, a continuing security interest in
and Lien upon all Cash Collateral of such U.S. Domiciled Obligor from time to
time and all proceeds thereof, whether such Cash Collateral is held in a Cash
Collateral Account or otherwise. The Foreign Domiciled Obligors shall grant
Liens to Security Trustee on Cash Collateral pursuant to the relevant Security
Documents. Agent and Security Trustee may apply Cash Collateral of a U.S.
Domiciled Obligor to the payment of any Obligations and a Foreign Domiciled
Obligor to the payment of any Foreign Facility Obligations, in each case, first
to the Obligations for which such Cash Collateral Account was established or
otherwise in accordance with Section 5 hereof. Each Cash Collateral Account and
all Cash Collateral shall be under the sole dominion and control of Agent and
Security Trustee. No U.S. Domiciled Obligor or other Person claiming through or
on behalf of any U.S. Domiciled Obligor shall have any right to any Cash
Collateral, until Full Payment of all Obligations. No Foreign Domiciled Obligor
or other Person claiming through or on behalf of any Foreign Domiciled Obligor
shall have any right to any Cash Collateral, until Full Payment of all Foreign
Facility Obligations.

7.3 PP&E Collateral. On or prior to the PP&E Component Implementation Date,
(a) each Obligor shall grant Liens to Agent or Security Trustee, as applicable,
in all of its PP&E Collateral pursuant to security documents in form and
substance reasonably satisfactory to Agent or Security Trustee, as applicable
(and Agent and Obligors may amend Section 7 of this Agreement to include such
Collateral without the consent of the Required Lenders), (b) with respect to any
owned Real Estate, the applicable Obligor shall execute, deliver and record a
Mortgage sufficient to create a first priority Lien in favor of Agent or
Security Trustee on such

 

119



--------------------------------------------------------------------------------

Real Estate (subject to Customary Permitted Liens) and shall deliver all Real
Estate Related Documents, (c) the Obligors shall deliver a real estate and
equipment appraisal in form and substance satisfactory to Agent, which
appraisals shall each have been completed no greater than nine months prior to
the PP&E Component Implementation Date, and (d) with respect to any Intellectual
Property, the applicable Obligor shall execute, deliver and record an IP
Assignment. If any Obligor acquires owned Real Estate thereafter, such Obligor
shall, within 30 days (or such later time as Agent may agree in its discretion),
execute, deliver and record a Mortgage sufficient to create a first priority
Lien in favor of Agent or Security Trustee on such Real Estate (subject to
Customary Permitted Liens), and shall deliver all Real Estate Related Documents
for such Real Estate. Notwithstanding the foregoing, Obligors shall only be
required to deliver a Mortgage and the Real Estate Related Documents with
respect to owned Real Estate with a value exceeding $1,000,000 (as reasonably
determined by Agent).

7.4 Pledged Collateral.

7.4.1 Pledged Equity Interests and Debt. As security for the payment or
performance, as the case may be, in full of all Obligations, each U.S. Domiciled
Obligor hereby assigns and pledges to Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in all of
such U.S. Domiciled Obligor’s right, title and interest in, to and under (i) the
Equity Interests now owned or at any time hereafter acquired by such U.S.
Domiciled Obligor in any Domestic Subsidiary other than a CFC Holdco and, to the
extent required under the last paragraph of Section 7.1, in any Foreign
Subsidiary and CFC Holdco, including the Equity Interests set forth on
Schedule 7.4, and all certificates and other instruments representing such
Equity Interests (collectively, the “Pledged Equity Interests”); (ii) the debt
instruments now owned or at any time hereafter acquired by such U.S. Domiciled
Obligor, including the debt instruments set forth on Schedule 7.4, and all
promissory notes and other instruments evidencing such debt instruments
(collectively, the “Pledged Debt”); (iii) all other Property that may be
delivered to and held by the Agent pursuant to the terms of this Section;
(iv) subject to Section 7.4.5, all payments of principal or interest, dividends,
cash, instruments and other Property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the Equity Interests and
instruments referred to in clauses (i), (ii) and (iii) above; (v) subject to
Section 7.4.5, all rights and privileges of such U.S. Domiciled Obligor with
respect to the Equity Interests, instruments and other Property referred to in
clauses (i), (ii), (iii) and (iv) above; and (vi) all proceeds of any and all of
the foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”).

7.4.2 Delivery of the Pledged Collateral.

(a) Each of the U.S. Domiciled Obligors agrees to deliver or cause to be
delivered to the Agent any and all tangible Pledged Collateral at every time
owned by such U.S. Domiciled Obligor promptly following its acquisition thereof.

(b) Each of the U.S. Domiciled Obligors will cause (i) all Debt of any of its
Subsidiaries or any other of its Affiliates and (ii) following Agent’s request
therefor, all Debt of any other Person that, in each case, is owing to such
Obligor and exceeds $1,000,000 to be evidenced by a duly executed promissory
note that is pledged and delivered to Agent pursuant to the terms hereof.

(c) Upon delivery to Agent, (i) any Pledged Equity Interests shall be
accompanied by undated transfer powers duly executed by the applicable U.S.
Domiciled Obligor in blank or other instruments of transfer satisfactory to
Agent and by such other instruments and documents as Agent may reasonably
request and (ii) all other Property comprising part of the Pledged Collateral
shall be accompanied by undated proper instruments of assignment duly executed
by the applicable U.S. Domiciled Obligor in blank and by such other instruments
and documents as Agent may reasonably request. Each delivery of Pledged
Collateral after the date hereof shall be accompanied by a schedule describing
the Pledged Collateral so delivered, which schedule shall be attached to
Schedule 7.4 and made a part hereof; provided that failure to attach any such
schedule hereto or any error in a schedule so attached shall not affect the
validity of the pledge of any Pledged Collateral.

 

120



--------------------------------------------------------------------------------

7.4.3 Pledge Related Representations, Warranties and Covenants. Each of the U.S.
Domiciled Obligors hereby represents, warrants and covenants to the Agent and
the Secured Parties that:

(a) Schedule 7.4 sets forth a true and complete list of (i) all the Equity
Interests owned by such U.S. Domiciled Obligor and the percentage of the issued
and outstanding units of each class of the Equity Interests of the issuer
thereof represented by the Pledged Equity Interests owned by such U.S. Domiciled
Obligor and required to be pledged hereunder and (ii) all debt owned by such
U.S. Domiciled Obligor, and all promissory notes and other instruments
evidencing such debt which are required to be pledged hereunder. Schedule 7.4
sets forth all Equity Interests, debt and promissory notes required to be
pledged hereunder.

(b) The Pledged Equity Interests and Pledged Debt have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity Interests, are fully paid and nonassessable and (ii) in the case of
Pledged Debt, are legal, valid and binding obligations of the issuers thereof,
subject to applicable debtor relief laws and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(c) Except for the security interests granted hereunder, such U.S. Domiciled
Obligor (i) is and, subject to any transfers or dispositions made in compliance
with this Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Collateral listed on Schedule 7.4, (ii) holds the same
free and clear of all Liens (other than Permitted Liens or transfers or
dispositions permitted under this Agreement), (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral (other than Permitted Liens
or transfers or dispositions permitted under this Agreement) and (iv) will
defend its title or interest thereto or therein against any and all Liens (other
than Permitted Liens or transfers or dispositions permitted under this
Agreement), however arising, of all Persons whomsoever.

 

121



--------------------------------------------------------------------------------

(d) Each of the U.S. Domiciled Obligors has the power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated.

(e) No Governmental Approval or any other action by any Governmental Authority
and no consent or approval of any securities exchange or any other Person
(including stockholders, partners, members or creditors of the applicable
Obligor) is or will be required for the validity of the pledge effected hereby
(other than such as have been obtained and are in full force and effect).

(f) By virtue of the execution and delivery by each U.S. Domiciled Obligor of
this Agreement (or a supplement or joinder to this Agreement) or, when any
Pledged Collateral of any such U.S. Domiciled Obligor is delivered to Agent (or
its gratuitous bailee) in accordance with this Agreement, Agent will obtain a
legal, valid and perfected lien upon and security interest in such Pledged
Collateral as security for the payment and performance of the Obligations.

7.4.4 Registration in Nominee Name; Denominations. Agent shall have the right
(in its sole and absolute discretion) to hold the Pledged Collateral in its own
name as pledgee, in the name of its nominee (as pledgee or as sub-agent) or in
the name of the applicable U.S. Domiciled Obligor, endorsed or assigned in blank
or in favor of Agent. Each of the U.S. Domiciled Obligors will promptly give to
Agent copies of any notices or other communications received by it with respect
to its Pledged Collateral. Agent shall at all times have the right to exchange
the certificates representing Pledged Collateral for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

7.4.5 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and Agent shall have notified the U.S. Borrower Agent that the U.S. Domiciled
Obligors’ rights under this Section are being suspended:

(i) Each of the U.S. Domiciled Obligors shall be entitled to exercise any and
all voting and other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement and the other Loan Documents; provided that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights inuring to a holder of any Pledged Collateral or the rights and
remedies of Agent or any other Secured Party under this Agreement or any other
Loan Document or the ability of the Secured Parties to exercise the same.

(ii) Agent shall execute and deliver to each U.S. Domiciled Obligor, or cause to
be executed and delivered to it, all such proxies, powers of attorney and other
instruments as such U.S. Domiciled Obligor may reasonably request for the
purpose of enabling such U.S. Domiciled Obligor to exercise the voting and other
consensual rights and powers it is entitled to exercise pursuant to
paragraph (i) above.

 

122



--------------------------------------------------------------------------------

(iii) Each of the U.S. Domiciled Obligors shall be entitled to receive and
retain any and all dividends, interest, principal and other distributions paid
on or distributed in respect of its Pledged Collateral to the extent and only to
the extent that such dividends, interest, principal and other distributions are
permitted by, and otherwise paid or distributed in accordance with, the terms
and conditions of this Agreement, the other Loan Documents and Applicable Laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Collateral or received in exchange
for Pledged Collateral or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by such Obligor, shall be held in trust for
the benefit of the Agent, shall be segregated from other Property or funds of
such Obligor and shall be forthwith delivered to the Agent upon demand in the
same form as so received (with any necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified U.S. Borrower Agent of the suspension of each of the
U.S. Domiciled Obligors’ rights under paragraph (a)(iii) of this Section, all
rights of each of the U.S. Domiciled Obligors to dividends, interest, principal
or other distributions that such U.S. Domiciled Obligor is authorized to receive
pursuant to paragraph (a)(iii) of this Section shall cease, and all such rights
shall thereupon become vested in Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any U.S. Domiciled Obligor contrary to the provisions of this
Section shall be held in trust for the benefit of Agent, shall be segregated
from other Property or funds of such U.S. Domiciled Obligor and shall be
forthwith delivered to Agent upon demand in the same form as so received (with
any necessary endorsement). Any and all money and other Property paid over to or
received by Agent pursuant to the provisions of this paragraph shall be retained
by Agent in an account to be established by Agent upon receipt of such money or
other Property, shall be held as security for Obligations and shall be applied
in accordance with the provisions of Section 5.5.

(c) Upon the occurrence and during the continuance of an Event of Default, after
Agent shall have notified U.S. Borrower Agent of the suspension of the U.S.
Domiciled Obligors’ rights under paragraph (a)(i) of this Section, all rights of
each of the U.S. Domiciled Obligors to exercise the voting and other consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section, and the obligations of Agent under paragraph (a)(ii) of this
Section, shall cease, and all such rights shall thereupon become vested in
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and other consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, Agent shall have the right from time
to, in its sole discretion, notwithstanding the continuance of an Event of
Default, to permit such Obligor to exercise such rights and powers.

 

123



--------------------------------------------------------------------------------

7.5 Other Collateral.

7.5.1 Commercial Tort Claims. U.S. Borrower Agent shall promptly notify Agent in
writing if any U.S. Domiciled Obligor has a Commercial Tort Claim (other than,
as long as no Default or Event of Default exists, a Commercial Tort Claim for
less than $2,500,000), shall promptly amend Schedule 9.1.15 to include such
claim, and shall take such actions as Agent deems reasonably appropriate to
subject such claim to a duly perfected, first priority Lien in favor of Agent.

7.5.2 Certain After-Acquired Collateral. The applicable Borrower Agent shall
promptly notify Agent in writing if, after the Closing Date, any Obligor obtains
any interest in any Collateral consisting of Deposit Accounts (other than
Excluded Deposit Accounts), Securities Accounts, Commodities Accounts, Chattel
Paper, Documents, Instruments, Investment Property, Letter-of-Credit Rights or,
following the PP&E Component Implementation Date, Intellectual Property and,
upon Agent’s or Security Trustee’s request, shall promptly take such actions as
Agent or Security Trustee deems reasonably appropriate to effect Agent’s or
Security Trustee’s duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver. If any Collateral is in the possession of a third party, at Agent’s or
Security Trustee’s request, Obligors shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent or Security Trustee.

7.6 Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent, Security Trustee or any Lender to, or in any
way modify, any obligation or liability of Obligors relating to any
Collateral. In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

7.7 Further Assurances. All Liens granted to Agent under the Loan Documents by
(a) the U.S. Domiciled Obligors are for the benefit of the Secured Parties and
(b) the Foreign Domiciled Obligors are for the benefit of the Foreign Facility
Secured Parties. Promptly upon request, Obligors shall deliver such instruments
and agreements, and shall take such actions, as Agent or Security Trustee deems
reasonably appropriate under Applicable Law to evidence or perfect its Lien on
any Collateral, or otherwise to give effect to the intent of this Agreement.
Each Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent or Security Trustee
before the Closing Date to effect or perfect its Lien on any Collateral.

7.8 Excluded Creation and Perfection Actions. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, no Property of any
Foreign Domiciled Obligor will secure the U.S. Facility Obligations (other than
the Foreign Facility Obligations) unless such Foreign Domiciled Obligor has
expressly guaranteed the U.S. Facility Obligations. In addition, the creation or
perfection of Liens in particular Property will not be required if, in the
reasonable judgment of Agent, the costs or consequences of such creation or
perfection will be excessive in view of the benefits to be obtained by the
Secured Parties therefrom.

 

124



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the second Wednesday of each calendar month,
U.S. Borrower Agent shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate with respect to the Total
Borrowing Base, the U.S. Borrowing Base and the Foreign Borrowing Base
(including information regarding any retention of title from vendors to the
Foreign Borrowers), in each case, prepared as of the close of business of the
previous month; provided that U.S. Borrower Agent will be required to furnish
Borrowing Base Certificates by the Wednesday following the end of each calendar
week prepared as of the end of such calendar week during which either (i) Total
Excess Availability (with the Total Borrowing Base determined by reference to
the most recently delivered Borrowing Base Certificate) is less than 12.5% of
the Commitments at any time or (ii) U.S. Excess Availability (with the U.S.
Borrowing Base determined by reference to the most recently delivered Borrowing
Base Certificate) is less than 12.5% of the U.S. Revolver Commitments at any
time, and in each case continuing until the calendar week following the date
that, at all times for 30 consecutive days, Total Excess Availability and U.S.
Excess Availability have exceeded the thresholds set forth in clauses (i) and
(ii) above, as applicable; provided, further, that the U.S. Borrower Agent will
be required to furnish Borrowing Base Certificates within five Business Days
following any (A) Asset Disposition other than an Asset Disposition under
Section 10.2.5(a), (b) or (c) and (B) casualty or condemnation relating to the
loss of or destruction of Inventory, Equipment or Real Estate in an amount equal
to or exceeding $10,000,000. In connection with the delivery of each Borrowing
Base Certificate and at all other times that Agent or Security Trustee, in its
sole discretion, requires, each Dutch Borrower owning receivables not yet
subject to a Dutch Security Agreement in favor of Security Trustee shall execute
a supplemental pledge in favor of Security Trustee of all such receivables,
which supplemental pledge shall be submitted to the local Dutch tax office. The
U.S. Borrower Agent may deliver updates to the Foreign Allocated U.S.
Availability component of the Foreign Borrowing Base (x) when no Cash Dominion
Event is continuing, once per calendar week and (y) at such other times as Agent
may agree in its discretion. The inclusion of Accounts, Inventory, Equipment and
Real Estate as eligible on any Borrowing Base Certificate shall constitute a
representation and warranty by Borrowers that the eligibility criteria therefor
are satisfied. All calculations of Availability in any Borrowing Base
Certificate shall originally be made by the U.S. Borrower Agent and certified by
a Senior Officer, provided that Agent may from time to time review and adjust
any such calculation (a) to reflect its reasonable estimate of declines in value
of any Collateral, due to collections received in the Dominion Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. U.S. Borrower Agent shall provide to Agent, on or

 

125



--------------------------------------------------------------------------------

before the second Wednesday of each calendar month, a summary aged trial balance
by Account Debtor of all Accounts of Borrowers as of the end of the preceding
month. Promptly following Agent’s request therefor, U.S. Borrower Agent shall
also provide to Agent (a) proof of invoice delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request and (b) a detailed
aged trial balance by Account Debtor of all Accounts of Borrowers as of the end
of the preceding month, including each Account’s Account Debtor name and
address, amount, invoice date and due date and showing any discount, allowance,
credit, authorized return or dispute. If Accounts in an aggregate face amount of
$2,000,000 or more cease to be Eligible Accounts, the applicable Borrower(s) or
Borrower Agent shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower has knowledge thereof.

8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion if such Borrower has not paid such Taxes
when due and an Event of Default or a Cash Dominion Event has occurred and is
continuing, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge such Borrower therefor; provided,
however, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrowers or with respect to any Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Obligor, to verify the validity, amount or any other matter
relating to any Accounts of Obligors by mail, telephone or otherwise. Obligors
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

8.2.4 Maintenance of Dominion Accounts. Obligors shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent. Obligors
shall obtain an agreement (in form and substance satisfactory to Agent) from
each lockbox servicer and Dominion Account bank, establishing Agent’s or
Security Trustee’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges; provided that, except as provided below with
respect to UK Domiciled Obligors, Dominion Accounts will be subject to springing
dominion and are not required to be subject to full dominion unless and until a
Cash Dominion Event is in effect. Dominion Accounts for UK Domiciled Obligors
shall be subject to a fixed charge and under the sole dominion and exclusive
control of Agent (or European Security Trustee) whether or not a Cash Dominion
Event exists; provided that collected funds will, in the discretion of Agent,
either be disbursed from such Dominion Accounts to an operating account of one
of such UK Domiciled Obligors or be applied to the Obligations of Foreign
Domiciled Obligors. Each UK Domiciled Obligor and Dutch Domiciled Obligor shall
continue to maintain Dominion Accounts (subject to (a) a fixed charge (in the
case of each UK Domiciled Obligor) or (b) a floating charge (in the case of each
Dutch Domiciled Obligor) in favor of Agent or European Security Trustee) at Bank
of America (London) for collection of Accounts from its Account Debtors. If a
Dominion Account for U.S. Domiciled Obligors is not maintained with Bank of
America, the Agent may, during the existence of any Cash Dominion Event, require
such account to be subject to the exclusive control of Agent and immediate
transfer of all cash receipts in such account to a Dominion Account maintained
with Bank of America. If a Dominion Account for any of the

 

126



--------------------------------------------------------------------------------

Australian Domiciled Obligors is not maintained with Bank of America or Bank of
America (Australia), the Agent (or Australian Security Trustee) may, during the
existence of any Cash Dominion Event, require such account to be subject to the
exclusive control of Agent (or Australian Security Trustee) and immediate
transfer of all cash receipts in such account to a Dominion Account maintained
with Bank of America or Bank of America (Australia). Promptly upon request, the
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Agent or the applicable Security Trustee deems reasonably
appropriate under Applicable Law to evidence or perfect its Lien on any
collection accounts maintained outside of Australia, the Netherlands, the UK and
the U.S., or otherwise to give effect to the intent of this Agreement. The
Agent, Security Trustee and Lenders assume no responsibility to Obligors for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.

8.2.5 Proceeds of Collateral; Cash Pooling. Obligors shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Obligor receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent or Security Trustee and promptly (not later than the next Business Day)
deposit same into a Dominion Account. Cash pooling arrangements for Foreign
Domiciled Obligors shall be structured and documented in a manner satisfactory
to Agent and Security Trustee; provided that, in order for any Foreign
Subsidiary (including HY Italy) to participate in any cash pooling arrangements,
such Foreign Subsidiary must be a Foreign Facility Guarantor; provided, further,
that the Agent confirms (assuming compliance with the first proviso of this
sentence), the cash pooling arrangements of the Foreign Domiciled Obligors as of
the Closing Date are satisfactory to Agent and Security Trustee.

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Obligor shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request. Each
Obligor shall conduct periodic cycle counts consistent with historical practice,
and shall provide to Agent such supporting information as Agent may request.

8.3.2 Returns of Inventory. No Obligor shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default, Event of Default
or Overadvance exists or would result therefrom; (c) Agent is promptly notified
if the aggregate Value of all Inventory returned in any month exceeds
$2,000,000; and (d) during a Cash Dominion Event, any payment received by an
Obligor for a return is promptly remitted to Agent for application to the
Obligations.

8.3.3 Acquisition, Sale and Maintenance. No Obligor shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the
FLSA. No Obligor shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require an Obligor to
repurchase such Inventory. Obligors shall use, store and maintain all

 

127



--------------------------------------------------------------------------------

Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity with all Applicable Law, and shall
make current rent payments (within applicable grace periods provided for in
leases) at all locations where any Collateral is located.

8.4 Administration of Equipment. Following the PP&E Component Implementation
Date:

8.4.1 Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent. Promptly upon request, Obligors shall deliver to Agent
evidence of their ownership or interests in any Equipment.

8.4.2 Condition of Equipment. Each Obligor shall ensure that its Equipment is in
good operating condition and repair, and all necessary replacements and repairs
have been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear and tear excepted. Each Obligor shall
ensure that the Equipment is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications. No Obligor shall permit any Equipment to become
affixed to Real Estate unless any landlord or mortgagee delivers a Lien Waiver.

8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Obligors, including all Dominion Accounts. Each Obligor
shall take all actions necessary to establish Agent’s or Security Trustee’s
control of each such Deposit Account (other than an Excluded Deposit Account and
any other Deposit Account with less than $250,000 on deposit therein at all
times since the Closing Date on an individual basis (but not to exceed
$2,500,000 on deposit therein for all such other Deposit Accounts at any time on
an aggregate basis)). All Dominion Accounts shall be subject to Agent’s or
Security Trustee’s control pursuant to Section 8.2.4. Each Obligor shall be the
sole account holder of each Deposit Account and shall not allow any other Person
(other than Agent or Security Trustee) to have control over a Deposit Account or
any Property deposited therein. Each Obligor shall promptly notify Agent of any
opening or closing of a Deposit Account.

8.6 General Provisions.

8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Obligors at the business
locations set forth in Schedule 8.6.1, except that Obligors may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; (b) in
the case of any U.S. Domiciled Obligor, move Collateral to another location in
the U.S.; (c) in the case of any Dutch Domiciled Obligor, move Collateral to
another location in the Netherlands; (d) in the case of any UK Domiciled
Obligor, move Collateral to another location in England and Wales or Northern
Ireland; and (e) in the case of any Australian Domiciled Obligor, move
Collateral to another location in Australia; provided that in the case of
clauses (b), (c), (d) and (e), the applicable Borrower Agent (i) shall provide
30 days prior written notice to the Agent of any new locations (or such lesser
time as the Agent may

 

128



--------------------------------------------------------------------------------

agree) and (ii) shall take such actions prior to such move to ensure that the
Agent or Security Trustee, as applicable, has a perfected first priority
security interest in and Lien on such Collateral. With respect to any location
in which there is, or is reasonably expected to be, during any period of thirty
days or more, Inventory and, following the PP&E Component Implementation Date,
Equipment with a fair market value of $250,000 or more, each Obligor shall use,
and shall cause the Obligors to use, its commercially reasonable efforts to
obtain and deliver to Agent a Lien Waiver.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A-VII, unless otherwise approved by Agent in its discretion)
satisfactory to Agent. All proceeds under each policy shall be payable to Agent
except as provided in Section 8.6.2(b) below. From time to time upon request,
Obligors shall deliver to Agent the originals or certified copies of its
insurance policies and updated flood plain searches. Unless Agent shall agree
otherwise (giving due consideration to what is commercially available in the
insurance market), each policy shall include satisfactory endorsements
(i) showing Agent as lender’s loss payee; (ii) providing notice of cancellation;
and (iii) specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Obligor fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Obligors therefor. While no Event of Default exists,
Obligors may settle, adjust or compromise any insurance claim. If an Event of
Default exists, only Agent shall be authorized to settle, adjust and compromise
such claims.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation,
fiduciary insurance or D&O insurance) and/or any awards arising from
condemnation of any Collateral in excess of $1,000,000 per occurrence shall be
paid to Agent (unless a Cash Dominion Event is continuing, in which case all
such proceeds shall be paid to Agent). Any such proceeds or awards that relate
to Inventory or business interruption shall be applied to payment of the Loans
and then to the other Obligations. After the PP&E Component Implementation Date
and subject to clause (c) below, any proceeds or awards that relate to Equipment
or Real Estate shall be applied to Loans and then to other Obligations. Any
other proceeds shall be returned to the relevant Obligor so long as no Cash
Dominion Event exists.

(c) If requested by Obligors in writing within 15 days after Agent’s receipt of
any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate and so long as no Default or Cash
Dominion Event exists or would result therefrom (including as a result of any
decrease to the Borrowing Base from the loss or destruction of such Equipment or
Real Estate), Obligors may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) pursuant to conditions and procedures reasonably approved by
Agent (including that such replacement Equipment or Real Estate becomes
Collateral).

 

129



--------------------------------------------------------------------------------

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of an
Obligor Group, all Taxes payable with respect to any Collateral of an Obligor
Group (including any sale thereof), and all other payments required to be made
by Agent to any Person to realize upon any Collateral of an Obligor Group, shall
be borne and paid by Obligors of such Obligor Group. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.

8.6.4 Defense of Title. Each Obligor shall defend its title to Collateral and
Agent’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of the Obligors within such Obligor’s Obligor Group:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of Obligors of
the assignment of their Accounts, demand and enforce payment of Accounts of
Obligors by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts of Obligors; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts of Obligors or other Collateral,
or any legal proceedings brought to collect Accounts of Obligors or Collateral;
(iii) sell or assign any Accounts of Obligors and other Collateral upon such
terms, for such amounts and at such times as Agent deems advisable; (iv)
collect, liquidate and receive balances in Deposit Accounts or Securities
Accounts of Obligors, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor of such Obligor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to an Obligor, and notify postal authorities
to deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use an
Obligor’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which an Obligor is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Obligor’s obligations under
the Loan Documents.

 

130



--------------------------------------------------------------------------------

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent, the Lenders and the
Issuing Banks to enter into this Agreement and to make available the
Commitments, Loans and Letters of Credit, each Obligor (other than the Foreign
Domiciled Obligors, which so represent and warrant in favor of the Foreign
Facility Secured Parties only with respect to themselves and their separate
liabilities, assets, business and operations; provided, that the foregoing
limitation shall not be construed to result in the duplication of any
materiality qualifications or threshold amounts set forth herein which, unless
expressly stated otherwise, are intended to be on a consolidated basis for
Parent and its Subsidiaries) represents and warrants that:

9.1.1 Organization and Qualification. Each of Parent and its Subsidiaries is
duly organized or incorporated, validly existing and in good standing under the
laws of the jurisdiction of its organization or incorporation (to the extent
such jurisdiction provides for the designation of entities organized or
incorporated thereunder as existing in good standing). Each of Parent and its
Subsidiaries is duly qualified, authorized to do business and in good standing
as a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect. U.S. Borrowers
have filed and maintained effective (unless exempt from the requirements for
filing) a current Business Activity Report with the appropriate Governmental
Authority in such states that require such filings in order to enforce rights in
or against Collateral or obligors of Collateral located in such jurisdictions.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than Permitted
Liens) on any Obligor’s Property. In relation to the execution, delivery and
performance of the Loan Documents by each Dutch Domiciled Obligor, any action
required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden) has been duly undertaken and an unconditional positive advice
(advies) from each competent works council has been obtained.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4 Capital Structure. Part (a) of Schedule 9.1.4 shows for each of Parent and
each of its Subsidiaries, its name, jurisdiction of organization and holders of
its Equity Interests. Except as disclosed on Part (b) of Schedule 9.1.4, in the
five years preceding the Closing Date, no Obligor has acquired any substantial
assets from any other Person nor been the surviving entity in a merger or
combination. Each Obligor has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s or Security Trustee’s Lien, and all such
Equity Interests are duly issued, fully paid and non-assessable. There are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any of Parent’s Subsidiaries.

 

131



--------------------------------------------------------------------------------

9.1.5 Title to Properties; Priority of Liens. Each of Parent and each of its
Subsidiaries has good and marketable title (except insofar as marketability may
be limited by any laws or regulations of any Governmental Authority affecting
such assets) to all of the Collateral and other material assets and Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Each of Parent
and each of its Subsidiaries has paid and discharged all lawful claims that, if
unpaid, could become a Lien on its Properties, other than Permitted Liens. All
Liens of Agent in the Collateral are duly perfected, first priority Liens,
subject only to Permitted Liens that are expressly allowed to have priority over
Agent’s Liens.

9.1.6 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s or Security
Trustee’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or
other Applicable Law, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectability of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s Credit and Collection
Policies, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased

 

132



--------------------------------------------------------------------------------

doing business; and (iii) there are no proceedings or actions threatened or
pending against any Account Debtor that could reasonably be expected to have a
material adverse effect on the Account Debtor’s financial condition.

9.1.7 Financial Statements. The balance sheets, and related statements of
income, cash flow and shareholder’s equity, of Parent and its Subsidiaries that
have been and are hereafter delivered to Agent and Lenders, are prepared in all
material respects in accordance with GAAP, except as noted therein, and fairly
present in all material respects the financial positions and results of
operations of Parent and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions at the time
prepared in light of the circumstances at such time. Since December 31, 2015,
there has been no change in the condition, financial or otherwise, of Parent or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect. Each Obligor is Solvent.

9.1.8 Taxes. All federal and other material tax returns and reports of Parent
and each Subsidiary required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective Property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid other than such taxes,
assessments, fees and other governmental charges (i) which are being Properly
Contested and (ii) the non-payment of which would not, individually or in the
aggregate, result in a Material Adverse Effect. Neither Parent nor any
Subsidiary has any knowledge of any proposed tax assessment against Parent or
any Subsidiary that shall have or is reasonably likely to have a Material
Adverse Effect. As of the Australian Borrower Activation Date, none of the
Australian Domiciled Obligors is, or has ever been, a member of a GST Group.

9.1.9 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.10 Intellectual Property. Each of Parent and each of its Subsidiaries owns
or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to any Obligor’s knowledge, threatened
Intellectual Property Claim with respect to Parent, any of its Subsidiaries or
any of their Property (including any Intellectual Property) which is reasonably
likely to have a Material Adverse Effect. Except as disclosed on Schedule 9.1.10
and subject to Section 10.1.2(l) with respect to the Bolzoni Entities, neither
Parent nor any of its Subsidiaries pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property.

9.1.11 Governmental Approvals. Each of Parent and each of its Subsidiaries has,
is in compliance with, and is in good standing with respect to, all material
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and each of its Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

133



--------------------------------------------------------------------------------

9.1.12 Compliance with Laws. Each of Parent and each of its Subsidiaries has
duly complied, and its Properties and business operations are in compliance, in
all material respects with all Applicable Law, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect. No Inventory has
been produced in the U.S. in violation of the FLSA.

9.1.13 Compliance with Environmental, Health or Safety Applicable Law. Except as
could not reasonably be expected to have a Material Adverse Effect:

(a) the operations of Parent and its Subsidiaries comply in all respects with
all applicable Environmental, Health or Safety Applicable Law;

(b) each of Parent and each Subsidiary has obtained all environmental, health
and safety Permits necessary for its respective operations as currently
conducted and Properties as currently used, and all such Permits are in good
standing, and each of Parent and each Subsidiary is currently in compliance with
all terms and conditions of such Permits;

(c) Parent, its Subsidiaries and their respective present or past Property or
operations are not subject to or the subject of any currently effective or
ongoing judicial or administrative proceeding, order, judgment, decree, dispute,
negotiations, agreement, or settlement respecting (i) any violation of or
liability under any Environmental, Health or Safety Applicable Law, (ii) any
Remedial Action, or (iii) any Claims or liabilities and costs arising from the
Release or threatened Release of a Contaminant into the environment;

(d) Neither Parent nor any Subsidiary has filed any notice under any Applicable
Law: (i) reporting to any Person or Governmental Authority a Release of a
Contaminant within the past three years; (ii) reporting under Section 103(c) of
CERCLA, indicating past or present treatment, storage or disposal of a hazardous
waste, as that term is defined under 40 C.F.R. Part 261 or any state equivalent;
or (iii) reporting a violation of any applicable Environmental, Health or Safety
Applicable Law or condition in any Permit under an Environmental, Health or
Safety Applicable Law within the past three years;

(e) none of the present or, to any Obligor’s knowledge, past Property of Parent
or any Subsidiary is listed or proposed for listing on the National Priorities
List (“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar state
list of sites requiring Remedial Action;

(f) neither Parent nor any Subsidiary has, to its knowledge, sent or directly
arranged for the transport of any product, material or waste, to any current or
proposed NPL site, or any site on any similar state list of sites requiring
Remedial Action;

(g) there is not now in connection with or resulting from Parent or any
Subsidiary’s operations, nor, to any Obligor’s knowledge, has there ever been on
or in any of the current or former Property (i) any treatment, recycling,
storage or disposal of any hazardous waste requiring a permit under 40 C.F.R.
Parts 264 and 265 or any state equivalent, (ii) any solid waste landfill, waste
pile, petroleum or hazardous waste, swamp, pit, pond, underground storage tank
or surface impoundment, or (iii) a reportable or non-permitted Release to the
environment of any Contaminant involving any polychlorinated biphenyls used in
hydraulic oils, electrical transformers or other Equipment;

 

134



--------------------------------------------------------------------------------

(h) to each of Parent’s and each Subsidiary’s knowledge, there have been no
Releases of any Contaminants to the environment from any Property except (i) in
compliance with Environmental, Health or Safety Applicable Law, or (ii) which
have been addressed to the satisfaction of the appropriate Governmental
Authorities;

(i) no Environmental Lien has attached to any Property;

(j) to the knowledge of each of Parent and each Subsidiary, none of its Property
contains any asbestos-containing material or visible evidence of mold growth;

(k) none of the Property presently is subject to any Environmental Property
Transfer Act, or to the extent such acts are presently applicable to any such
Property, the Parent and each of its Subsidiaries have fully complied with the
requirements of such acts; and

(l) the Parent and each of its Subsidiaries, taken as a whole, are not, and to
their knowledge will not be, subject to liabilities and costs arising out of or
relating to environmental, health or safety matters.

9.1.14 Burdensome Contracts. Except as set forth on Schedule 9.1.14, neither
Parent nor any of its Subsidiaries is a party or subject to any contract,
agreement or charter restriction that if violated could reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, neither Parent nor
any of its Subsidiaries is party or subject to any Restrictive Agreement, except
as shown on Schedule 9.1.14 and subject to Section 10.1.2(l) with respect to the
Bolzoni Entities. No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.

9.1.15 Litigation. Except as shown on Schedule 9.1.15, there are no proceedings
or investigations pending or, to any Obligor’s knowledge, threatened against
Parent or any of its Subsidiaries, or any of their businesses, operations or
Properties, that (a) challenge the validity or enforceability of any of the Loan
Documents or transactions contemplated thereby; (b) could reasonably be expected
to have a Material Adverse Effect; or (c) under the Racketeering Influenced and
Corrupt Organizations Act, any AML Legislation or any similar federal or state
statute where such Person is a defendant in a criminal indictment that provides
for the forfeiture of assets to any Governmental Authority as a criminal
penalty. There is no material loss contingency within the meaning of GAAP which
has not been reflected in the consolidated financial statements of Parent and
its Subsidiaries. Except as shown on such Schedule or as disclosed to Agent in
accordance with Section 7.5.1, no Obligor has a Commercial Tort Claim (other
than, as long as no Default or Event of Default exists, a Commercial Tort Claim
for less than $2,500,000). Neither Parent nor any of its Subsidiaries is (1) in
violation of any Applicable Law which violation has had or is reasonably likely
to have a Material Adverse Effect or (2) in default with respect to any order,
injunction or judgment of any Governmental Authority which default has had or
could reasonably be expected to have a Material Adverse Effect.

9.1.16 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. Neither Parent nor any of its
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract.

 

135



--------------------------------------------------------------------------------

9.1.17 Employee Benefit Plans.

(a) ERISA. In relation to Plans subject to ERISA, except as disclosed on
Schedule 9.1.17 or as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect:

(i) (A) Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other federal and state laws; (B) each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Obligors, nothing has occurred which would prevent, or cause the
loss of, such qualification; and (C) each Obligor and ERISA Affiliate has met
all applicable requirements under the Code, ERISA and the Pension Protection Act
of 2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization period has been made with respect to any Pension
Plan.

(ii) (A) There are no pending or, to the knowledge of Obligors, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan; and (B) there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur; (B) no
Pension Plan has an Unfunded Pension Liability; (C) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (D) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (E) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(b) Foreign Plans. Except as disclosed on Schedule 9.1.17 or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, with respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants

 

136



--------------------------------------------------------------------------------

in such Foreign Plan according to the actuarial assumptions and valuations most
recently used to account for such obligations in accordance with applicable
generally accepted accounting principles; and (iii) it has been registered as
required and has been maintained in good standing with applicable regulatory
authorities.

(c) UK Pension Plan.

(i) Except as disclosed on Schedule 9.1.17, no UK Domiciled Obligor is or has at
any time during the last six years been (A) is an employer (as defined for the
purposes of sections 38 to 51 of the Pensions Act 2004(UK)) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pension Schemes Act (1993)(UK)) or (B) is or has at any time during the last
six years been “connected” with or an “associate” (as those terms are used in
sections 38 and 43 of the Pensions Act 2004(UK)) of such an employer.

(ii) No UK Domiciled Obligor has been issued with a Financial Support Direction
or Contribution Notice in respect of any pension scheme.

9.1.18 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Obligor and
any customer or supplier, or any group of customers or suppliers, that could
reasonably be expected to have a Material Adverse Effect.

9.1.19 Labor Relations. Except as described on Schedule 9.1.19 and subject to
Section 10.1.2(l) with respect to the Bolzoni Entities, neither Parent nor any
of its Subsidiaries is party to or bound by any collective bargaining agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any of Parent’s or any of its Subsidiaries’ employees, or,
to any Obligor’s knowledge, any asserted or threatened strikes or work
stoppages.

9.1.20 Payable Practices. Neither Parent nor any of its Subsidiaries has made
any material change in its historical accounts payable practices from those in
effect on the Closing Date that would be materially adverse to the Lenders.

9.1.21 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940;
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt; or (c) has a license pursuant to the Dutch Financial
Supervision Act.

9.1.22 Margin Stock. Neither Parent nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Obligors to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

 

137



--------------------------------------------------------------------------------

9.1.23 Sanctions. Neither Parent nor any of its Subsidiaries, nor to the
knowledge of Parent or any of its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Bank List, or any similar list enforced by any other relevant
sanctions authority or (c) located, organized or resident in a Designated
Jurisdiction.

9.1.24 UK Charges. Under the law of each Obligor’s jurisdiction of incorporation
it is not necessary that any UK Security Agreement be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar Tax be paid on or in relation to any UK Security
Agreement or the transactions contemplated thereby, except (a) registration of
particulars of each UK Security Agreement at the Companies Registration Office
in England and Wales in accordance with Part 25 (Company Charges) of the
Companies Act 2006 or any regulations relating to the registration of charges
made under, or applying the provisions of, the Companies Act 2006 (b) filing,
registration or recordation on a voluntary basis or as required in order to
perfect the security interest created by any UK Security Agreement in any
relevant jurisdiction and (c) in each case, payment of associated fees, stamp
Taxes or mortgage duties.

9.1.25 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), each of the Foreign Domiciled Obligor’s centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
its jurisdiction of incorporation and none of them have an “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction.

9.1.26 Pari Passu Ranking. Each Borrower’s payment obligations under the Loan
Documents rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

9.1.27 Ranking. Each Security Document has or will have the ranking in priority
which it is expressed to have therein and, other than as permitted under or
contemplated by the Loan Documents (including with respect to Permitted Liens),
it is not subject to any prior ranking or pari passu ranking Lien.

9.1.28 Receivables Sale Agreements. Each of the Receivables Sale Agreements
constitutes a legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms and is in full
force and effect. All Accounts originated by the Dutch Borrowers have been sold
and assigned to HY UK and will be sold and assigned to HY UK on a daily
basis. With respect to Accounts originated by the Dutch Borrowers, at all times,
and with respect to all Accounts originated by other Obligors subject to a
Receivables Sale Agreement, at any time that such Accounts are included as
Eligible Foreign Accounts, (A) all steps necessary to ensure that HY UK can
exercise all of its rights under the Accounts transferred under the applicable
Receivables Sale Agreement directly against the relevant account debtors have
been taken, (B) the relevant account debtor has been notified of the transfer of
such Accounts, (C) the proceeds of any such Accounts are paid into a Foreign
Dominion Account and

 

138



--------------------------------------------------------------------------------

(D) to the extent required, the applicable Receivables Sale Agreement enables HY
UK and Agent to effect transfers of the bare legal title of any Accounts to HY
UK at agreed times in the future.

9.1.29 Australian Domiciled Obligors. If it is an Australian Domiciled Obligor,
(a) the entering into and performance by it of its obligations under the Loan
Documents to which it is expressed to be a party are for its commercial benefit
and are in its commercial interests; and (b) the entry into and performance by
it of its obligations under the Loan Documents to which it is a party do not
contravene Part 2J.3 or Part 2E of the Australian Corporations Act.

9.1.30 Foreign Corrupt Practices Act. None of the Obligors or any of their
Subsidiaries nor, to the knowledge of any Obligor, any director, officer, agent,
employee or other person acting on behalf of such Obligor or any of its
Subsidiaries have taken any action, directly or indirectly, that would result in
a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law; and the Obligors and their Subsidiaries have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein, in light of the circumstances under which and at
the time at which they were made, not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. Obligors (but with respect to the Foreign Domiciled
Obligors, such Foreign Domiciled Obligors so covenant in favor of the Foreign
Facility Secured Parties only with respect to themselves and their separate
liabilities, assets, business and operations; provided, that the foregoing
limitation shall not be construed to result in the duplication of any
materiality qualifications or threshold amounts set forth herein which, unless
expressly stated otherwise, are intended to be on a consolidated basis for
Parent and its Subsidiaries) hereby covenant and agree that until the
Commitments have terminated and Full Payment of all Obligations, each of them
shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Parent or any of its Subsidiaries, inspect, audit and
make extracts from any of Parent’s or any of its Subsidiaries’ books and records
(other than privileged correspondence with legal counsel), and discuss with its
officers, employees, agents, advisors and independent accountants (with respect
to independent accountants, in the presence of representatives of Obligors or
otherwise with the consent of the Parent) Parent’s or any of its Subsidiaries’
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own expense.
Neither Agent nor any Lender shall have any duty to any Obligor to make any
inspection, nor to share any results of any inspection,

 

139



--------------------------------------------------------------------------------

appraisal or report with any Obligor. Obligors acknowledge that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Obligors shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate; and (ii) appraisals of
Inventory; provided, that if no Default or Event of Default shall have occurred
and be continuing, only one such examination and one such appraisal under the
foregoing clauses (i) and (ii), respectively, per Fiscal Year shall be conducted
at Borrowers’ expense (exclusive of any appraisals and examinations conducted
pursuant to Section 10.1.9); provided, further, that if Total Excess
Availability is less than 15% of the Commitments at any time during a Fiscal
Year, one additional appraisal and one additional examination may be conducted
at Borrowers’ expense during such Fiscal Year (exclusive of any appraisals and
field examinations conducted pursuant to Section 10.1.9). Prior to the PP&E
Component Implementation Date, Borrowers shall reimburse Agent for all charges,
costs and expenses of Agent in connection with appraisals of Equipment and Real
Estate (and any other reports required under the Real Estate Related Documents).
The foregoing shall not limit Agent’s ability to perform additional appraisals
or examinations at the sole expense of the Borrowers upon the occurrence and
continuance of a Default or Event of Default (or if a Default or Event of
Default was in existence at the time such appraisal or examination was
initiated), including, following the PP&E Component Implementation Date,
additional appraisals and reports in respect of Equipment and Real Estate.
Borrowers agree to pay Agent’s then standard charges for examination and
appraisal activities, including the standard charges of Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, (i) balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on a consolidated basis for Parent and its Subsidiaries, which
consolidated statements shall be audited and certified (without a “going
concern” or scope of audit qualification) by Ernst & Young LLP or by another
firm of independent certified public accountants of recognized standing selected
by Parent and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and (ii) unaudited balance
sheets as of the end of such Fiscal Year and the related statements of income,
cash flow and shareholders equity for such Fiscal Year, on a consolidating basis
for Parent and its Subsidiaries, which consolidating statements shall be based
on SEC reporting segments and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;

(b) as soon as available, and in any event within 45 days after the end of each
of the first three Fiscal Quarters of Parent, (i) an unaudited balance sheet as
of the end of such Fiscal Quarter and the related statements of income and cash
flow for such Fiscal Quarter and for

 

140



--------------------------------------------------------------------------------

the portion of the Fiscal Year then elapsed, on a consolidated and consolidating
basis for Parent and its Subsidiaries (in the case of consolidating statements,
based on SEC reporting segments and which shall include Bolzoni Holdco and its
Subsidiaries as a separate reporting segment), setting forth in comparative form
corresponding figures for the preceding Fiscal Year, (ii) an unaudited balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flow for such Fiscal Quarter and for the portion of the Fiscal Year
then elapsed, for HY UK and its Subsidiaries, (iii) an unaudited balance sheet
as of the end of such Fiscal Quarter and the related statements of income and
cash flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for HYN BV and its Subsidiaries, (iv) in the
event that financial information of Bolzoni Holdco and its Subsidiaries is not
reported on a separate consolidating basis under clause (i) above, an unaudited
balance sheet as of the end of such Fiscal Quarter and the related statements of
income and cash flow for such Fiscal Quarter and for the portion of the Fiscal
Year then elapsed, on a consolidated basis for Bolzoni Holdco and its
Subsidiaries, and (v) following the Australian Borrower Activation Date, an
unaudited balance sheet as of the end of such Fiscal Quarter and the related
statements of income and cash flow for such Fiscal Quarter and for the portion
of the Fiscal Year then elapsed, on a consolidated basis for the Australian
Borrower(s) and their Subsidiaries, in each case, certified by a Financial
Officer as prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such Fiscal Quarter and period, subject
to normal year-end adjustments and the absence of footnotes;

(c) as soon as available, and in any event within 30 days after the end of each
month (other than the last month of each Fiscal Quarter), an unaudited balance
sheet as of the end of such month and the related statements of income and cash
flow for such month and for the portion of the Fiscal Year then elapsed, on a
consolidated basis for Parent and its Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by a
Financial Officer as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year end adjustments and the absence of footnotes;

(d) concurrently with the delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by a Financial
Officer;

(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to Parent
or its Subsidiaries by their accountants in connection with such financial
statements;

(f) (i) not later than March 31st of each Fiscal Year, and containing
substantially the same types of financial information contained in the
projections delivered pursuant to Section 6.1(o), the annual business plan for
Parent and its Subsidiaries for such Fiscal Year and for each month in such
Fiscal Year, and (ii) not later than June 30th of each Fiscal Year, the annual
long-range business forecast of Parent and its Subsidiaries for each succeeding
Fiscal Year, up to and including the Fiscal Year during which it is anticipated
that there shall be Full Payment of all Obligations, containing a consolidated
balance sheet, income statement and statement of cash flow;

 

141



--------------------------------------------------------------------------------

(g) at Agent’s reasonable request, a listing of each Obligor’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Agent;

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Parent or any of its
Subsidiaries has made generally available to its shareholders; copies of any
regular, periodic and special reports or registration statements or prospectuses
that Parent or any of its Subsidiaries files with the SEC or similar securities
regulatory authority; and copies of any press releases or other statements made
available by Parent or any of its Subsidiaries to the public concerning material
changes to or developments in their business;

(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Pension Plan, Foreign Plan (that is a defined
benefit pension plan) and UK Pension Plan;

(j) promptly following receipt, a copy of any notice from the Pensions Regulator
in which it proposes to take action which may result in the issuance of a
Contribution Notice or Financial Support Direction in respect of any UK Pension
Plan;

(k) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or
Parent’s or any Subsidiary’s financial condition or business; and

(l) if any of the information or disclosures provided on any of Schedules 7.4,
8.5, 8.6.1, 9.1.4, 9.1.10, or 9.1.19 attached hereto as of the Closing Date
become outdated or incorrect in any material respect, the Borrowers shall
deliver to the Agent and the Lenders as part of the Compliance Certificate
required pursuant to Section 10.1.2(d) (or more frequently in the Borrowers’
reasonable judgment or upon the request of the Agent) such revision or updates
to such Schedule(s) as may be necessary or appropriate to update or correct such
Schedule(s) which revisions shall be effective from the date accepted in writing
by the Agent, such acceptance not to be unreasonably withheld; provided, that
(i) no such revisions or updates to any such Schedule(s) shall be deemed to have
cured any breach of warranty or misrepresentation occurring prior to the
delivery of such revision or update by reason of the inaccuracy or
incompleteness of any such Schedule(s) at the time such warranty or
representation previously was made or deemed to be made and (ii) such
Schedule(s) may only be updated to the extent that such related actions
disclosed are otherwise not prohibited by this Agreement and other Loan
Documents prior to such Schedule being revised or updated. Obligors shall
deliver Schedules 9.1.10, 9.1.14, 9.1.19, 10.2.2, 10.2.8 and 10.2.16 with
information for the Bolzoni Entities (which in the case of Schedule 10.2.2 shall
not include Liens otherwise permitted under Section 10.2.2(l)) on or before the
date that is 90 days following the Closing Date (or such later date as to which
Agent may agree), which delivery shall constitute a representation and warranty
as to the matters set forth in such schedules as they pertain to the Bolzoni
Entities.

10.1.3 Notices. Notify Agent and Lenders in writing, promptly after an Obligor’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an

 

142



--------------------------------------------------------------------------------

adverse determination could have a Material Adverse Effect; (b) any pending or
threatened material labor dispute, material strike or material walkout, or the
expiration of any material labor contract; (c) any default under or termination
of a Material Contract; (d) the existence of any Default or Event of Default;
(e) any judgment in an amount exceeding $5,000,0000; (f) the assertion of any
Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental, Health or Safety Applicable
Law), if an adverse resolution could have a Material Adverse Effect; (h) any
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice in each case, involving
potential liability greater than $1,000,000; (i) the occurrence of any ERISA
Event; or (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants.

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and, promptly after execution thereof, upon request
provide Agent with copies of all future agreements between an Obligor and any
landlord, warehouseman, processor, shipper, or bailee that owns or leases any
premises at which any material Collateral is located.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental, Health or Safety Applicable Law, FLSA, OSHA, AML Legislation, and
laws regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, in each case unless failure to comply (other than failure to comply
with AML Legislation) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Release occurs at or on any Properties of any Borrower or Subsidiary, it
shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Release, whether or not directed to do so by
any Governmental Authority.

10.1.6 Taxes; Australian Tax Consolidation.

(a) Pay (i) all taxes, assessments and other governmental charges less than or
equal to $2,000,000 imposed upon it or on any of its Property or assets or in
respect of any of its franchises, business, income or Property within 5 Business
Days upon obtaining knowledge that a penalty or interest has accrued thereon,
and (ii) all Claims (including, without limitation, claims for labor, services,
materials and supplies) for sums less than or equal to $2,000,000 which have
become due and payable and which by law have or may become a Lien (other than a
Permitted Lien) upon any of Parent’s or any Subsidiary’s Property or assets,
within fifteen days upon obtaining knowledge that any penalty or fine has
accrued with respect thereto. Obligors shall, and shall cause each Subsidiary
to, pay no later than the day when due (A) all taxes, assessments and other
governmental charges greater than $2,000,000 imposed upon it or on any of its
Property or assets or in respect of any of its franchises, business, income or
Property, and (B) all Claims (including, without limitation, claims for labor,
services, materials and supplies) for sums greater than $2,000,000 which have
become due and payable and which by law have or may become a Lien (other than a
Permitted Lien) upon any of Parent’s or any Subsidiary’s Property or assets.
Notwithstanding the preceding sentences, Parent or any Subsidiary shall have the
right to Properly Contest the validity or amount of any such taxes or Claims.

 

143



--------------------------------------------------------------------------------

(b) Each Australian Domiciled Obligor shall ensure that (i) so long as it is a
member of a Tax Consolidated Group there is at all times a valid Tax Sharing
Agreement for that Tax Consolidated Group (having regard to changes in the
composition or activities of the Tax Consolidated Group); and (ii) it is not at
any time liable for “group liability” (as such term is defined in Section 721-10
of the Income Tax Assessment Act 1997 (Cth) of Australia) other than on a
reasonable basis in accordance with the principles set out in Division 721 of
the Income Tax Assessment Act 1997 (Cth) of Australia (including as a result of
tax consolidation or any tax sharing agreement), in each case except to the
extent such Obligor is maintaining adequate reserves (in the good faith judgment
of the management of such Obligor) with respect thereto and the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.

(c) Each Australian Domiciled Obligor must ensure that it will not become a
member of a GST Group unless the GST Group of which the Australian Domiciled
Obligor becomes a member has at all times while the Australian Domiciled Obligor
is a member a valid ITSA for that GST Group in a form and substance reasonably
satisfactory to Agent, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A-VII, unless otherwise approved by Agent) reasonably acceptable to Agent, with
respect to the Properties and business of Parent and its Subsidiaries of such
type (including business interruption, product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated.

10.1.8 Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Parent and its Subsidiaries in full force and effect and pay all
Royalties when due.

10.1.9 Additional Obligors.

(a) Subject to limitations imposed by Applicable Law, each Foreign Borrower will
cause each direct or indirect Foreign Subsidiary of Parent (including any
Domestic Subsidiary of a CFC but excluding the Bolzoni Entities) with assets
exceeding $10,000,000 in value and that is organized under the laws of the
Republic of Italy, the Netherlands, the UK, the U.S. or, following the
Australian Borrower Activation Date under Section 10.1.9(c), Australia, in each
case within 30 days of the date formed or acquired (or such date as such Foreign
Subsidiary’s assets exceed $10,000,000) or such later date as to which Agent may
agree, (i) to execute a supplement or joinder to this Agreement, substantially
in the form of Exhibit C, in order for such Foreign Subsidiary to become a
Foreign Borrower (provided, that any such Foreign Subsidiary organized under the
laws of the Republic of Italy, the U.S. or under the laws of the UK outside of
England and Wales shall not be permitted to become a Foreign Borrower) and/or a
Foreign Facility Guarantor under Section 5.10 and a grantor under the applicable
Foreign Security Documents or, to the extent requested by the Agent, enter into
new Security Documents in form and substance reasonably satisfactory to the
Agent and Security Trustee and

 

144



--------------------------------------------------------------------------------

where such Foreign Subsidiary is an Australian Subsidiary, execute the
Australian Security Trust Deed or (as the case may be) an accession deed to the
Australian Security Trust Deed in form and substance reasonably satisfactory to
Agent and the Australian Security Trustee, (ii) with respect to any such Foreign
Subsidiary joining this Agreement as a Foreign Borrower, to deliver a Borrowing
Base Certificate for such Foreign Subsidiary effective as of not more than 30
days preceding the date on which such Foreign Subsidiary becomes a Foreign
Borrower and (iii) to execute and deliver such other documents, instruments and
agreements as Agent or Security Trustee may reasonably require (including
documents, instruments and agreements similar to those set forth in Section 6.1
or, with respect to Australian Subsidiaries, Section 10.1.9(c)). Notwithstanding
the foregoing, (A) no Foreign Subsidiary may be joined as a Foreign Borrower
until completion of the Agent’s due diligence to its reasonable satisfaction and
of the Agent’s and Foreign Lenders’ compliance procedures for applicable “know
your customer” and anti-money laundering rules and (B) prior to permitting such
new Foreign Borrower to borrow any Foreign Loans or obtain the issuance of any
Foreign Letters of Credit hereunder, the Agent, in its discretion, shall have
the right to conduct an appraisal and field examination with respect to such
Foreign Subsidiary, including, without limitation, of (x) such Foreign
Subsidiary’s practices in the computation of its component of the Foreign
Borrowing Base and (y) the assets included in such Foreign Subsidiary’s
component of the Foreign Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and reserves,
in each case, prepared on a basis reasonably satisfactory to the Agent and at
the sole expense of such Foreign Subsidiary.

(b) Each U.S. Borrower will cause each direct or indirect Domestic Subsidiary of
Parent (other than a Domestic Subsidiary of a CFC) with assets exceeding
$10,000,000 in value and formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition), in each case
within 30 days of the date formed or acquired (or such date as such Domestic
Subsidiary’s assets exceed $10,000,000) or such later date as to which Agent may
agree, (i) to execute a supplement or joinder to this Agreement, substantially
in the form of Exhibit C, in order for such Domestic Subsidiary to become a U.S.
Borrower and/or a U.S. Facility Guarantor under Section 5.10 and a grantor under
Section 7.1 or, to the extent requested by the Agent, enter into new Security
Documents in form and substance reasonably satisfactory to the Agent and U.S.
Borrower Agent, (ii) with respect to a Domestic Subsidiary joining this
Agreement as a U.S. Borrower, to deliver a Borrowing Base Certificate for such
Domestic Subsidiary effective as of not more than 30 days preceding the date on
which such Domestic Subsidiary becomes a U.S. Borrower and (iii) to execute and
deliver such other documents, instruments and agreements as Agent may reasonably
require. Notwithstanding the foregoing, (A) no Domestic Subsidiary may be joined
as a U.S. Borrower until completion of the Agent’s due diligence to its
reasonable satisfaction and of the Agent’s and U.S. Lenders’ compliance
procedures for applicable “know your customer” and anti-money laundering rules
and (B) prior to permitting such new U.S. Borrower to borrow any Loans or obtain
the issuance of any U.S. Letters of Credit hereunder, the Agent, in its
discretion, shall have the right to conduct an appraisal and field examination
with respect to such Domestic Subsidiary, including, without limitation, of (x)
such Domestic Subsidiary’s practices in the computation of its component of the
U.S. Borrowing Base and (y) the assets included in such Domestic Subsidiary’s
component of the U.S. Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves, in
each case, prepared on a basis reasonably satisfactory to the Agent and at the
sole expense of such Domestic Subsidiary.

 

145



--------------------------------------------------------------------------------

(c) Any Subsidiary organized under the laws of Australia or any state or
territory thereof may, at the election of the U.S. Borrower Agent by at least 30
days prior written notice to Agent (a copy of which Agent shall promptly provide
to the Foreign Lenders), become the initial Australian Borrower hereunder upon
(i) the execution and delivery to Agent and/or Australian Security Trustee (A)
by such Subsidiary of a supplement or joinder to this Agreement, substantially
in the form of Exhibit C, (B) by such Subsidiary of Australian Security
Agreements in form and substance reasonably satisfactory to Agent and the
Australian Security Trustee as may be required for Australia, (C) by such
Subsidiary of the Australian Security Trust Deed or (as the case may be) an
accession deed to the Australian Security Trust Deed in form and substance
reasonably satisfactory to Agent and the Australian Security Trustee, (D) by a
Senior Officer of the U.S. Borrower Agent of a Borrowing Base Certificate for
such Foreign Subsidiary effective as of not more than 30 days preceding the date
on which such Foreign Subsidiary becomes an Australian Borrower and (D) such
other documents, instruments and agreements as Agent or Australian Security
Trustee may reasonably require, and (ii) the Agent receiving all the documents
and evidence as Agent or Australian Security Trustee may reasonably require
including but not limited to the following:

(A) each relevant Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof;

(B) satisfactory evidence that the Australian Security Trustee shall have a
valid and perfected first priority (except as otherwise permitted hereunder)
Lien in the Collateral charged by the required Australian Security Agreements
executed and delivered by that Subsidiary;

(C) a certificate of a duly authorized officer of that Subsidiary, certifying
(A) that attached copies of that Subsidiary’s Organic Documents are true and
complete, and in full force and effect, without amendment except as shown; (B)
that an attached copy of resolutions authorizing execution and delivery of the
relevant Loan Documents is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions adopted with respect to this credit
facility; (C) to the title, name and signature of each Person authorized to sign
the relevant Loan Documents; and (D) that attached thereto are all governmental
and third party consents and approvals as may be appropriate for that Subsidiary
to obtain in connection with this Agreement (or a statement that no such
consents or approvals are required) (and Agent may conclusively rely on this
certificate until it is otherwise notified by that Subsidiary in writing);

(D) copies of policies or certificates of insurance for the insurance policies
carried that Subsidiary, all in compliance with the Loan Documents, and, if
applicable, the designation of Agent or (as the case may be) the Australian
Security Trustee as lender’s loss payee as its interest may appear thereunder,
in each case, in form and substance satisfactory to Agent;

 

146



--------------------------------------------------------------------------------

(E) all Debt arising under the Australian Credit Facility shall have been repaid
in full, and Agent shall have received a satisfactory payoff letter, lien
release documentation or similar agreements which evidence the foregoing;

(F) Lien searches and other evidence satisfactory to Agent that its and/or the
Australian Security Trustee’s Liens are the only Liens upon the Collateral,
except Permitted Liens;

(G) a certificate of an authorized officer of that Subsidiary certifying that it
is not in breach of Chapter 2E of the Australian Corporations Act;

(H) a duly executed statutory declaration from the directors of the relevant
Subsidiaries relating to the location and value of the assets of that
Subsidiary;

(I) if assets of the relevant Subsidiary are located in New South Wales, a
completed New South Wales Office of State Revenue multi-jurisdictional mortgage
statement form duly executed by a Senior Officer of that Subsidiary;

(J) evidence that, to the extent applicable, estimated funds for payment of
mortgage duty by the grantors under the Australian Security Agreements have
either been paid to the Agent (or its counsel) or withheld from the initial
Foreign Loan to the Australian Borrower;

(K) any written opinions of Australian counsel to that Subsidiary in form and
substance satisfactory to Agent; and

(L) to the extent necessary, any amendments or supplements to the Loan
Documents.

Notwithstanding the foregoing, (1) no Foreign Subsidiary may be joined as an
Australian Borrower until completion of the Agent’s due diligence to its
reasonable satisfaction and of the Agent’s and Foreign Lenders’ compliance
procedures for applicable “know your customer” and anti-money laundering rules
and (2) prior to permitting such new Australian Borrower to borrow any Foreign
Loans or obtain the issuance of any Foreign Letters of Credit hereunder, the
Agent, in its discretion, shall have the right to conduct an appraisal and field
examination with respect to such Foreign Subsidiary, including, without
limitation, of (x) such Foreign Subsidiary’s practices in the computation of its
component of the Foreign Borrowing Base and (y) the assets included in such
Foreign Subsidiary’s component of the Foreign Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, in each case, prepared on a basis reasonably
satisfactory to the Agent and at the sole expense of such Foreign Subsidiary.

 

147



--------------------------------------------------------------------------------

10.1.10 UK Pension Plans.

(a) Each UK Domiciled Obligor shall ensure that all pension schemes operated by
or maintained for the benefit of members of the UK Domiciled Obligors and/or any
of their employees are funded based on the recovery plan applicable to the
relevant pension scheme in accordance with section 226 of the Pensions Act 2004
(UK) until completed, and thereafter, based on the statutory funding objective
under sections 221 and 222 of the Pensions Act 2004 (UK) and, in each case, in
compliance with the schedule of contributions under section 227 of the Pensions
Act 2004 (UK) and that no action or omission (including, without limitation, the
termination or commencement of winding-up proceedings of any such pension scheme
or any member of the Group ceasing to employ any member of such a pension
scheme) is taken by any UK Domiciled Obligor in relation to such a pension
scheme which has or is reasonably likely to have a Material Adverse Effect.

(b) Except as disclosed on Schedule 9.1.17, each UK Domiciled Obligor shall
ensure that no UK Domiciled Obligor is or has been at any time an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004 (UK)) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993 (UK)) or “connected” with or an
“associate” of (as those terms are used in sections 38 or 43 of the Pensions Act
2004 (UK)) such an employer.

(c) Each UK Domiciled Obligor shall deliver to the Agent at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Domiciled Obligor), actuarial reports in relation to all
pension schemes mentioned in clause (a) above.

(d) Each UK Domiciled Obligor shall promptly notify the Agent of any material
change in the rate of contributions to any pension schemes mentioned in clause
(a) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise).

10.1.11 Post-Closing Actions. Each Obligor shall complete each of the actions
applicable to it that is described in Schedule 10.1.11 as soon as commercially
reasonable, but in any event no later than the date set forth in Schedule
10.1.11 with respect to such action (or such later date as Agent may agree in
its discretion).

10.1.12 Use of Proceeds. No part of the proceeds of the Loans will be used,
directly or indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law.
Each Borrower will maintain in effect policies and procedures designed to
promote compliance by such Borrower, its Subsidiaries, and their respective
directors, officers, employees, and agents with the FCPA and any other
applicable anti-corruption laws.

10.2 Negative Covenants. Obligors (but with respect to the Foreign Domiciled
Obligors, such Foreign Domiciled Obligors so covenant in favor of the Foreign
Facility Secured Parties only with respect to themselves and their separate
liabilities, assets, business and

 

148



--------------------------------------------------------------------------------

operations; provided, that the foregoing limitation shall not be construed to
result in the duplication of any materiality qualifications or threshold amounts
set forth herein which, unless expressly stated otherwise, are intended to be on
a consolidated basis for Parent and its Subsidiaries) hereby covenant and agree
that until the Commitments have terminated and Full Payment of all Obligations,
each of them shall not, and shall cause each Subsidiary not to:

10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Debt for trade payables, wages and other accrued expenses incurred in the
Ordinary Course of Business;

(c) Permitted Existing Debt and any extensions, renewals, refundings or
replacements of such Debt, provided that any such extension, renewal, refunding
or replacement is in an aggregate principal amount not greater than the
principal amount of, and taken as a whole is on terms no less favorable to
Parent or any Subsidiary, as applicable, than the terms of, such Permitted
Existing Debt so extended, renewed, refunded or replaced;

(d) Purchase Money Debt and Debt in connection with sale-leaseback transactions
in an aggregate principal amount not to exceed $100,000,000 at any time
outstanding;

(e) Debt in respect of taxes, assessments, governmental charges and Claims for
labor, materials or supplies, to the extent that payment thereof is not required
pursuant to Section 10.1.6;

(f) Debt constituting Investments permitted by Section 10.2.4 or Accommodation
Obligations permitted by Section 10.2.8;

(g) Debt arising from unsecured intercompany loans (i) from any Obligor to any
other Obligor, (ii) from any Subsidiary that is not an Obligor to any Obligor or
Pledged Entity, (iii) among Subsidiaries that are not Obligors or Pledged
Entities, (iv) among Pledged Entities, or (v) from any Obligor or Pledged Entity
to any Subsidiary that is not an Obligor or Pledged Entity not to exceed, when
aggregated with Investments permitted under Section 10.2.4(e)(v) and
Accommodation Obligations permitted under Section 10.2.8(e)(v) but without
duplication, $60,500,000 in principal amount outstanding at any time; provided,
that all such loans specified in clauses (i) and (v) (with respect to loans by
an Obligor only) shall be evidenced by promissory notes and pledged to Agent;
provided, further that no additional loans described in clauses (i) through (v)
shall be permitted after the occurrence and during the continuance of an Event
of Default; provided, further that clause (v) shall not be utilized for
intercompany loans from any Obligor or Pledged Entity to the Bolzoni Entities;

(h) Debt with respect to Bank Products incurred in the Ordinary Course of
Business;

 

149



--------------------------------------------------------------------------------

(i) Debt with respect to customary warranties and indemnities made under (i) any
agreements for asset sales permitted under Section 10.2.5, or (ii) Contractual
Obligations of Parent or any Subsidiary entered into in the Ordinary Course of
its Business;

(j) prior to the Australian Borrower Activation Date, (i) Debt of the Australian
Subsidiaries with respect to the Australian Credit Facility and letters of
credit issued by Citibank N.A. and its Affiliates in an aggregate amount not to
exceed $10,000,000 at any time and (ii) Accommodation Obligations with respect
to any working capital facility and letters of credit guaranteed pursuant to the
Foreign Working Capital Guaranty in an aggregate guaranteed amount not to exceed
$10,000,000 at any time;

(k) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
Ordinary Course of Business; provided, however, that such Debt is extinguished
within five Business Days of its incurrence;

(l) Debt arising under a declaration of joint and several liability used for the
purpose of section 2:403 of the Dutch Civil Code (and any residual liability
under such declaration arising pursuant to section 2:404(2) of the Dutch Civil
Code);

(m) Debt under one or more term loan agreements in an aggregate principal amount
not to exceed at any time $350,000,000, provided that (i) the maturity date of
such Debt shall be no earlier than the date that is 180 days after the Maturity
Date, (ii) any amortization payments on such Debt shall not exceed ten percent
(10%) of the original principal amount of such Debt per year and (iii) if such
Debt is secured, the holders of such Debt, or a duly authorized agent on their
behalf, shall agree in writing to be bound by an intercreditor agreement
containing terms that are satisfactory to Agent, provided, further, that (A) if
such Debt is incurred subsequent to the PP&E Component Implementation Date,
either (1) such Debt may be secured by a second priority Lien on the Collateral
(including the PP&E Collateral) of the U.S. Domiciled Obligors or (2) the U.S.
Borrowers may request that Agent release or subordinate its first priority Lien
on the PP&E Collateral of the U.S. Domiciled Obligors subject to (I) the
delivery of a pro forma Borrowing Base Certificate eliminating the PP&E
Collateral from the Borrowing Base and demonstrating that the Investment
Condition is satisfied after giving effect thereto, and (II) if such Debt is
secured by a second priority Lien on the other Collateral of the U.S. Domiciled
Obligors, the Agent shall retain a second priority Lien on the PP&E Collateral
of the U.S. Domiciled Obligors and in any event under this clause (A)(2), the
PP&E Component shall not be permitted to be included in the Borrowing Base
thereafter, and (B) prior to the PP&E Component Implementation Date, such Debt
may be secured by (1) a first priority Lien on the PP&E Collateral of the U.S.
Domiciled Obligors, (2) a second priority Lien on the other Collateral of the
U.S. Domiciled Obligors and (3) if clause (B)(2) applies, the Agent shall be
granted a second priority Lien on the PP&E Collateral of the U.S. Domiciled
Obligors and the PP&E Component shall not be permitted to be included in the
Borrowing Base thereafter (“Permitted Term Debt”);

(n) unsecured Debt arising from unsecured intercompany loans borrowed for the
use in Parent or any Subsidiary’s business and operations in the People’s
Republic of China not to exceed, with Investments permitted under Section
10.2.4(i), $12,000,000 in principal amount outstanding at any time;

 

150



--------------------------------------------------------------------------------

(o) Debt arising under any receivables factoring, discounting facility or
receivables assignment facility by any Foreign Subsidiary that is not a Borrower
in an aggregate amount not to exceed $10,000,000 outstanding at any time;

(p) Debt of the Bolzoni Entities in an aggregate principal amount not to exceed
EUR 50,000,000 at any time which, as of the Closing Date, is scheduled on
Schedule 10.2.1(p);

(q) unsecured Debt of Foreign Subsidiaries that are not organized in a
jurisdiction in which an Obligor under this Agreement is organized in an
aggregate amount not to exceed $10,000,000 outstanding at any time; and

(r) in addition to Debt permitted by clauses (a) through (q) above, other
unsecured Debt (but excluding intercompany loans), in an aggregate principal
amount not to exceed $100,000,000 at any time outstanding; provided that, at
least seventy-five percent (75%) of all Debt outstanding under this clause (r)
shall have a scheduled maturity at least six (6) months after the Maturity Date;

provided, however, that further incurrences of the Debt or other items described
in clauses (d), (g), (m) or (r) above shall be prohibited if either (A) a
Default or an Event of Default shall have occurred and be continuing at the time
of such incurrence or would result therefrom or (B) such Debt is prohibited
under the terms of any other Debt of Parent or any Subsidiary.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) existing Liens shown on Schedule 10.2.2 (subject to Section 10.1.2(l) with
respect to the Bolzoni Entities) and extensions, renewals, refundings and
replacements thereof; provided that any such extension, renewal, refunding or
replacement of any such Lien shall be limited to the Property covered by the
Lien extended, renewed, refunded or replaced and that the obligations secured by
any such extension, renewal, refunding or replacement Lien shall be in an amount
not greater than the amount of the obligations then secured by the Lien
extended, renewed, refunded or replaced;

(c) Customary Permitted Liens;

(d) Purchase Money Liens securing Debt permitted under Section 10.2.1(d);
provided that such Purchase Money Liens are created within 90 days after the
incurrence of the related Debt;

(e) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

 

151



--------------------------------------------------------------------------------

(f) certain statutory and contractual rights of retention on the Inventory of
Parent and its Subsidiaries located outside of the U.S. which are subordinate to
Agent’s security interest therein;

(g) Liens arising from judgments, decrees or attachments under circumstances
that do not otherwise result in an Event of Default;

(h) Liens arising from precautionary UCC-1 financing statement filings regarding
Operating Leases covering only the Property subject thereto;

(i) any Lien approved by Agent in connection with a Permitted Acquisition on or
affecting any Property (other than Equity Interests) acquired by Parent or any
of its Subsidiaries or Property of any acquired Subsidiary or Person which
becomes a Subsidiary after the Closing Date of this Agreement; provided, that
(i) such Lien is created prior to the date on which such Person becomes a
Subsidiary, (ii) the Lien was not created in contemplation of such Acquisition,
(iii) such Lien secures Debt permitted hereunder and the principal amount
thereof has not increased in contemplation of or since such Acquisition and (iv)
such Lien is removed or discharged within ninety (90) days of such Property
being acquired or such Person becoming a Subsidiary, as the case may be;

(j) Liens upon cash or Cash Equivalents securing obligations owing by Parent or
any Subsidiary to Agent, a Lender or an Affiliate thereof that arise as a result
of the termination of a Hedging Agreement in respect of interest rates permitted
hereunder to which Parent or any Subsidiary, as applicable, and Agent, a Lender,
or an Affiliate thereof, as applicable, were subject; provided, that the Agent,
the Lender or the Affiliate thereof, as applicable, that is the counterparty
under such Hedging Agreement shall determine in its reasonable judgment such
termination amount; provided, further, that such Lien shall run solely for the
benefit of Agent, the Lender or the Affiliate thereof, as applicable;

(k) Liens securing Permitted Term Debt; provided that such Liens are in
compliance with the requirements of Section 10.2.1(m); and

(l) Liens on Property of the Bolzoni Entities securing Debt permitted under
Section 10.2.1(p) in an aggregate principal amount not to exceed EUR 50,000,000
at any time.

10.2.3 Distributions; Upstream Payments. Declare or make any Distributions,
except (a) Upstream Payments or (b) any other Distributions if, after giving
effect to such Distribution as if it occurred on the first day of the Pro Forma
Period, either (i) each of the following is satisfied: (A) pro forma Total
Excess Availability is greater than 15% of the aggregate Commitments at all
times during the Pro Forma Period, (B) pro forma U.S. Excess Availability is
greater than 15% of the aggregate U.S. Revolver Commitments at all times during
the Pro Forma Period and (C) the Borrowers are in compliance with Section 10.3
(computed on a pro forma basis for the most recent four fiscal quarter period
for which financials are required to be delivered), whether or not a Trigger
Period is in effect, or (ii) each of the following is satisfied: (A) pro forma
Total Excess Availability is greater than 20% of the aggregate Commitments at
all times during the Pro Forma Period and (B) pro forma U.S. Excess Availability
is greater than 20% of the aggregate U.S. Revolver Commitments at all times
during

 

152



--------------------------------------------------------------------------------

the Pro Forma Period; provided, that subsequent to the PP&E Component
Implementation Date, the above-listed percentages in subclause (ii) shall
instead be 25% in each case; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.14.

10.2.4 Permitted Investments. Make any Investment, except the following:

(a) Investments in cash and Cash Equivalents in the Ordinary Course of Business
(including, without limitation, Cash Collateral), subject to Section 7;

(b) Investments existing on the Closing Date and identified as such on
Schedule 10.2.4;

(c) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the Ordinary Course of
Business;

(d) Investments in the form of advances to officers or employees for relocation,
salary, commissions, travel expenses and similar items in the Ordinary Course of
Business and other loans to employees for any lawful purpose, provided that (i)
each loan permitted under this clause (d) shall be evidenced by a promissory
note and (ii) the aggregate principal amount of all such advances and loans at
any time outstanding shall not exceed $1,500,000 and (iii) no such advances or
loans outstanding at any time to any one Person shall exceed $500,000;

(e) (i) Investments by Obligors in other Obligors, (ii) Investments by
Subsidiaries that are not Obligors in Pledged Entities or Obligors, (iii)
Investments by Pledged Entities in other Pledged Entities, (iv) Investments
among Subsidiaries that are not Obligors or Pledged Entities, and (v)
Investments by Obligors and Pledged Entities in Subsidiaries that are not
Obligors or Pledged Entities which, when aggregated with Debt permitted pursuant
to Section 10.2.1(g)(v) and Accommodation Obligations permitted pursuant to
Section 10.2.8(e)(v) but without duplication, does not exceed $60,500,000;
provided, that clause (v) shall not be utilized for Investments by Obligors or
Pledged Entities in the Bolzoni Entities;

(f) Investments constituting an Acquisition so long as at the time and after
giving effect to such Acquisition: (i) Agent has received at least 10 Business
Days’ prior written notice of such Acquisition (or such shorter time as to which
Agent may agree); (ii) unless the assets or Person to be acquired (A) is in a
similar line of business to that of any Borrower or (B) is vertically integrated
in a line of business of any Borrower, Agent shall have consented to such
Acquisition prior to the consummation thereof; (iii) unless the Investment
Condition is satisfied both immediately before and after giving pro forma effect
to such Acquisition, the purchase price payable in cash and non-cash
consideration does not exceed $5,000,000 in any one Acquisition or $15,000,000
in the aggregate in any Fiscal Year; (iv) no Default or Event of Default has
occurred and is continuing or would result after giving effect to such
Acquisition, (v) to the extent applicable, the requirements of Section 10.2.7
and Section 10.2.9 have been satisfied; (vi) to the extent any Lien is required
pursuant to Section 10.1.9, Agent has been granted such a first

 

153



--------------------------------------------------------------------------------

priority perfected Lien (subject only to Customary Permitted Liens) in all
Property (other than Property excluded from the definition of Collateral)
acquired in such Acquisition, and the Obligors and the target of such
Acquisition shall have executed all documents and taken all actions as may be
required by Agent in connection therewith; (vii) the board of directors of the
target of such Acquisition shall have approved such Acquisition and such
Acquisition shall otherwise be consensual; (viii) the Debt acquired in
connection with such Acquisition, if any, is otherwise permitted pursuant to
Section 10.2.1; and (ix) the Borrowers shall have delivered all financial
reports and other documents requested by Agent in connection with such
Acquisition (an Acquisition satisfying the foregoing requirements, a “Permitted
Acquisition”); provided, that any Inventory and Accounts acquired in connection
with such Acquisition shall not constitute Eligible Inventory or Eligible
Accounts, as applicable, until (A) the Agent completes any audit and/or
appraisal to the extent requested by Agent (which request may be made by Agent
in its sole discretion), which audit and appraisal shall, in each case, be
reasonably satisfactory to Agent and (B) Agent has otherwise approved such
Property for inclusion in the Borrowing Base;

(g) Investments permitted in connection with Accommodation Obligations permitted
pursuant to Section 10.2.8;

(h) Investments in Equity Interests received as consideration in a sale of
Property pursuant to Section 10.2.5, subject to the limitation on the amount of
non-cash consideration that may be received in connection with such sale as set
forth therein;

(i) Investments in the business and operations of the Obligors and Subsidiaries
in the People’s Republic of China not to exceed, when aggregated with Debt
permitted under Section 10.2.1(n), $12,000,000; and

(j) any Investment not otherwise permitted above (excluding Acquisitions) if,
after giving effect to such Investment as if it occurred on the first day of the
Pro Forma Period, the Investment Condition is satisfied.

10.2.5 Disposition of Assets. Make any Asset Disposition, except the following:

(a) any replacement of Equipment that is worn, damaged or obsolete with
Equipment of like function and value, if the replacement Equipment is acquired
substantially contemporaneously with such disposition and is free of Liens;

(b) a sale of Inventory in the Ordinary Course of Business;

(c) termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default;

(d) the sale of Property for consideration not less than the fair market value
thereof and (i) with respect to sales not covered by clauses (ii) through (v)
below, having an aggregate fair market value not in excess of $15,000,000 in any
twelve consecutive month period; (ii) in connection with the closure or
relocation of any facilities; (iii) such sale is of the assets or the Equity
Interests of the Hyster Mauritius Entities or, prior to the Australian Borrower

 

154



--------------------------------------------------------------------------------

Activation Date, the Australian Subsidiaries; (iv) such sale is of the assets or
Equity Interests of any Subsidiary engaged in retail operations that is neither
an Obligor nor a Pledged Entity; or (v) such sale is of the plants and/or
Property described on Schedule 1.1(d); provided, however, that (A) none of the
Property subject to sales permitted above shall constitute Collateral, (B) any
non-cash consideration resulting from such sale (which shall be limited to not
more than twenty-five percent (25.0%) of the total consideration for such sale)
shall, to the extent received by an Obligor, be pledged or assigned to Agent
pursuant to the applicable Security Documents to which it is a party, (C) with
respect to any such sale by a Borrower, such Borrower applies the Net Proceeds
thereof to the Loans and (D) before and after giving effect to such sale, no
Default or Event of Default shall have occurred and be continuing;

(e) the transfer of Property from any Subsidiary to any Obligor, among any of
the Obligors, or among any Subsidiaries not constituting Obligors, in each case,
otherwise in accordance with the Loan Documents;

(f) Investments and dispositions of Investments in cash and Cash Equivalents
permitted pursuant to Section 10.2.4(a);

(g) the transfer of Property permitted in connection with transactions permitted
in Section 10.2.7;

(h) the sale of accounts receivable and related assets under any receivables
factoring, discounting facility or receivables assignment facility by any
Foreign Subsidiary that is not a Borrower in an aggregate amount not to exceed
$10,000,000 outstanding at any time;

(i) Asset Dispositions of Property not constituting Collateral in connection
with any sale-leaseback transaction not to exceed $100,000,000 (less any
Purchase Money Debt outstanding under Section 10.2.1(d)) in the aggregate during
the term of this Agreement; and

(j) additional Asset Dispositions of Property other than Inventory and Accounts
(and, following the PP&E Component Implementation Date, Equipment and Real
Estate) of the Obligors which may be approved by Agent in its sole discretion
and which result in Net Proceeds of not more than $5,000,000 in the aggregate
and $2,000,000 in any single transaction in any Fiscal Year.

Notwithstanding the foregoing, any disposition of Equipment that is subject to a
fixed charge under any Foreign Security Document to which any UK Domiciled
Obligor is a party shall require the consent of the Agent.

10.2.6 Restrictions on Payment of Certain Debt. Make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
Property) of or in respect of principal of or interest on any Debt, or any
payment or other distribution (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Debt,
except:

(a) payments and other distributions in respect of Debt created under the Loan
Documents;

 

155



--------------------------------------------------------------------------------

(b) regularly scheduled interest and principal payments (excluding any excess
cash flow payments but including payments due on the scheduled maturity), other
than payments in respect of Subordinated Debt prohibited by the subordination
provisions thereof;

(c) refinancings of Debt with proceeds of other Debt to the extent permitted by
Section 10.2.1;

(d) any payment in respect of secured Debt (other than Permitted Term Debt) that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Debt; and

(e) so long as no Default or Event of Default exists or would result therefrom,
other payments and distributions in respect of Debt; provided that, after giving
effect to such payment or distribution as if it occurred on the first day of the
Pro Forma Period, either (i) each of the following is satisfied: (A) pro forma
Total Excess Availability is greater than 15% of the aggregate Commitments at
all times during the Pro Forma Period, (B) pro forma U.S. Excess Availability is
greater than 15% of the aggregate U.S. Revolver Commitments at all times during
the Pro Forma Period and (C) the Borrowers are in compliance with Section 10.3
(computed on a pro forma basis for the most recent four fiscal quarter period
for which financials are required to be delivered), whether or not a Trigger
Period is in effect, or (ii) each of the following is satisfied: (A) pro forma
Total Excess Availability is greater than 20% of the aggregate Commitments at
all times during the Pro Forma Period and (B) pro forma U.S. Excess Availability
is greater than 20% of the aggregate U.S. Revolver Commitments at all times
during the Pro Forma Period; provided, further that subsequent to the PP&E
Component Implementation Date, the above-listed percentages in subclause (ii)
shall instead be 25% in each case. Prior to making any payment or distribution
under this clause (e), the U.S. Borrower Agent shall deliver to Agent a
certificate from a Senior Officer of the Parent certifying compliance with
clause (e)(i) or (ii) above, as applicable.

10.2.7 Fundamental Changes. (1) Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; or change its form or state of organization, in each case without the
prior written consent of Agent or (2) liquidate, wind up its affairs or dissolve
itself; or merge, combine or consolidate with any Person, whether in a single
transaction or in a series of related transactions, except for the following:

(a) in connection with transactions permitted under Section 10.2.5;

(b) a merger of (i) a U.S. Domiciled Obligor into a U.S. Borrower or a Foreign
Domiciled Obligor into a Foreign Borrower, (ii) a Guarantor (that is not a
Borrower) into another Guarantor (that is not a Borrower), or (iii) any other
Subsidiary (that is not an Obligor) into another Subsidiary (that is not an
Obligor), provided that (A) if the non-surviving entity was a Pledged Entity,
the Equity Interests of such surviving entity shall be pledged to Agent as if
such surviving entity is a newly acquired entity; (B) if the non-surviving
entity had pledged the Equity Interests of a Pledged Entity, the Person owning
such Equity Interests of such Pledged Entity following such merger shall pledge
such Equity Interests of the Pledged Entity to Agent; and (C) the documents
governing such merger are satisfactory to Agent;

 

156



--------------------------------------------------------------------------------

(c) any of the following:

(i) any dissolution or liquidation of the assets and liabilities of a U.S.
Domiciled Obligor (that is not a Borrower) into another U.S. Domiciled Obligor;

(ii) any dissolution or liquidation of the assets and liabilities of a Foreign
Domiciled Obligor (that is not a Borrower) into another Foreign Domiciled
Obligor;

(iii) any dissolution or liquidation of the assets and liabilities of a Foreign
Domiciled Obligor (that is not a Borrower) into a U.S. Domiciled Obligor; or

(iv) any dissolution or liquidation of the assets and liabilities of any
Subsidiary that is not an Obligor into another Subsidiary or an Obligor,

so long as, in any case of clauses (i) through (iv) above:

 

  (A) if the dissolved or liquidated entity was a Pledged Entity, the Equity
Interests of the entity into which such entity is liquidated or dissolved shall
be pledged to Agent as if such entity acquiring the assets of such dissolved or
liquidated entity is a newly acquired entity; and

 

  (B) if the liquidated or dissolved entity had pledged the Equity Interests of
a Pledged Entity, the Person owning such Equity Interests of such Pledged Entity
following such dissolution or liquidation shall pledge such Equity Interests of
the Pledged Entity to Agent; and

(d) the merger of a merger subsidiary into a target as part of a Permitted
Acquisition.

10.2.8 Accommodation Obligations. Directly or indirectly create or become or be
liable with respect to any Accommodation Obligation, except:

(a) recourse obligations resulting from endorsement of negotiable instruments
for collection in the ordinary course of its business;

(b) (i) Permitted Existing Accommodation Obligations and any extensions,
renewals or replacements thereof, provided that the aggregate Debt under any
such extension, renewal or replacement is not greater than the Debt under, and
shall be on terms no less favorable to Parent or any of its Subsidiaries, as
applicable, than the terms of, the Permitted Existing Accommodation Obligation
so extended, renewed or replaced; and (ii) Accommodation Obligations evidenced
by Financing Agreements of the type described in clause (c) of the definition
thereof, and any renewal, amendment, restatement or replacement thereof
permitted by the definition thereof;

 

157



--------------------------------------------------------------------------------

(c) Accommodation Obligations (i) arising under the Loan Documents, (ii) with
respect to the Debt permitted under Section 10.2.1(d) so long as such
Accommodation Obligations are unsecured and the remedies thereunder only arise
after a default has occurred or is continuing under such related Debt or (iii)
otherwise in respect of the Debt permitted under Section 10.2.1(a) or (h);

(d) Accommodation Obligations with respect to Financing Guarantees;

(e) Accommodation Obligations (i) of Obligors with respect to Debt of Obligors;
(ii) of Subsidiaries of the Parent not constituting Obligors with respect to
Debt of Obligors or Pledged Entities; (iii) of Pledged Entities with respect to
Debt of Pledged Entities; (iv) of Subsidiaries of the Parent not constituting
Obligors with respect to Debt of Subsidiaries of the Parent not constituting
Obligors; and (v) of Obligors with respect to Debt of Subsidiaries of the Parent
not constituting Obligors in an aggregate amount, together with Debt permitted
pursuant to Section 10.2.1(g)(v) and Investments permitted pursuant to Section
10.2.4(e)(v) but without duplication, not to exceed $60,500,000; provided, that
clause (v) shall not be utilized for Accommodation Obligations of Obligors with
respect to Debt of the Bolzoni Entities;

(f) Accommodation Obligations of Parent or any of the U.S. Domiciled Obligors in
respect of Permitted Term Debt; and

(g) in addition to the Accommodation Obligations permitted by clauses (a)
through (f) above, other unsecured Accommodation Obligations in an aggregate
amount not to exceed $16,500,000 at any time outstanding.

10.2.9 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.4 and 10.2.7.

10.2.10 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents in a manner adverse to Agent or Lenders.

10.2.11 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.

10.2.12 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.13 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; or (d) entered into by, and relating solely to,
the Bolzoni Entities under Debt instruments permitted pursuant to
Section 10.2.1(p).

 

158



--------------------------------------------------------------------------------

10.2.14 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.15 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any business or activities which are
substantially similar, related or incidental thereto.

10.2.16 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities; (c)
transactions solely among Obligors within an Obligor Group; (d) transactions
with Affiliates consummated prior to the Closing Date, as shown on
Schedule 10.2.16 (and subject to Section 10.1.2(l) with respect to the Bolzoni
Entities); and (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

10.2.17 Plans. Become party to any Multiemployer Plan or Foreign Plan (that is a
defined benefit pension plan), other than any in existence on the Closing Date.

10.3 Financial Covenant. Until the Commitments have terminated and Full Payment
of all Obligations has occurred, the Parent and its Subsidiaries shall maintain
a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 for each period of four
Fiscal Quarters while a Trigger Period is in effect, commencing with the most
recent period for which financial statements were, or were required to be,
delivered hereunder pursuant to Section 10.1.2(a) or (b), as applicable, prior
to the Trigger Period.

 

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Any Borrower fails to pay (i) any principal of the Loans when due (whether
at stated maturity, on demand, upon acceleration or otherwise) or (ii) any other
Obligations when due (whether at stated maturity, on demand, upon acceleration
or otherwise) and, so long as no Cash Dominion Event exists, such failure shall
continue for three Business Days; or

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) An Obligor breaches or fails to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.5, 7.7, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2
(except 10.1.2(i)), 10.2 or 10.3;

 

159



--------------------------------------------------------------------------------

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party (other than Agent or any Lender) denies or contests the
validity or enforceability of any Loan Documents or Obligations, or the
perfection or priority of any Lien granted to Agent; or any Loan Document ceases
to be in full force or effect for any reason (other than a waiver or release by
Agent and Lenders);

(f) (i) Parent or any of its Subsidiaries shall fail to make any payment when
due after any applicable grace period (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Debt (other
than the Obligations) in excess of $10,000,000, or (ii) any breach or default of
Parent or any of its Subsidiaries occurs under (A) any Hedging Agreement or (B)
any instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $10,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against Parent or
any of its Subsidiaries in an amount that exceeds, individually or cumulatively
with all unsatisfied judgments or orders against Parent and its Subsidiaries,
$2,000,000 (net of insurance coverage therefor that has not been denied by the
insurer), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise;

(h) An Insolvency Proceeding is commenced by Parent or any of its Subsidiaries;
Parent or any of its Subsidiaries makes an offer of settlement, extension or
composition to its unsecured creditors generally; Parent or any of its
Subsidiaries agrees to or commences any liquidation, dissolution, receivership
or winding up of its affairs (other than as permitted under Section 10.2.7); a
trustee is appointed to take possession of any substantial Property of or to
operate any of the business of Parent or any of its Subsidiaries; or an
Insolvency Proceeding is commenced against Parent or any of its Subsidiaries and
such Person consents to institution of the proceeding, the petition commencing
the proceeding is not timely contested by such Person, the petition is not
dismissed within 30 days after filing (other than with respect to any Australian
Domiciled Obligor, as to which the 30 day period shall not apply and an Event of
Default shall immediately arise), or an order for relief is entered in the
proceeding;

(i) Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of an Australian Domiciled Obligor;

(j) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: (i) an ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan; (ii) Parent or any of its
Subsidiaries or ERISA Affiliates fail to pay when due any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or (iii) any event similar to the foregoing occurs or exists
with respect to a Foreign Plan;

 

160



--------------------------------------------------------------------------------

(k) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Domiciled Obligor; or

(l) A Change of Control occurs.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(h)
occurs, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to any
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Loans (whether or not an Overadvance exists or is created thereby,
or the conditions in Section 6 are satisfied); and

(d) together with the Security Trustee, exercise any other rights or remedies
afforded under any agreement, by law, at equity or otherwise, including the
rights and remedies of a secured party under the UCC or other similar domestic
or foreign statutes. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Obligors’ expense, and make it available to Agent and Security Trustee at a
place designated by any of them; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by an Obligor, Obligors agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent and Security Trustee, in their
discretion, deem advisable. Each Obligor agrees that 10 days’ notice of any
proposed sale or other disposition of Collateral by Agent or Security Trustee
shall be reasonable, and that any sale conducted on the internet or to a
licensor of Intellectual Property shall be commercially reasonable. Agent and
Security Trustee may conduct sales on any Obligor’s premises, without charge,
and any sale may be adjourned from time to time in accordance with Applicable
Law. Agent and Security Trustee shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
and Security Trustee may purchase any Collateral at public or, if permitted by
law, private sale and, in lieu of actual payment of the purchase price, may
credit bid and set off the amount of such price against the Obligations.

 

161



--------------------------------------------------------------------------------

11.3 License. Agent and Security Trustee are hereby granted an irrevocable,
non-exclusive license or other right, effective only upon and during the
continuance of an Event of Default, to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Obligor’s rights and interests
under Intellectual Property shall inure to Agent’s and Security Trustee’s
benefit.

11.4 Setoff. At any time during an Event of Default, each of Agent, Security
Trustee, any Issuing Bank, any Lender and any of their respective Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Security Trustee, such Issuing Bank, such
Lender or such Affiliate to or for the credit or the account of an Obligor
against its Obligations, whether or not Agent, Security Trustee, such Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Security
Trustee, such Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of Agent, Security Trustee, each Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent, Security
Trustee and Lenders under the Loan Documents are cumulative, may be exercised at
any time and from time to time, concurrently or in any order, and are not
exclusive of any other rights or remedies available by agreement, by law, at
equity or otherwise. All such rights and remedies shall continue in full force
and effect until Full Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent, Security Trustee or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent,
Security Trustee or any Lender of any payment or performance by an Obligor under
any Loan Documents in a manner other than that specified therein. It is
expressly acknowledged by Obligors that any failure to satisfy the financial
covenant set forth in Section 10.3 on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.

 

162



--------------------------------------------------------------------------------

SECTION 12. AGENT AND SECURITY TRUSTEE

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for the Agent’s
benefit and the Pro Rata benefit of the Secured Parties. Each Secured Party
agrees that any action taken by the Agent or Required Lenders (as applicable) in
accordance with the provisions of the Loan Documents, and the exercise by the
Agent or Required Lenders (as applicable) of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties. Without limiting the
generality of the foregoing, Agent, together with Security Trustee, shall have
the sole and exclusive authority to act as the disbursing and collecting agent
for Lenders with respect to all payments and collections arising in connection
with the Loan Documents; execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement (or joinder thereto), and
accept delivery of each Loan Document from any Obligor or other Person; act as
collateral agent and security trustee, as applicable, for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; manage, supervise or otherwise deal with
Collateral; and take any Enforcement Action or otherwise exercise any rights or
remedies with respect to any Collateral or under any Loan Document, Applicable
Law or otherwise. Agent alone shall be authorized to determine eligibility and
applicable advance rates under any Borrowing Base, whether to impose or release
any reserve, or whether any conditions to funding or issuance of a Letter of
Credit have been satisfied, which determinations and judgments, if exercised in
good faith, shall exonerate Agent from liability to any Secured Party or other
Person for any error in judgment.

12.1.2 Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent or Security Trustee have any agency, fiduciary or implied duty to or
relationship with any Secured Party or other Person by reason of any Loan
Document or related transaction. The conferral upon Agent or Security Trustee of
any right shall not imply a duty to exercise such right, unless instructed to do
so by Lenders in accordance with this Agreement.

12.1.3 Agent Professionals. Agent and Security Trustee may perform its duties
through agents and employees. Agent and Security Trustee may consult with and
employ Agent Professionals, and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by an Agent Professional. Agent and Security Trustee shall not be
responsible for the negligence or misconduct of any agents, employees or Agent
Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent and Security Trustee under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6,

 

163



--------------------------------------------------------------------------------

Agent may presume that the condition is satisfactory to a Secured Party unless
Agent has received notice to the contrary from such Secured Party before Agent
takes the action. Agent may request instructions from Required Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
all Claims that could be incurred by Agent in connection with any act. Agent
shall be entitled to refrain from any act until it has received such
instructions or assurances, and Agent shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders shall be binding upon
all Secured Parties, and no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
pursuant to instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1. In no event shall Agent be required to take any
action that it determines, in its discretion, is contrary to Applicable Law or
any Loan Documents or could subject any Agent Indemnitee to liability.

12.2 European Security Trustee.

12.2.1 Appointment.

(a) The Foreign Facility Secured Parties appoint European Security Trustee to
hold (i) any security interest created by any European Security Agreement; and
(ii) the covenants and undertakings of the relevant European Security
Agreements, with respect to any jurisdiction where the concept of trust is
appropriate, on trust for the Foreign Facility Secured Parties and with respect
to any jurisdiction where the concept of trust is not appropriate, as security
agent for Foreign Facility Secured Parties, and, in each case, European Security
Trustee accepts that appointment.

(b) European Security Trustee, its subsidiaries and associated companies may
retain for its own account and benefit any fee, remuneration and profits paid to
it in connection with (i) its activities under the Loan Documents and (ii) its
engagement in any kind of banking or other business with any Obligor.

12.2.2 Delegation. European Security Trustee may delegate to any Person on such
terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.

12.2.3 Separate European Security Trustees.

(a) European Security Trustee may (whether for the purpose of complying with any
law or regulation of any overseas jurisdiction, or for any other reason) appoint
any Person to act jointly with European Security Trustee either as a separate
trustee or as a co-trustee (each an “Appointee”) on such terms and subject to
such conditions as European Security Trustee thinks fit and with such of the
rights, powers, authorities and discretions vested in European Security Trustee
by any Loan Document as may be conferred by the instrument of appointment of the
Appointee.

(b) European Security Trustee may pay reasonable remuneration to any Appointee,
together with any costs and expenses (including legal fees) reasonably incurred
by the Appointee in connection with its appointment. All such remuneration,
costs and expenses shall be treated, for the purposes of this Agreement, as paid
or incurred by European Security Trustee.

 

164



--------------------------------------------------------------------------------

12.2.4 European Security Agreements.

(a) Each Foreign Facility Secured Party confirms its approval of the relevant
European Security Agreements and of any security interest intended to be created
under it, and authorizes and instructs European Security Trustee to execute and
deliver the relevant European Security Agreements.

(b) European Security Trustee may accept without enquiry the title (if any)
which any Person may have to any assets over which security interest is intended
to be created by the relevant European Security Agreements, and shall not be
liable to any other party for any defect in or failure of any such title.

(c) European Security Trustee shall not be (i) liable or responsible to any
Foreign Facility Secured Party for any failure to perfect, protect, register,
make any filing or give notice in respect of the security interest intended to
be created by the relevant European Security Agreements, unless that failure
arises directly from its own gross negligence or willful misconduct; (ii)
obliged to insure any assets over which security interest is intended to be
created by the relevant European Security Agreements, to require any other
person to maintain any such insurance, or to make any enquiry or conduct any
investigation into the legality, validity, effectiveness, adequacy or
enforceability of any insurance existing over any such asset; or (iii) obliged
to hold in its own possession the relevant European Security Agreements, title
deed or other document relating to any assets over which security interest is
intended to be created by the relevant European Security Agreements.

12.2.5 European Security Trustee as Proprietor. Each Foreign Facility Secured
Party confirms that it does not wish to be registered as a joint proprietor of
any mortgage or charge created pursuant to the relevant European Security
Agreements and accordingly authorizes the European Security Trustee to hold such
mortgages and charges in its sole name as trustee for Foreign Facility Secured
Parties; and requests the Land Registry (or other relevant registry) to register
European Security Trustee as a sole proprietor (or heritable creditor, as the
case may be) of any such mortgage or charge.

12.2.6 Investments. Except to the extent that an European Security Agreement
otherwise requires, any moneys received by European Security Trustee under or
pursuant to an European Security Agreement may be invested in any investments
which it may select and which are authorized by Applicable Law; or placed on
deposit at any bank or institution (including itself) on such terms as it may
think fit, in each case in the name or under the control of European Security
Trustee, and those moneys, together with any accrued income (net of any
applicable Tax) shall be held by European Security Trustee to the order of the
Agent, and shall be payable to the Agent on demand.

 

165



--------------------------------------------------------------------------------

12.2.7 Foreign Facility Secured Parties’ Indemnity to European Security Trustee.
Each Foreign Facility Secured Party shall indemnify European Security Trustee,
its delegates and sub-delegates and Appointees (each an “Indemnified Party”),
within three Business Days of demand, against any cost, loss or liability
incurred by European Security Trustee or the relevant Indemnified Party
(otherwise than by reason of the gross negligence or willful misconduct of
European Security Trustee or that Indemnified Party) in acting as European
Security Trustee or its delegate, sub-delegate or Appointee under the relevant
European Security Agreements (except to the extent that European Security
Trustee, or the relevant Indemnified Party has been reimbursed by any Obligor
pursuant to the relevant European Security Agreements).

12.2.8 Conduct of Business by European Security Trustee. No provision of this
Agreement will interfere with the right of European Security Trustee to arrange
its affairs (tax or otherwise) in whatever manner it thinks fit; oblige European
Security Trustee to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or
oblige European Security Trustee to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of tax.

12.2.9 Liability of European Security Trustee.

(a) European Security Trustee shall not nor shall any of its officers, employees
or agents from time to time be responsible for: the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by any
Obligor or any other person given in or in connection with the relevant European
Security Agreements; or the legality, validity, effectiveness, adequacy or
enforceability of the relevant European Security Agreements or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with the relevant European Security Agreements.

(b) Without limiting Section 12.2.9(a), European Security Trustee shall not be
liable for any action taken by it or not taken by it under or in connection with
the relevant European Security Agreements, unless directly caused by its gross
negligence or willful misconduct.

(c) No party (other than European Security Trustee) may take any proceedings
against any officer, employee or agent of European Security Trustee in respect
of any claim it might have against European Security Trustee or in respect of
any act or omission of any kind by that officer, employee or agent in relation
to the relevant European Security Agreements and any officer, employee or agent
of European Security Trustee may rely on this Section 12.2.9 and the provisions
of the Contracts (Rights of Third Parties) Act 1999.

(d) European Security Trustee shall not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Loan
Documents to be paid by European Security Trustee, if European Security Trustee
has taken all necessary steps as soon as reasonably practicable to comply with
the regulations or operating procedures of any recognized clearing or settlement
system used by European Security Trustee for that purpose.

 

166



--------------------------------------------------------------------------------

(e) Without affecting the responsibility of Obligors for information supplied by
them or on their behalf in connection with any Loan Document, each Foreign
Facility Secured Party confirms to European Security Trustee that it has been,
and shall continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with the
relevant European Security Agreements including but not limited to: (i) the
financial condition, status and nature of the Obligors; (ii) the legality,
validity, effectiveness, adequacy or enforceability of the relevant European
Security Agreements and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant European Security Agreements; (iii) whether such Foreign Facility
Secured Party has recourse, and the nature and extent of that recourse, against
any party or any of its respective assets under or in connection with any Loan
Document, the transactions contemplated by the European Security Agreements or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the relevant European Security
Agreements; and (iv) the adequacy, accuracy and/or completeness of any
information provided by any person under or in connection with the relevant
European Security Agreements, the transactions contemplated by the relevant
European Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant European Security Agreements.

12.2.10 Other European Security Agreement Matters.

(a) European Security Trustee shall accept without investigation, requisition or
objection, such title as any person may have to the assets which are subject to
the relevant European Security Agreements and shall not (i) be bound or
concerned to examine or enquire into the title of any person; (ii) be liable for
any defect or failure in the title of any person, whether that defect or failure
was known to European Security Trustee or might have been discovered upon
examination or enquiry and whether capable of remedy or not; or (iii) be liable
for any failure on its part to give notice of the relevant European Security
Agreements to any third party or otherwise perfect or register the security
interests created by the relevant European Security Agreements (unless such
failure arises directly from European Security Trustee’s gross negligence or
willful misconduct).

(b) European Security Trustee shall hold the relevant European Security
Agreements and all proceeds of enforcement of them on trust for the Foreign
Facility Secured Parties on the terms and conditions of this Agreement.

(c) The relevant European Security Agreements shall rank as continuing security
interest for the discharge of the liabilities secured by it.

12.2.11 Disposals.

(a) Subject to Section 12.4.1, European Security Trustee is authorized by each
of the Foreign Facility Secured Parties to execute on behalf of itself and each
such Foreign Facility Secured Party without the need for any further referral to
or authority from such Foreign Facility Secured Party, any release of the
security interests created by the relevant European Security Agreements over
that asset and, if such asset comprises all of the shares in any Obligor,

 

167



--------------------------------------------------------------------------------

European Security Trustee is further authorized, without the need for any
further referral to or authority from such Foreign Facility Secured Party, to
execute a release of any security interests granted by such Obligor over its
assets pursuant to any of the European Security Agreements.

(b) Each Foreign Facility Secured Party undertakes to execute such releases and
other documents as may be necessary to give effect to the releases specified in
Section 12.2.11(a).

12.2.12 Trust. The perpetuity period for each trust created by this Agreement
shall be 80 years.

12.2.13 Appointment and Retirement of European Security Trustee. European
Security Trustee subject to the appointment of a successor (in consultation with
the Foreign Borrower Agent) may, and must if the Agent requires, retire at any
time from its position as European Security Trustee under the Loan Documents
without assigning any reason, and must give notice of its intention to retire by
giving to the other Foreign Facility Secured Parties and the Foreign Borrower
Agent not less than 30 days’ nor more than 60 days’ notice.

12.2.14 Appointment of Successor. Agent may, with the approval of Foreign
Borrower Agent (such approval not to be unreasonably withheld) other than during
the continuation of an Event of Default, appoint a successor to European
Security Trustee, during the period of notice in Section 12.2.13. If no
successor is appointed by the Agent, European Security Trustee may appoint
(after consultation with the Agent and Foreign Borrower Agent) its
successor. The Foreign Facility Secured Parties shall promptly enter into any
agreements that the successor may reasonably require to effect its appointment.

12.2.15 Discharge of European Security Trustee. From the date that the
appointment of a successor is effected under Section 12.2.14, the retiring
European Security Trustee must be discharged from any further obligations under
the Loan Documents as European Security Trustee, and the successor to European
Security Trustee and each of the other Foreign Facility Secured Parties have the
same rights and obligations between themselves as they would have had if the
successor had been a party to those Loan Documents.

12.2.16 Parallel Debt Obligations. In order to ensure the continuing validity of
the security interests governed by Dutch law (a) each Dutch Domiciled Obligor
irrevocably and unconditionally undertakes (that undertaking in respect of any
amount, a “Parallel Debt Obligation” and in respect of all of them, the
“Parallel Debt Obligations”) to pay to the European Security Trustee an amount
equal to and in the same currency as all amounts from time to time due and
payable by that Dutch Domiciled Obligor to the Foreign Lenders under the Loan
Documents (the obligations to the Foreign Lenders in respect of any amount and a
certain currency, an “Original Obligation” and its obligations to the Foreign
Lenders in respect of all of them, the “Original Obligations”); (b) the Parallel
Debt Obligations shall be separate from and independent of the Original
Obligations, so that the European Security Trustee will have an independent
right to demand performance of any Parallel Debt Obligation; (c) the Parallel
Debt Obligations shall be owed to the European Security Trustee in its own name
and any European Security Agreement governed by Dutch law shall also be expanded
to secure the Parallel Debt Obligations; (d) the Foreign Lenders, the Dutch
Domiciled Obligors and the

 

168



--------------------------------------------------------------------------------

European Security Trustee acknowledge that the European Security Trustee acts in
its own name and not as an agent or representative of the Foreign Lenders and
the security interests governed by Dutch law created in favor of the European
Security Trustee will not be held on trust; (e) other than as set out in Section
12.2.16(f), the Parallel Debt Obligations shall not limit or affect the
existence of the Original Obligations, for which the Foreign Lenders shall have
an independent right to demand performance (to the extent permitted by this
Agreement); (f) payment by the Dutch Domiciled Obligors of any Parallel Debt
Obligation shall to the same extent decrease and be a good discharge of the
corresponding Original Obligation owing to the Foreign Lenders and payment by
the Dutch Domiciled Obligors of any Original Obligations to the Foreign Lenders
shall to the same extent decrease and be a good discharge of the corresponding
Parallel Debt Obligation owing by it to the European Security Trustee; and (g)
without limiting or affecting the European Security Trustee’s right to protect,
preserve or enforce its rights under any European Security Agreements governed
by Dutch law, the European Security Trustee undertakes to the Foreign Lenders
not to exercise its rights in respect of any Parallel Debt Obligation without
the consent of the Agent. Notwithstanding clause (f) above, no Dutch Domiciled
Obligor may pay any Parallel Debt Obligation other than at the instruction of,
and in the manner determined by, the European Security Trustee. For the
avoidance of doubt, the Parallel Debt Obligations will become due and payable
(opeisbaar) at the same time as the corresponding Original Obligations.

12.3 Australian Security Trustee.

12.3.1 Australian Security Trust Deed. On or before the Australian Borrower
Activation Date:

(a) the Australian Security Trustee, the Agent, each Foreign Facility Secured
Party and each Australian Domiciled Obligor shall enter into the Australian
Security Trust Deed; and

(b) the Australian Security Trustee, the Agent, each Foreign Facility Secured
Party or any Australian Domiciled Obligor shall enter into any other documents
as may be required by the Australian Security Trustee or the Agent in connection
the Australian Security Trust Deed.

12.4 Agreements Regarding Collateral and Reports.

12.4.1 Lien Releases; Care of Collateral.

(a) Foreign Facility Secured Parties authorize Agent and Security Trustee to
release any Lien with respect to any Foreign Facility Collateral (i) upon Full
Payment of the Foreign Facility Obligations or in connection with a liquidation
or dissolution permitted under Section 10.2.7; (ii) that the Foreign Borrower
Agent certifies in writing to Agent is subject to a disposal permitted under
Section 10.2.5 or a Lien which Foreign Borrower Agent certifies is permitted
under Section 10.2.2 and entitled to priority over Agent’s and Security
Trustee’s Liens (and Agent or Security Trustee, as applicable, may rely
conclusively on any such certificate without further inquiry); (iii) that does
not constitute a material part of the Foreign Facility Collateral; (iv)
following an Event of Default, in connection with an enforcement action and

 

169



--------------------------------------------------------------------------------

realization on Foreign Facility Collateral; or (v) with the written consent of
the Required Borrower Group Lenders; provided that, a release of all or
substantially all of the Foreign Facility Collateral shall require the written
consent of all Foreign Lenders.

(b) U.S. Facility Secured Parties authorize the Agent to release any Lien with
respect to any U.S. Facility Collateral (i) upon Full Payment of the U.S.
Facility Obligations or in connection with a liquidation or dissolution
permitted under Section 10.2.7; (ii) that the U.S. Borrower Agent certifies in
writing to the Agent is subject to a disposal permitted under Section 10.2.5 or
a Lien which the U.S. Borrower Agent certifies is permitted under Section 10.2.2
and entitled to priority over the Agent’s Liens (including any subordination or
release contemplated by Section 10.2.1(m)) (and the Agent may rely conclusively
on any such certificate without further inquiry); (iii) that does not constitute
a material part of the U.S. Facility Collateral; (iv) following an Event of
Default, in connection with an enforcement action and realization on U.S.
Facility Collateral; or (v) with the written consent of the Required Borrower
Group Lenders; provided that, a release of all or substantially all of the U.S.
Facility Collateral shall require the written consent of all U.S. Lenders. Agent
shall have no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s or
any Security Trustee’s Liens have been properly created, perfected or enforced,
or are entitled to any particular priority, nor to exercise any duty of care
with respect to any Collateral.

12.4.2 Possession of Collateral.

(a) Agent and Foreign Facility Secured Parties appoint each Foreign Lender as
agent (for the benefit of Foreign Facility Secured Parties) for the purpose of
perfecting Liens in any Foreign Facility Collateral held or controlled by such
Foreign Lender, to the extent such Liens are perfected by possession or control.

(b) Agent and U.S. Facility Secured Parties appoint each U.S. Lender as agent
(for the benefit of U.S. Facility Secured Parties) for the purpose of perfecting
Liens in any U.S. Facility Collateral held or controlled by such U.S. Lender, to
the extent such Liens are perfected by possession or control.

(c) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or Security Trustee or otherwise deal with it in accordance with
Agent’s instructions.

12.4.3 Reports. Agent shall promptly provide to each Applicable Lender, when
complete, copies of any field examination, audit or appraisal report prepared by
or for the Agent with respect to any Obligor or Collateral (“Report”). Reports
and other Borrower Materials may be made available to Lenders by providing
access to them on the Platform, but Agent shall not be responsible for system
failures or access issues that may occur from time to time. Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; that the Reports are
not intended to be comprehensive audits or examinations, and that Agent or any
other Person performing any audit or examination will inspect only specific
information regarding the Obligations or Collateral and will rely

 

170



--------------------------------------------------------------------------------

significantly upon the applicable Obligors’ books and records as well as upon
representations of the applicable Obligors’ officers and employees and (b) that
Agent makes no representation or warranty as to the accuracy or completeness of
any Borrower Materials and shall not be liable for any information contained in
or omitted from any Borrower Materials, including any Report; and (c) to keep
all Reports and Borrower Materials confidential and strictly for such Lender’s
internal use, and not to distribute any Report or Borrower Materials (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants, provided such persons are informed of the confidential nature
of such Reports and Borrower Materials and instructed to keep it confidential
and strictly for such Lender’s use) or use any Report in any manner other than
administration of the Loans and other Obligations. Each Lender shall indemnify
and hold harmless Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report or other Borrower Materials, as well as from any Claims arising as a
direct or indirect result of Agent furnishing a Report or any Borrower Materials
to such Lender, via the Platform or otherwise.

12.5 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telecopy or e-mail) believed by it to be
genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.6 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower Agent or
Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Secured Party agrees that, except as otherwise provided in any Loan Documents or
with the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral or to assert any rights relating to any Collateral.

12.7 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.1,
as applicable, such Lender shall forthwith purchase from Agent, any Issuing Bank
and the other Applicable Lenders such participations in the affected Obligation
as are necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2 and it shall provide a written statement to Agent
describing the Obligation affected by such payment or reduction. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

 

171



--------------------------------------------------------------------------------

12.8 Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER
ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT). In Agent’s discretion, it may reserve for any Claims
made against an Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties. If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Secured Party to the extent of its Pro Rata
share.

12.9 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

12.10 Successor Agent and Co-Agents.

12.10.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and the Borrower Agents. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be a U.S. Lender or an Affiliate of a U.S. Lender;
or a financial institution that is organized under the laws of the U.S. or any
state or district thereof reasonably acceptable to Required Lenders and
(provided no Default or Event of Default exists) the Borrower Agents. If no
successor Agent is appointed prior to the effective date of Agent’s resignation,
then Agent may appoint a successor agent that is a financial institution
acceptable to it (which shall be a Lender unless no Lender accepts the role) or
in the absence of such appointment, Required Lenders shall on such date assume
all rights and duties of Agent hereunder. Upon acceptance by any successor Agent

 

172



--------------------------------------------------------------------------------

of its appointment hereunder, such successor Agent shall thereupon succeed to
and become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to any actions taken or omitted to be
taken by it while Agent, including the indemnification set forth in
Sections 12.8 and 14.2, and all rights and protections under this
Section 12. Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of any Secured Party or Obligor.

12.10.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such
agent. Secured Parties shall execute and deliver any instrument or agreement
that Agent may request to effect such appointment. If any such agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of the agent, to the extent permitted by Applicable Law, shall vest
in and be exercised by Agent until appointment of a new agent.

12.11 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.

12.12 Remittance of Payments and Collections.

12.12.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. (Local Time) on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. (Local
Time) on such day, and if request is made after 1:00 p.m. (Local Time), then
payment shall be made by 11:00 a.m. (Local Time) on the next Business Day.
Payment by Agent to any Secured Party shall be made by wire transfer, in the
type of funds received by Agent. Any such payment shall be subject to Agent’s
right of offset for any amounts due from such payee under the Loan Documents.

 

173



--------------------------------------------------------------------------------

12.12.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for U.S. Base Rate Loans. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.12.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.

12.13 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.

12.14 Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an
“Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

12.15 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.5, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations.

12.16 Withholding Taxes. To the extent required by any Applicable Law, the Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable

 

174



--------------------------------------------------------------------------------

withholding Tax. If the IRS or any other Governmental Authority asserts a claim
that the Agent did not properly withhold Tax from amounts paid to or for the
account of any Lender because the appropriate form was not delivered or was not
properly executed by such Lender, such Lender failed to notify the Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason or such Lender otherwise
failed to comply with Section 5.8 or Section 5.9, or if the Agent reasonably
determined that a payment was made to a Lender pursuant to this Agreement
without deduction or applicable withholding Tax from such payment, such Lender
shall indemnify the Agent fully for all amounts paid, directly or indirectly, by
the Agent as Tax or otherwise, including any expenses (including legal expenses)
incurred.

12.17 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Obligors or any other Person. As between Obligors and Agent, any action that
Agent may take under any Loan Documents or with respect to any Obligations shall
be conclusively presumed to have been authorized and directed by Secured
Parties.

 

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3. Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents, provided,
however, that any assignment or transfer made to a Participant (including any
assignment of a Foreign Revolver Commitment) shall at least include an
assignment or transfer of a part of Loan of a principal amount outstanding at
that time of an amount at least equivalent to 100,000 Euros, unless it is made
to any Person which qualifies as a professional market party (professionele
marktpartij) under the Dutch Financial Markets Supervision Act (Wet op het
financieel toezicht). Despite any sale by a Lender of participating interests to
a Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, it shall remain solely responsible to the other parties hereto for
performance of such obligations, it shall remain the holder of its Loans and
Borrower Group Commitments for all purposes, all amounts payable by Obligors
within the applicable Obligor Group shall be determined as if it had not sold
such participating interests, and Obligors within the applicable Obligor Group
and Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and Agent
and the other

 

175



--------------------------------------------------------------------------------

Lenders shall not have any obligation or liability to any such Participant. A
Participant shall not be entitled to the benefits of Section 5.8 unless such
Participant agrees to comply with the provisions of Section 5.9 as though it
were a Lender (it being understood that the documentation required under Section
5.9 shall be delivered to the participating Lender), and shall not be entitled
to receive any greater payment under Sections 3.7 or 5.8 than its participating
Lender would have been entitled to receive unless the U.S. Borrower Agent
consents to the participation in writing.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Borrower Group Commitment in which such Participant has an
interest, postpones the Foreign Commitment Termination Date or U.S. Commitment
Termination Date, as applicable, or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower or substantially all Collateral.

13.2.3 Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code. For the avoidance of doubt, the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant register.

13.2.4 Benefit of Setoff. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.7 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender,

 

176



--------------------------------------------------------------------------------

including a pledge or assignment to a Federal Reserve Bank; provided, however,
that no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 by the assignor or assignee
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder and, following the Australian Borrower
Activation Date under Section 10.1.9(c), any such Eligible Assignee with a
Foreign Revolver Commitment shall also execute an accession deed to the
Australian Security Trust Deed in form and substance satisfactory to the Agent
and the Australian Security Trustee. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

13.3.3 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

13.3.4 Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.

13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.8 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s), within 20 days after the
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment and Acceptance if the Lender fails to execute it. Such Lender shall
be entitled to receive, in cash, concurrently with such assignment, all amounts
owed to it under the Loan Documents through the date of assignment.

 

177



--------------------------------------------------------------------------------

13.5 Lender Loss Sharing Agreement.

(a) The provisions of this Section 13.5 are established for the purposes of
allocating risks between and among the Lenders. Each of the Lenders is providing
the financing arrangements contemplated by this Agreement in reliance upon each
other Lender and Agent agreeing to the terms of this Section 13.5.

(b) On the CAM Exchange Date:

(i) the U.S. Revolver Commitments and the Foreign Revolver Commitments shall be
deemed to have terminated in accordance with Section 11.2;

(ii) each U.S. Lender shall fund its participation in any outstanding U.S.
Swingline Loans and U.S. Protective Advances in accordance with Sections 2.1.6
and 4.1.3 and each Foreign Lender shall fund its participation in any
outstanding Foreign Swingline Loans and Foreign Protective Advances in
accordance with Sections 2.1.6 and 4.1.3;

(iii) each U.S. Lender shall fund its participation in any unreimbursed drawings
made under the U.S. Letters of Credit pursuant to Section 2.2.2(b) and each
Foreign Lender shall fund its participation in any unreimbursed drawings made
under the Foreign Letters of Credit pursuant to Section 2.3.2(b);

(iv) the Lenders shall purchase in Dollars at par interests in the Dollar
Equivalent of the Designated Obligations under each Revolver Facility (and shall
make payments to Agent for reallocation to other Lenders to the extent necessary
to give effect to such purchases) and shall assume the obligations to reimburse
any Issuing Bank for unreimbursed drawings under outstanding Letters of Credit
under such Revolver Facility such that, in lieu of the interests of each Lender
in the Designated Obligations under the U.S. Revolver Commitments and the
Foreign Revolver Commitments in which it shall participate immediately prior to
the CAM Exchange Date, such Lender shall own an interest equal to such Lender’s
CAM Percentage in each component of the Designated Obligations immediately
following the CAM Exchange.

(c) Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 13.5 hereby consents and agrees to the CAM
Exchange.

(d) As a result of the CAM Exchange, from and after the CAM Exchange Date, each
payment received by Agent pursuant to any Loan Document in respect of any of the
Designated Obligations shall be distributed to the Lenders, pro rata in
accordance with their respective CAM Percentages.

 

178



--------------------------------------------------------------------------------

(e) In the event that on or after the CAM Exchange Date, the aggregate amount of
the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the Obligors, then each Lender shall promptly reimburse the Issuing Bank for
its CAM Percentage of such unreimbursed payment.

(f) Notwithstanding any other provision of this Section 13.5, Agent and each
Lender agree that if Agent or a Lender is required under Applicable Law to
withhold or deduct any taxes or other amounts from payments made by it hereunder
or as a result hereof, such Person shall be entitled to withhold or deduct such
amounts and pay over such taxes or other amounts to the applicable Governmental
Authority imposing such tax without any obligation to indemnify Agent or any
Lender with respect to such amounts and without any other obligation of gross up
or offset with respect thereto and there shall be no recourse whatsoever by
Agent or any Lender subject to such withholding to Agent nor any other Lender
making such withholding and paying over such amounts, but without diminution of
the rights of Agent or such Lender subject to such withholding as against
Borrowers and the other Obligors to the extent (if any) provided in this
Agreement and the other Loan Documents. Any amounts so withheld or deducted
shall be treated as, for the purpose of this Agreement, having been paid to
Agent or such Lender with respect to which such withholding or deduction was
made.

(g) This Section 13.5 is solely for the benefit of Agent and Lenders and is not
enforceable by, and may be amended without the consent of, the Obligors.

 

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;

(b) without (i) the prior written consent of U.S. Issuing Bank, no modification
shall alter Sections 2.2, 2.4 or any other provision in a Loan Document that
relates to U.S. Letters of Credit or any rights, duties or discretion of U.S.
Issuing Bank and (ii) the prior written consent of Foreign Issuing Bank, no
modification shall alter Sections 2.3, 2.4 or any other provision in a Loan
Document that relates to Foreign Letters of Credit or any rights, duties or
discretion of Foreign Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase or extend the Commitment
of such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Foreign Revolver Termination Date, U.S. Revolver
Termination Date or Maturity Date; or (iv) amend this clause (c);

 

179



--------------------------------------------------------------------------------

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2 or 14.1.1; (ii) amend the
definition of Pro Rata, Required Lenders or Super-Majority Lenders; (iii)
release all or substantially all Collateral; (iv) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, release
any Obligor from liability for any Obligations, (v) waive any condition in
Section 6.1; (vi) increase the advance rates applicable to any of the Borrowing
Bases; or (vii) increase the Maximum Facility Amount;

(e) without the prior written consent of the Super-Majority Lenders, no
amendment or waiver shall be effective that would amend the definition of
Foreign Borrowing Base or U.S. Borrowing Base (or any defined term used in such
definitions) if the effect of such amendment is to increase borrowing
availability or to add new types of eligible Collateral thereunder; and

(f) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

Notwithstanding the foregoing, (i) only the consent of the Agent, the Borrowers
and those Lenders participating in the FILO Loan shall be required for
amendments to this Agreement deemed necessary by the Agent in order to implement
the FILO Loan, (ii) only the consent of the Agent and the U.S. Borrowers shall
be required for amendments to add PP&E Collateral to Section 7, and (iii) the
Agent may release or subordinate its Lien on the PP&E Collateral as provided in
Section 10.2.1(m).

14.1.2 Limitations. The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

14.1.3 Payment for Consents. No U.S. Domiciled Obligor will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent. No Foreign Domiciled Obligor will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Foreign Lenders
providing their consent.

14.2 Indemnity. EACH U.S. DOMICILED OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS
THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE, INCLUDING

 

180



--------------------------------------------------------------------------------

CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE. EACH FOREIGN DOMICILED OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS
THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE WITH RESPECT TO A FOREIGN DOMICILED OBLIGOR, FOREIGN LOAN OR A
FOREIGN FACILITY OBLIGATION, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER
PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any
party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee. This Section shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.2, 2.3, 3.1.2 or 4.1.1 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by a Borrower Agent
shall be deemed received by all Obligors.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic and voice
mail may not be used as effective notice under the Loan Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Obligors
and Secured Parties acknowledge that “public” information is not segregated from
material non-public

 

181



--------------------------------------------------------------------------------

information on the Platform. The Platform is provided “as is” and “as
available.” Agent does not warrant the accuracy or completeness of any
information on the Platform nor the adequacy or functioning of the Platform, and
expressly disclaims liability for any errors or omissions in the Borrower
Materials or any issues involving the Platform. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS OR THE PLATFORM. Secured Parties acknowledge that Borrower
Materials may include material non-public information of Obligors and should not
be made available to any personnel who do not wish to receive such information
or who may be engaged in investment or other market-related activities with
respect to any Obligor’s securities. No Agent Indemnitee shall have any
liability to Obligors, Secured Parties or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform or over the internet.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each U.S. Domiciled Obligor shall indemnify and hold
harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of an Obligor. Each Foreign Domiciled Obligor shall indemnify and hold
harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of an Obligor with respect to the Foreign Loans or the Foreign
Facility Obligations.

14.4 Performance of Obligors’ Obligations. Agent may, in its discretion at any
time and from time to time, at Obligors’ expense, pay any amount or do any act
required of an Obligor under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to U.S.
Base Rate Loans. Any payment made or action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

 

182



--------------------------------------------------------------------------------

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto and
Section 6 is satisfied. Delivery of a signature page of any Loan Document by
telecopy or other electronic means (e.g., by email or “.pdf”) shall be effective
as delivery of a manually executed counterpart of such agreement. Any electronic
signature, contract formation on an electronic platform and electronic
record-keeping shall have the same legal validity and enforceability as a
manually executed signature or use of a paper-based recordkeeping system to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.

14.9 Entire Agreement; Existing Loan Agreement Amended and Restated. Time is of
the essence with respect to all Loan Documents and Obligations. The Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
thereof. Upon satisfaction of the conditions set forth in Section 6, this
Agreement shall amend and restate the Existing Loan Agreement in its entirety.
On the Closing Date, the rights and obligations of the parties under the
Existing Loan Agreement shall be subsumed within and be governed by this
Agreement; provided, however, that each of the “Loans” (as such term is defined
in the Existing Loan Agreement) outstanding under the Existing Loan Agreement on
the Closing Date shall, for purposes of this Agreement, be included as Loans
hereunder and each of the Existing Letters of Credit outstanding under the
Existing Loan Agreement on the Closing Date shall be Letters of Credit
hereunder. This Agreement shall constitute a continuation of such obligations
and not a novation.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.

 

183



--------------------------------------------------------------------------------

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.

14.12 Confidentiality.

14.12.1 General Provisions. Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any Transferee or any actual or prospective party
(or its advisors) to any Bank Product or to any swap, derivative or other
transaction under which payments are to be made by reference to an Obligor or
Obligor’s obligations; (g) with the consent of a Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Each of Agent,
Lenders and Issuing Bank acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of such information; and (iii) it will handle the material non-public
information in accordance with Applicable Law.

 

184



--------------------------------------------------------------------------------

14.12.2 Australian PPSA. Nothing requires a Secured Party to disclose any
information of the kind referred to in section 275(1) of the Australian
PPSA. The Obligors agree that they will only authorize the disclosure of
information for the purposes of section 275(7)(c) or request information for the
purposes of section 275(7)(d) if the Agent approves.

14.13 Australian PPSA Provisions.

14.13.1 PPSA Notices. Neither a Secured Party nor any receiver or manager is
obliged to give any notice under the Australian PPSA (including notice of a
verification statement) unless the notice is required by the Australian PPSA and
cannot be excluded. The Obligors consent to the waiver of the requirement for
notice and waive any rights they have to receive a notice under sections 95,
118, 121(4), 130, 135 and 157 of the Australian PPSA.

14.13.2 Contracting Out:

(a) Where any Foreign Facility Secured Party has a security interest (as defined
in the Australian PPSA) under any Loan Document, to the extent the law permits:

(i) for the purposes of sections 115(1) and 115(7) of the Australian PPSA: (A)
each Foreign Facility Secured Party with the benefit of the security interest
need not comply with sections 95, 118, 121(4), 125, 130, 132(3)(d) or 132(4) of
the Australian PPSA; and sections 142 and 143 of the Australian PPSA are
excluded;

(ii) for the purposes of section 115(7) of the Australian PPSA, each Foreign
Facility Secured Party with the benefit of the security interest need not comply
with sections 132 and 137(3);

(iii) each party to this Agreement waives its right to receive from any Foreign
Facility Secured Party any notice required under the Australian PPSA (including
a notice of a verification statement; and

(iv) if any Foreign Facility Secured Party with the benefit of a security
interest exercises a right, power or remedy in connection with it, that exercise
is taken not to be an exercise of a right, power or remedy under the Australian
PPSA unless the Foreign Facility Secured Party states otherwise at the time of
exercise. However, this clause does not apply to a right, power or remedy which
can only be exercised under the Australian PPSA.

This does not affect any rights a person has or would have other than by reason
of the Australian PPSA and applies despite any other clause in any Loan
Document.

 

185



--------------------------------------------------------------------------------

14.13.3 Further Assurance. Whenever the Agent or a Security Trustee reasonably
requests an Obligor to do anything:

(a) to ensure any Loan Document (or any security interest (as defined in the
Australian PPSA) or other Lien under any Loan Document) is fully effective,
enforceable and perfected with the contemplated priority;

(b) for more satisfactorily assuring or securing to the Secured Parties the
property the subject of any such security interest or other Lien in a manner
consistent with the Loan Documents; or

(c) for aiding the exercise of any power in any Loan Document,

the Obligor shall do it promptly at its own cost. This may include obtaining
consents, signing documents, getting documents completed and signed and
supplying information, delivering documents and evidence of title and executed
blank transfers, or otherwise giving possession or control with respect to any
property the subject of any security interest or Lien.

14.14 GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

14.15 Consent to Forum.

14.15.1 Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE BOROUGH OF
MANHATTAN, NEW YORK CITY, NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

14.15.2 Process Agent.

(a) Without prejudice to any other mode of service allowed under any Applicable
Law, each Foreign Domiciled Obligor hereby irrevocably designates, appoints and
empowers Corporation Service Company, 1180 Avenue of the Americas, Suite 210,
New York,

 

186



--------------------------------------------------------------------------------

NY 10036, USA as its designee, appointee and agent (in such capacity “Process
Agent”) to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any such action or proceeding arising out of or
relating to this Agreement or any other Loan Document. Such service may be made
by mailing or delivering a copy of such process to the applicable Foreign
Domiciled Obligor, in care of the Process Agent (or any successor thereto, as
the case may be) at such Process Agent’s above address (or the address of any
successor thereto, as the case may be), and each Foreign Domiciled Obligor
hereby irrevocably authorizes and directs the Process Agent (and any successor
thereto) to accept such service on its behalf. If for any reason such designee,
appointee and agent shall cease to be available to act as such, each Foreign
Domiciled Obligor agrees to designate a new designee, appointee and agent in the
State of New York on the terms and for the purposes of this provision reasonably
satisfactory to Agent, and further shall at all times maintain an agent for
service of process in the U.S., so long as there shall be outstanding any
Obligations. Foreign Borrower Agent shall give notice to Agent of any such
appointment of successor agents for service of process, and shall obtain from
each successor agent a letter of acceptance of appointment and promptly deliver
the same to Agent.

(b) Each Foreign Domiciled Obligor agrees that failure by the Process Agent to
notify such Foreign Domiciled Obligor of any process will not invalidate the
proceedings concerned. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

14.15.3 Other Jurisdictions. Nothing herein shall limit the right of Agent,
Security Trustee or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent or Security Trustee of any judgment or order
obtained in any forum or jurisdiction.

14.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent, Security
Trustee and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent and Security Trustee on which an Obligor may in any
way be liable, and hereby ratifies anything Agent and Security Trustee may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent and Security Trustee to exercise any rights or remedies; (e) the benefit
of all valuation, appraisement and exemption laws; (f) any claim against Agent,
Security Trustee, Issuing Bank or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Obligor acknowledges that the foregoing waivers are a
material inducement to Agent, Security Trustee, Issuing Bank and Lenders
entering into this Agreement and that they are relying upon the foregoing in
their dealings with Obligors. Each Obligor has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

187



--------------------------------------------------------------------------------

14.17 Patriot Act Notice. Agent, Security Trustee and Lenders hereby notify
Obligors that pursuant to the Patriot Act, Agent, Security Trustee and Lenders
are required to obtain, verify and record information that identifies each
Obligor, including its legal name, address, tax ID number and other information
that will allow Agent, Security Trustee and Lenders to identify it in accordance
with the Patriot Act. Agent, Security Trustee and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding Obligors’ management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, Security
Trustee, Issuing Bank or any Lender may request from time to time in order to
comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.

14.18 Australian Anti-Money Laundering Provisions. The Australian Borrowers
agree that the Agent may delay, block or refuse to process any request for a
Foreign Borrowing or Foreign Letter of Credit without incurring any liability if
any Foreign Lender reasonably suspects that:

(a) the transaction may breach any AML Legislation;

(b) the transaction involves any Person (natural, corporate or governmental)
that is sanctioned under economic and trade sanctions imposed by the United
States, the European Union or Australia; or

(c) the transaction may directly or indirectly involve the proceeds of, or be
applied for the purposes of, conduct which is unlawful in Australia.

The Australian Borrowers must provide all information to the Agent which any
Foreign Lender reasonably requires in order to manage its money-laundering,
terrorism-financing or economic and trade sanctions risk or to comply with any
laws or regulations in Australia. The Australian Borrowers agree that the Agent
may disclose any information concerning the Australian Borrowers to:

(i) any law enforcement, regulatory agency or court where required by any such
law or regulations in Australia; and

(ii) any correspondent entity a Foreign Lender uses to make the payment for the
purpose of compliance with any such law or regulation.

Unless an Australian Borrower has disclosed that it is acting in a trustee
capacity or on behalf of another party, the Australian Borrower warrants that it
is acting on its own behalf in entering into this document.

Each Australian Borrower declares and undertakes to the Agent that the
processing of any request for a Borrowing of Foreign Loans or Foreign Letter of
Credit by the Agent in accordance with an Australian Borrower’s instructions
will not breach any laws or regulations in

 

188



--------------------------------------------------------------------------------

Australia. The Foreign Lenders and Agent acknowledge and agree that any
Australian Borrower and any banks through which transactions are conducted may
notify any Governmental Authority of any transactions as and when required under
AML Legislation.

14.19 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

14.20 Italian Transparency Rules. With respect to a Foreign Domiciled Obligor
domiciled in Italy, for the purposes of the requirements envisaged in CICR
resolution dated 4th March 2003, containing the “Disciplina della trasparenza
delle condizioni contrattuali delle operazioni e dei servizi bancari e
finanziari” and in the “Disposizioni sulla trasparenza delle operazioni e dei
servizi bancari e finanziari” issued by the Bank of Italy on 29 July 2009, as
then amended and integrated, the Agent, Foreign Lenders and each Foreign
Domiciled Obligor domiciled in Italy mutually acknowledge and confirm:

(a) that they were assisted by their respective legal consultants in relation to
the negotiation, preparation and execution of this Agreement; and

(b) that this Agreement and all the respective terms and conditions, including
the recitals and schedules have been the subject of individual negotiations
(“oggetto di trattativa individuale”) among the parties and that, accordingly,
they were not executed by signing forms or questionnaires and that, furthermore,
there is no reference to general terms and conditions of agreement.
Consequently, the parties also mutually acknowledge that this agreement does not
envisage the application of the provisions set out in Article 1341 and Article
1342 of the Italian Civil Code.

14.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

189



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank; signatures begin on following page]

 

190



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

HYSTER-YALE MATERIALS HANDLING, INC.,

as a U.S. Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Senior Vice President, General Counsel
and Secretary

HYSTER-YALE GROUP, INC. (formerly known as NACCO Materials Handling Group,
Inc.),

as a U.S. Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Senior Vice President, General Counsel
and Secretary HYSTER OVERSEAS CAPITAL CORPORATION, LLC, as a Guarantor By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Manager and Secretary NMHG OREGON, LLC,
as a Guarantor By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Assistant Secretary Address:   5875
Landerbrook Drive, Suite 300   Cleveland, Ohio 44124-4069   Attention: Brian
Frentzko   Facsimile: 40-449-9577

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

HYSTER-YALE NEDERLAND B.V. (formerly known as NACCO Materials Handling B.V.),

as a Dutch Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Title:   Authorized Signatory

HYSTER-YALE INTERNATIONAL B.V. (formerly known as N.M.H. International B.V.),

as a Dutch Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Title:   Authorized Signatory

HYSTER-YALE HOLDING B.V. (formerly known as N.M.H. Holding B.V.),

as a Dutch Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Title:   Authorized Signatory

HYSTER-YALE CAPITAL HOLDING B.V.,

as a Dutch Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Title:   Authorized Signatory

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

HYSTER-YALE DISTRIBUTION B.V. (formerly known as NMHG Distribution B.V.),

as a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Title:   Authorized Signatory

HYSTER-YALE UK LIMITED (formerly known as NACCO Materials Handling Limited),

as a UK Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Director HYSTER-YALE GROUP LIMITED
(formerly known as NACCO Materials Handling Group, Ltd.), as a Guarantor By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Director

PROTON ACQUISITION, LLC

as a Guarantor

By:   HYSTER-YALE GROUP, INC.,   its Sole Member By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Senior Vice President, General Counsel
and Secretary

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

NUVERA FUEL CELLS, LLC

as a Guarantor

By:  

/s/ Brian Frentzko

Name:   Brian Frentzko Title:   VP, Treasurer

HYSTER-YALE CAPITAL UK LIMITED,

as a UK Borrower and a Guarantor

By:  

/s/ Charles A. Bittenbender

Name:   Charles A. Bittenbender Title:   Director

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and a U.S. Lender

By:  

/s/ John W. Mundstock

Name:   John W. Mundstock Title:   Senior Vice President Address:   Bank of
America, N.A.   400 4th Street   Mailcode: OR1-110-01-15   Lake Oswego, OR 97034
  Attention: John Mundstock   Facsimile: 503-303-6076

BANK OF AMERICA, N.A.,

(acting through its London Branch), as European Security Trustee and a Foreign
Lender

By:  

/s/ John W. Mundstock

Name:   John W. Mundstock Title:   Senior Vice President

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a U.S. Lender and a Foreign Lender

By:  

/s/ Allister Chan

Name:   Allister Chan Title:   Vice President Address: 390 Greenwich Street, 1st
Floor New York, New York 10013 Attention: David Smith Facsimile: (212) 723-3759

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a U.S. Lender and a Foreign Lender

By:  

/s/ Joseph D. Donovan

Name:   Joseph D. Donovan Title:   Senior Vice President Address:   95
Washington Street, 1st Floor   Buffalo, NY 14203

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a U.S. Lender

By:  

/s/ Kevin S. Fong

Name:   Kevin S. Fong Title:   Authorized Signatory Address:   2450 Colorado
Avenue, Suite 3000 West   Santa Monikca, CA 90404

WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH,

as a Foreign Lender

By:  

 

Name:   Title:   Address:

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a U.S. Lender

By:  

 

Name:   Title:   Address:   [                    ]

WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH,

as a Foreign Lender

By:  

/s/ N B Hogg

Name:   N B Hogg Title:   Authorized Signatory Address:   [                    ]

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a U.S. Lender and a Foreign Lender

By:  

/s/ Nadine M. Eames

Name:   Nadine M. Eames Title:   Vice President Address:   127 Public Square,
#OH-01-27-0533   Cleveland, OH 44114

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a U.S. Lender and a Foreign Lender

By:  

/s/ Rachel Hermanson

Name:   Rachel Hermanson Title:   Assistant Vice President Address:   38
Fountain Square Plaza   Cincinnati, OH 45208 * Fifth Third Bank’s HMRC DT Treaty
Passport Scheme number is 13/F/24267/DTTP and its Tax residence is the United
States.

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

CITIZENS BUSINESS CAPITAL,

a division of CITIZENS ASSET FINANCE, INC., as a U.S. Lender and a Foreign
Lender

By:  

/s/ David Slattery

Name:   David Slattery Title:   Vice President

Address:   1215 Superior Ave   Mailstop OHS685   Cleveland, OH 44114

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.—New York Branch, as a U.S. Lender and a Foreign Lender
By:  

/s/ Francesco Calcara

Name:   Francesco Calcara Title:   Senior Relationship Manager By:  

/s/ Francesco Di Mario

Name:   Francesco Di Mario Title:   Head of Credit

Address:   One William Street,   New York, New York   10004

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a U.S. Lender and a Foreign Lender

By:  

/s/ John L. Palermo

Name:   John L. Palermo Title:   Senior Vice President

Address:   Attn: John LePage, V.P.   100 Pearl St.   Hartford, CT 06103

 

Signature Page to Amended and Restated Loan, Security and Guaranty Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Foreign Revolver Commitments

 

Foreign Lender

   Foreign Revolver Commitment  

Bank of America, N.A. (acting through its London branch)

   $ 20,833,333.00   

Citibank, N.A.

   $ 17,708,333.00   

HSBC Bank USA, National Association

   $ 15,625,000.00   

Wells Fargo Bank, National Association, London Branch

   $ 13,541,667.00   

KeyBank National Association

   $ 9,375,000.00   

Fifth Third Bank

   $ 8,333,333.00   

U.S. Bank National Association

   $ 6,250,000.00   

RBS Citizens Business Capital

   $ 4,166,667.00   

Intesa SanPaolo S.p.A.

   $ 4,166,667.00      

 

 

 

Total:

   $ 100,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1(b)

U.S. Revolver Commitments

 

U.S. Lender

   U.S. Revolver Commitment  

Bank of America, N.A.

   $ 29,166,667.00   

Citibank, N.A.

   $ 24,791,667.00   

HSBC Bank USA, National Association

   $ 21,875,000.00   

Wells Fargo Capital Finance, LLC

   $ 18,958,333.00   

KeyBank National Association

   $ 13,125,000.00   

Fifth Third Bank

   $ 11,666,667.00   

U.S. Bank National Association

   $ 8,750,000.00   

RBS Citizens Business Capital

   $ 5,833,333.00   

Intesa SanPaolo S.p.A.

   $ 5,833,333.00      

 

 

 

Total:

   $ 140,000,000.00      

 

 

 